Approval of the Minutes
The minutes of yesterday's sitting have been distributed.
Are there any comments?
(The Minutes were approved)
Madam President, on a point of order. I just wish to draw the attention of this House to the agenda for this week, particular the agenda for Friday, when the only item on the agenda is the Hallam report...
which is on the agri-monetary system for the single market, 1 July 1995 to 30 June 1996. Between you and me, Madam President, this is hardly earth-shattering news. I am wondering whether it might be wise for Parliament, rather than to have a half-hour debate on a Friday - I am very flattered we are having this debate - to bring it forward and have it with the Hardstaff report on Thursday, delay the vote until the following Wednesday in Brussels, and thereby save the taxpayers of Europe thousands of pounds by not opening this building on Friday.
(Applause)
Mr Hallam, you have raised a delicate point which has in fact been considered by the Conference of Presidents.
You will be aware that, because of an exceptional chain of events, yours is in actual fact the only item on the agenda for Friday. Nevertheless, colleagues have made arrangements, changed their flights and so on. It seems to me - and this is my personal opinion, the Conference of Presidents may, of course, look at the question again - but I think it would be extremely strange to alter our agenda so abruptly by missing a morning's plenary session.
I do not doubt for an instant that after the powerful plea you have just made, Mr Hallam, all our colleagues here will be intent on attending the presentation of your report, to which I strongly invite them.
Madam President, on a point of order. It concerns the Rules of this House. As chairman of Parliament's Delegation for relations with the United States, I had arranged a meeting this morning with President Santer in advance of our visit next week to Washington to discuss those issues that are pressing in relation to European-US affairs. We were told that because of the Rules of this House we could not meet on a Wednesday morning with the President of the Commission, we could only meet on Wednesday afternoon. I now find that the Conference of Presidents has called an extraordinary meeting this morning to meet President Santer to discuss the Commission's work programme.
Madam President, you might find it an amusing issue, but let me tell you that there seems to be one set of rules for the chairmen of groups in this House and a different set of rules for the rest of this House.
I would like the President to write to me, so that I can explain to the Delegation for relations with the United States why we were refused a meeting with Jacques Santer but you later this morning will be having a meeting with the President of the Commission.
Mr Donnelly, your comments have not made this member of the Bureau either laugh nor smile. You are aware that I do not participate in the Conference of Presidents, but I see some group leaders here, and I will allow them to reply. Mrs Green has asked for the opportunity to reply to Mr Donnelly, I believe.
Madam President, I do not wish to reply to Mr Donnelly: I want to confirm what he has said. In fact I spoke with the President at the Conference of Presidents last week and asked him to make a room available for the Delegation for relations with the United States, given the nature of the issues that we have to discuss between Europe and the United States. I was assured that that would happen, so I am somewhat dismayed if what Mr Donnelly has said is correct.
We will clarify that point. We will see. In any case, Mr Donnelly, I will make sure that this sort of incident does not happen again, as far as it is within my capacity to do so, of course.
I now hand over to Mrs Bloch von Blottnitz, for a procedural motion. I repeat, a procedural motion.
Madam President, I asked the Presidency in this House three months ago, how it was possible for the Dutch President-in-Office of the Council, when asked at the CITES Conference in Zimbabwe what the view of Parliament was, to reply that Parliament does not have a view, even though Parliament in an emergency debate three days earlier had expressed its views perfectly clearly. I was told by one of your colleagues - I do not now know just which President that was - that I would receive an answer. Up to now I have received no answer, and I am beginning to think, to be convinced, almost, that we go to a lot of trouble to pass resolutions here, but do not know if they ever reach the recipients. It appears that they have not. If that is so, we might as well scrap the whole of Thursday evening's debate and go home! I would like an answer now!
Ladies and gentlemen, if I am to understand it correctly, you have been promised a reply which you have not received. We will look into this and make sure that an answer to your question is obtained as quickly as possible.
Situation in Algeria
The next item is the statements by the Council and Commission on the situation in Algeria.
Mr Wohlfart, President-in-Office of the Council, has the floor.
Madam President, ladies and gentlemen, by way of introduction I would like to thank the European Parliament for offering me this occasion to explain the Council's position with regard to the situation in Algeria.
From the outset, Madam President, ladies and gentlemen, I can assure you that the Council fully shares your apprehension about the situation in Algeria, which we are following closely.
As we pointed out in a press release published last Friday, the European Union is deeply shocked by the wave of assassinations and other atrocities which are now bringing bloodshed to Algeria. The estimated figure of more than 60, 000 victims over the course of the last few years is an eloquent and tragic testimony to this.
We are all deeply moved by the upsurge of violence in Algeria, culminating in these last few weeks. It is hardly necessary to remind you that hundreds of people have been brutally assassinated with axes and sabres, had their throats cut and worse.
Madam President, ladies and gentlemen, young girls have been kidnapped and raped, only to be murdered shortly afterwards. Newspapers, radio and the television report murder after murder, affecting not only isolated rural areas but also the capital. Only a few days ago, Algiers was the site of a mass murder. More than sixty people were killed at Sidi Yessef under particularly atrocious conditions. I can assure you, ladies and gentlemen, that like yourselves the Council clearly and firmly condemns these acts of terrorism and blind violence.
As far as the political position of the Council is concerned, it is scarcely necessary to remind you, Madam President, that on many occasions the Council has re-affirmed its unconditional support for the process of political and economic reform being undertaken by the Algerian authorities. We have therefore expressed our satisfaction concerning the legislative elections held on 5 June, whilst noting the statement by joint international mission of observers regarding certain significant shortcomings. I already had occasion to refer to this last July, during Question Time.
Nevertheless, we consider that these elections, which took place under what can be termed generally satisfactory conditions, marked a step forward in this process and enabled the Algerian people to participate directly in the building of a democratic and non-violent society in which human rights must be fully respected.
Madam President, ladies and gentlemen, with regard to human rights issues, international human rights organizations, and Parliament itself, have expressed criticism of the way in which Algeria is fighting the armed Islamic groups. The Council is well aware of this, and does not hesitate to insist that the Algerian government adopt a moderate attitude in the face of crisis and respect human rights.
The Council emphasizes that, with a new association agreement in preparation, it is entitled to expect that a country going through such a crisis should settle its problems as far as possible with wisdom and moderation.
As far as the association agreement is concerned, I am convinced that this new agreement will be able to contribute significantly to the process of democracy and economic reform in Algeria. Consequently, the Council hopes that the Commission will be able to bring the negotiations with the Algerian government to a rapid and satisfactory conclusion.
With regard to the local elections, Madam President, ladies and gentlemen, I would like to highlight the fact that the Council is encouraging Algeria to follow the path of democratization and to respect the next date for the elections - as you know these are local elections - which is expected to be 23 October, following the presidential elections of 1995, the revision of the constitution in 1996 and the general elections in June of this year.
In conclusion, Madam President, ladies and gentlemen, the Council is following the internal situation in Algeria with concern. It is hardly necessary to emphasize that Algeria is an important partner of the European Union in the Barcelona process. Our vision of Algeria is necessarily part of a long term perspective. Algerians themselves must find a solution to this serious and deep crisis which their country is enduring, through the completion of the reform process, both on a political and on an economic level.
It is in this spirit that the Union is determined to continue negotiations to conclude a new association agreement.
Madam President, the Commission agrees and shares the opinion of the Presidency of the Council about what has happened in Algeria. Naturally, we believe the Council's statement on the Algerian situation of 12 September reflects fairly well what is happening in that country.
As Mr Wohlfart said, the Union could not remain silent in the face of these acts of blind violence. There is no doubt that the Algerian people are suffering one of the most ferocious outbreaks of terrorism the world has ever known.
We have discussed Algeria before, in July, in the Committee on Foreign Affairs, Security and Defence Policy and the Committee on Political Affairs, and nobody can deny that Algeria is experiencing a serious political crisis. It is true that institutional normalization exercises have been carried out, subject to the imperfections and limits imposed by the situation, of course. The organization and development of the presidential and parliamentary elections are an example. They were perhaps not perfect, as we had the opportunity to discuss in July, but given the internal situation there can surely be no doubt that they are steps in the right direction, which the European Union must recognize. What we would like is for the internal situation to allow the municipal elections to take place as well, on 23 October, as planned.
What can the Commission do? We are in a very early phase of the association agreement. We have had a few sessions of negotiations, but it seems unlikely that these can be divorced from the current Algerian political situation.
I still think, as I said in the July debate, that it would be a good thing if these negotiations allowed us to bring Algeria further into the Barcelona process, to enable us to form more bonds with that country through agreement with the European Union. I am not going to hide the fact that I still think this is a difficult thing to do, and that these negotiations are not going to be easy. However, I think it should be done because, regardless of current events, Algeria also needs an international response. If that response comes from the European Union, then so much the better!
Furthermore, human rights, democracy and freedom form part of the central axis of the type of political dialogue we are developing with the Mediterranean countries. Therefore, association agreement negotiations will allow us to open up another line of political dialogue with the Algerian authorities and tackle a situation which is frightening, of course, and extremely complicated as regards both internal and international politics.
Initially, the Commission is working at the technical level and we are expecting the Algerian Government - the new Algerian Government - to tell us what type of negotiations they want to pursue. And, as I have already said, when Algeria gives us details, the European Commission will try to work in the normal way. We shall try to work normally, but in the knowledge that the situation is very difficult.
Madam President, Mr Commissioner, what you have presented today is certainly a position we can very broadly support and accept from the outset, and which represents the situation in Algeria. I feel, however, that we as a Parliament must be even franker, to try to change the immensely difficult situation in Algeria today. Each attempted assassination and each terrorist attack is a blow, not only for Algeria, but also for Europe.
For this reason we must make it clear to the Algerian Government that this is not a case of outside influence, or intervention, but of our concern for an area and matters of mutual interest. I think our proposals from Parliament should be understood in this sense.
We in Parliament condemn the use of force just as unreservedly as do you in the Council and Commission. Force destroys not only people, but the soul of a people. Force must not be successful, not even, and most particularly not, in Algeria! For that reason we emphatically support all measures aimed at limiting or preventing the use of force. At the same time, however, human rights must be maintained. We sometimes get the impression that human rights are being regarded as secondary. To some extent that is understandable in a difficult situation, but here limits are sometimes crossed, and we can in no way accept that.
There are also doubts, let us be quite frank about it, in many media about whether force is being combatted everywhere with the utmost rigour. The government is accused of not proceeding with the required degree of decisiveness. We do not mean to cast any aspersions here, and that is why we have included nothing on that in the resolution. I must make a most heartfelt request to the Council and Commission, however, to find out if these rumours and accusations are indeed relevant, and how force can be more effectively withstood.
People must not be tortured for hours, murdered in their villages, without intervention by the police, army or other security forces. I should like to draw particular attention to that point.
In the context of what the Commissioner said about the association agreement and the Barcelona process, we emphatically demand that the dialogue in Algeria be continued. There have been repeated set-backs. People who declare themselves ready for dialogue, and who renounce the use of force, are still not met with the support and the positive reaction which both they and the situation deserve.
It should also be noted that the dialogue should be carried out with those who renounce force. Just as in all crisis regions, however, like Ireland or other parts of the world, one must naturally take many steps to convince those who currently support the use of force that it is better to renounce it. A really effective dialogue can clearly be held only with those who say no to force. But we must persuade as many political, social and religious movements as possible to renounce the use of force.
For that it is necessary to make contacts within, to give advice to, and above all to encourage the Algerian Government. I consider it unacceptable that the Algerian Government is being relatively hesitant and reserved. We want to go ahead with this dialogue, and that is why we seek this dialogue between the European Parliament and the newly-elected Algerian Government. That cannot be a unilateral offer, but must be a real dialogue that keeps the peace process and the maintenance of human rights in the forefront of the priorities.
To return again to what Commissioner Marín said about negotiations. We, too, hope that negotiations on the association agreement include Algeria more closely into the whole Barcelona process. This is how I understand what you have said and should like to offer you my full support on behalf of my group.
Madam President, ladies and gentlemen, Mr President-in-Office, Mr Commissioner, everyone present realises the gravity of this debate and is happy that Parliament has finally decided to participate in a debate which should lead to the re-establishment of peace in Algeria.
Firstly, you are right, Mr President, to place our actions within the framework of a much larger perspective. Algeria must know that we have not lost hope and that, at a time when alliances are being formed throughout the world, Europe cannot remain indifferent to the situation in the Maghreb and, in particular, in the youngest and most powerful country in that region. We therefore need to envisage, not bilateral relations between Algeria and any particular country - I am French so you all know to what I am referring - but between Europe and Algeria, a country endowed with such resources that it lacks nothing to whet the appetite, and I am referring to no-one in particular, not even a great ally.
It is firstly necessary to re-establish civil peace. We must avoid two pitfalls. Firstly, to give way to despair in the face of the extreme violence used by the radicals on all sides and perhaps also by armed gangs during critical periods. We must also avoid - our colleague from the Party of European Socialists may question our strange passivity but this is still not the most important thing - making Algeria think we are going to interfere in her affairs. We must therefore express a hope and find a way of discussing the issue.
The hope is clear. Algeria is gaining, little by little, democratic institutions. There is no such thing as perfection. And we cannot in any case launch into a frenzied attack on what has been done and what continues to be done. The political forces who believe in democracy, or who want to express that belief, must take their place within these institutions.
Secondly, through the measures that have been taken concerning Mr Madan, we must encourage all gestures of the Algerian government which enable dialogue to be re-opened, and we must also encourage the political, moral and religious authorities of the country, those which still have the strength and power to express themselves, to call for a rejection of violence. Without this, Algeria will continue its journey towards the abyss.
So, within this framework, what are the powers of Parliament? Firstly, it is good to be able to say that we - Council, Commission and Parliament - all express the same views. We need to participate in the re-establishment of dialogue, firstly by expressing the hope that dialogue inside the country continues. Secondly by drawing to the attention of the Algerian authorities the fact that the association agreement will not be signed unless a clear indication is given to European, western, indeed world, public opinion, of a return to peace. And there, perhaps, we have a very narrow gate to get through.
Our Parliament must enter into dialogue with the Algerian Parliament. We must say that we are open to discussion with any political force which renounces violence. Of course, the assassin, the radical, the extremist, who reject all prospect of - I was going to say peaceful - discussion, must be excluded from the debate, even if that offends them. But our Parliament, faced with a parliament in Algeria which was newly elected at the beginning of last year, must make contact.
It is necessary - and I am addressing myself not only to the Bureau of Parliament, Madam President, but also to the presidents of the various groups - that Parliament works out, decides on the setting up of an extraordinary ad-hoc delegation which will go to Algiers prior to the Algerians visiting Strasbourg - I mean this Parliament and not the actual territory of a given state within the Union - in order to commence a dialogue with the political forces. The individual states will not be involved, the Council will not be involved, the Commission will not be involved. Parliament to parliament, there where democratic debate is born, there where public opinion is expressed through universal suffrage, there we can start, perhaps weakly, perhaps hesitantly, but at least certainly, to tread the path that will lead to peace.
This is what Parliament's contribution could be. And if the Council and the Commission considered that our Parliament had accomplished something useful, all the better.
Madam President, Mr President of the Council, Mr Commissioner, ladies and gentlemen, we are all appalled by the horror of the massacres that cast a daily shadow over the Algerian people and which arouse unanimous disapproval. It is largely women and children, and also the elderly, who are the innocent victims of this murderous madness which no cause can justify.
Our sympathy goes out to the families of the victims, cruelly tested, to whom we send our sincere condolences. But above all we have a pressing duty to do everything within our power to put an end to these barbarous acts. Of course a return to a climate of peace is, first and foremost, the Algerian people's own business but we know these people want peace and that they need the moral support of friendly nations in order that those who perpetuate the terror finally understand that their battle, fought in this way, cannot be won.
We must pay tribute to the courageous struggle of the Algerian women who, defying the terrorists' threats have clearly shown their revolt and their desire to impose both an end to the attacks and the recognition of their rights.
We must support the efforts that have been made, both by the Algerian authorities - notably those put into action by President Zéroual, whose electoral legitimacy is beyond question - and by the different political groups who participated in the last elections in order to re-establish a normal functioning of the democratic institutions. I am completely and without reserve in agreement with the initiative of our colleague Mr Soulier, since a meeting between the European Parliament and the Algerian parliament would be likely to favour a resumption of democratic functioning.
We must actively support all attempts at dialogue which are appearing in order to put an end to the current massacres. We must call on all sectors of Algerian society to take part in this dialogue. But such a dialogue cannot take place in a climate of terror for, to evoke General De Gaulle's well-known remark, after he had courageously put an end to the Franco-Algerian conflict, it is high time the knives were checked in at the desk.
Then Algeria will be able to fully resume its place in the necessary Euromediterranean dialogue, the basis for which was laid at the Barcelona Conference.
With peace re-established and the Algerian people reconciled, we will all - Algerians and Europeans together - be able to help in the construction of an Algeria for the Twenty-first Century. We have to respond to the aspirations of large numbers of young people, desperate because of unemployment and an uncertain future which, unfortunately, has led some of them to commit the acts of murderous folly we are condemning today.
The immediate solution to the Algerian tragedy will be an agreement between all the political leaders who, regardless of any ulterior motive, must impose national reconciliation. Nevertheless the solution, in the end, will depend on the joint capacity of Algerians and Europeans to give back hope to the youth of that country, on the one hand through introducing the necessary social reforms which are required at a socio-economic level, and on the other hand by reinforcing the links which unite them in partnership.
It seems to me that this is the message of hope that Europe must today send to the Algerian people and its leaders, whilst at the same time strongly re-emphasizing that nothing can be built in a climate of hatred and murderous violence and that all acts of terrorism must cease immediately.
Madam President, I am speaking on behalf of the Group of the European Liberal, Democratic and Reformist Party which has, on many occasions over recent months, requested a discussion on the serious crisis which is raging in Algeria. This has been refused until today. I thank the Council and the Commission for finally having answered this request. I am, however, very disappointed by the inconsistency of their statements in the face of such a tragedy. Their lack of responsibility leaves us flabbergasted. Respect for human rights is a prior condition for the maintenance of our agreements. What will the Commission and the Council do from now on when they are not respected?
The absence of a common foreign policy has once again resulted in the failure of our international policy and has highlighted the need for reform of our institutions in this area. More than six years after the vote which gave victory to the Islamic Salvation Front was ruled invalid, Algeria lives in fear of tomorrow. Barbarity has reached an unbearable level: 60, 000 people have been massacred and the Algerian Government confines itself to eradicating terrorism by answering violence with violence.
The recent legislative elections and the constitution of a new government have not led to the long awaited dialogue between different sectors of Algerian society. On the contrary, the few signs of democratic goodwill on the part of the Algerian authorities have been wiped out by blind terrorism. What is worse, information has shown the powerlessness of the forces of law and order to foresee and prevent even massacres perpetrated near barracks.
We think that only an initiative on the part of the Algerian authorities, aimed at bringing together all the life blood within civil society, including the Islamic movements, will enable an agreement on the rejection of violence to be reached, based on a respect for human rights and cultural minorities. The European Union must support the setting up of a true national dialogue likely, let us hope, to put an end to the terrorism which is hitting the Algerian people ever harder. It is not a question of interference, but of helping a people in danger. We cannot stand by and do nothing whilst assassinations are committed on a daily basis in a country with which we have deep historic, cultural and friendship links. It is our duty to act.
Our joint resolution calls for the establishment of an ad-hoc parliamentary delegation which will be able to engage in a dialogue, both here and in Algiers, to help restore peace and strengthen cooperation between Algeria and the Union. We must not let this opportunity pass us by. We cannot allow ourselves to fail. Moreover, we will be able to help the Commission, which will have a predominant role to play in the democratization process to be established during the negotiations for a new Euromediterranean agreement with Algeria, with respect to human rights.
I would not want to end without paying tribute to the courage and tenacity of Algerian journalists who, at the risk of their lives, continue to keep us informed and I would like to commiserate, in their terrible grief, with the families touched by a barbarity which has gone beyond all bounds. It is to be hoped that this friendly country will very quickly return to the path of peace and stability.
Madam President, the Algerian people are suffering a new escalation of terror that is without precedent since 1992. Armed Islamic groups excel themselves in a horror which intimidates the population in order to create a situation of chaos in the country, destabilize the Algerian government and force it to capitulate. My group would similarly like to express its indignation at and vigorous condemnation of these barbarous acts. But it is necessary to go further and denounce without ambiguity the fanatical fundamentalists and their leaders who are the true authors of and inspiration behind this wave of terror.
The recent remarks of Abassi Madani, the lately liberated former leader of the ISF, shine an alarming light on his responsibilities. The blackmail he tried to exert by agreeing to do his best to stop the massacres if the authorities submitted to his conditions proves his full and complete complicity with the terrorists. That is why our group, which refuses to give lessons to others, will not take part in any manoeuvre, wherever it may come from, which aims at including within the negotiations the fundamentalist forces responsible for, and complicit in, the massacres, for example by means of an international conference. We reject any interference in the affairs of the Algerian people. The Algerian people have within them, their history proves it, the necessary strength to overcome terrorism and to contribute to their social, democratic and cultural emancipation. Algerian women have a considerable role to play in this fight, with a courage which demands admiration and which should be praised.
In our opinion, it is not in the search for compromise with the fundamentalist forces that Algeria will find its salvation and the path to democracy and social and economic progress. Europe can contribute by reaffirming its solidarity with the Algerian people, by encouraging a strengthening of cooperation between the European Union and Algeria in close contact with the lifeblood of the country, notably through debt reduction, assistance with modernization of infrastructure and building local authority housing. In order to express our support to all who fight, risking their lives against terrorism, my group similarly proposes that our Parliament send a delegation to Algeria to meet the members of parliament as well as all the forces who are courageously struggling in that country.
Madam President, ladies and gentlemen, the Algerian people are a martyred people in history. Angelism in the face of fundamentalism is synonymous with cowardice and abdication. Angelism in the face of eradication is synonymous with intellectual perversity. The situation is both complicated and very simple. When a country goes through such a crisis, it is very difficult for a government to follow good policies. But when the crisis reaches such a degree of violence, government reaction determines whether there is a possibility of finding a solution or not. If secret detention centres exist, if massacres are also perpetrated by government forces, it does not mean the government is no better than the terrorists, but it means that the government is accentuating the spiral of violence set off by the terrorists. Thus when we say 'no' to eradication, it is not the same as saying 'yes' to fundamentalism, but it is saying that a different solution to Algeria's problems must be found. That is my first point.
Secondly, let us not deceive ourselves! It is obvious that if we want dialogue, then this dialogue must go as far as possible. This dialogue must reach those who, at one point, thought they could gain their liberty through the gun. It is precisely those guns that need to be disarmed. It is therefore necessary to try to hold a dialogue with the worst of them. If you only dialogue with the good, you will always be good, but you will not accomplish anything. Talking to the bad guys does not mean you support them, or accept them, it means you want to persuade them that they have no future.
So we will go to Algiers together, we will hold discussions with the human rights committee of the Algerian Parliament, with all the political forces of the Algerian Parliament, we will discuss with the lifeblood of Algeria, even with the perverse in Algeria so that the perverse stop being perverse. I am sure that hope will be reborn in Algeria when the Algerian population feels that there are people who do not want to interfere in Algeria to give them lessons. Since when have communists not wanted to give others lessons? It is an intellectual abdication.
As for me, I maintain that a lesson in dialogue must be given to those who do not want to dialogue, whether it be in Algeria, Afghanistan, Cambodia or anywhere else. And to do that the European Parliament must use every means to tell the Algerians: you are a part of our world, a world in which dialogue is the only solution to massacres and any other problems.
Madam President, Mr President of the Council, Mr Commissioner, I am amazed by the speeches we have heard this morning. People talk about dialogue. Good old Daniel Cohn-Bendit has just reminded us again of the virtues of dialogue when, three years ago in Algeria, the opportunities for dialogue were immense when the Algerian people were able to participate directly in the election of their candidates and their President. You are talking to us about dialogue between whom? Between those who, as our communist colleague has reminded us, have again proved in the last few days that they could have stopped the massacres. It is completely absurd.
On the subject of interference in Algeria why, today, do the Algerian authorities reject interference? They reject interference because it is proposed to put the Algerian Government and the terrorists on an equal footing. The issue, at European Union level, is to support the Algerian government and it is only thus that we will be able to invest in political and economic reforms, invest in a judicial system that will finally function, invest so that finally Algeria can proceed to large scale privatization with the aim of giving new prospects to its citizens, not of forcing them into unemployment, poverty and despair as is the case today.
We are talking about doing all of this within the framework of the Barcelona conference. That amounts to exactly the same as saying that Algeria is a similar problem to all the others. When Algeria should be the absolute priority for our policy on that side of the Mediterranean we shut ourselves away in the normality of a conference which, in any case, has not led to very much, as we know. We must invest billions of ECUS, we must make sure that something changes. Under these conditions, President Zéroual and the Algerian authorities will be able to accept this sort of interference, because the interference will be based on dialogue, genuine dialogue, and friendship. That is how we can change things. If it is purely a question of playing the preacher and of wanting to play at being intermediary between one party and the other, it is clear that the Algerian Government will not be able to accept it. You have to take sides. You have to defend those who, like President Zéroual, have chosen to create democratic institutions in Algeria. They continue their work and we have to give them strength, to be with them, and it is thus under these conditions that work can be done to reform the judiciary, to reform the prisons, to eradicate all the forces which today work in the shadows to undermine the democratic process in Algeria.
Madam President, this morning the Council confirmed its support to the Algerian Government for the economic and political reforms it has undertaken. I consider the elections which took place on 5 June to be a step forward, and I regard the association agreement as a factor for progress. It may be so. But the Council, like the Commission, has not put forward any concrete proposal, any initiative to stem the horror, the slaughter and the violence, and it concludes by stating that the Algerians must find the solution to their problems on their own. Well, that is not the view of the Alleanza Nazionale, because we think their problem is also our problem, Europe's problem.
The progressive and increasingly rapid descent into barbarism in Algeria has now made horror a daily event in that martyred country. Senseless violence, carried forward by the spiral of blind terrorism and subsequent repression, is feeding on the blood of an innocent population. If the responsibility for this state of affairs lies, in part, with the past dictatorship of the National Liberation Front, born of the tremendous anti-colonial struggle which preceded its rightful independence, it cannot be denied that today it is also our responsibility and our countries' responsibility to put an end to this martyrdom.
For a young population like the Algerian population, which has known nothing but the poverty of five year plans, then to slide into the horror of a civil war sparked off by the fight for religious freedom, is a time bomb which threatens not only the Maghreb and the whole vast Arab world but constitutes a very serious threat to Europe which should not be undervalued. Restoring hope to Algeria must be a priority objective for the Union, which confirms the validity of a cultural and civil model based on a tolerant, democratic and lay state, open to freedom of association, thought and religion.
So it is not facile rhetoric to affirm that the struggle of the Algerian population, hostage to violence, is our struggle. To isolate the extremism and establish a dialogue between the parties is certainly possible, and we Europeans have the means to get it accepted. But it requires a political will which already proved lacking, unfortunately, when it came to the war in former Yugoslavia. Failure to restore peace in Algeria would confirm the image of a faint-hearted Europe, turned in on itself, incapable of acting and hence of reacting, making it dangerously vulnerable to separatist ideologies, the symptoms of which are already being felt and could grow in strength.
The Alleanza Nazionale is conscious of the external, but also internal, dangers of this situation, should it persist, and hopes the European Parliament will take the initiative to call a conference to bring the parties involved - the Union, the Maghreb countries, the CSCE - together. We ask that the European Parliament pledge the governments of the 15 countries to a determined battle against fundamentalism of any kind, and we ask that no concessions be made to those who have brutally exterminated women, old people and children. We maintain that the west also has a responsibility for letting violence take hold.
I have received seven motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Madam President, if we are absolutely honest with ourselves, we do not actually know what to do about Algeria. All that we have heard so far confirms that. In fact this was clearly illustrated last February, in Parliament, when we failed miserably to agree on a resolution about Algeria. What we do know is that the violence is barbaric and unacceptable and should be condemned absolutely and without any conditions attached to that condemnation. We also know that the situation is not as simple as some speakers this morning seem to think it is. We have to ask ourselves questions such as why it is that some of these murders have taken place close to security positions; why it is that the military have not been able to protect their population. Not all these murders have taken place in obscure rural villages, some were in built-up areas. Why have these murders happened?
We also know that we increasingly seem to be seeing the development of death squads along the lines we are familiar with in South America. We know from the South American experience that once that happens you begin to completely lose control of a political situation. Because Algeria is so close to the European Union, we know that this dangerous instability could ultimately undermine the European Union. Therefore, we have to develop a strategy. It is essential that the common foreign and security policy starts to have some teeth and starts to take effective action. Clearly we have to start on political dialogue; clearly we have to develop inter-parliamentary dialogue. We have to try and use the association agreement, as Commissioner Marin has indicated, in order to develop that dialogue and allow access to Algeria by non-governmental organizations that can begin to assess the reality of the situation there. We should be encouraging that dialogue, in order to establish greater freedom of the press in Algeria so that we can all become aware of what is happening.
Also, as Mr Dupuis has said, we need to encourage further economic reform. Ultimately it is only through improvements in the economic situation that we will begin to ensure a more peaceful development in future in Algeria.
Madam President, ladies and gentlemen, in response to this tragic crisis, I utterly and firmly condemn the terrorist acts ravaging a country a few sea miles from the European Union, a country which aspires to associate itself with our Community and set up a free trade area with us. I would also like to express a few thoughts.
First of all, I think there should be more emphasis on the possibility that the events in Algeria may cross the country's frontiers and spread to nearby Tunisia and Libya. Indeed, this is a factor of great concern which prompts me to ask for the European Union to pay the greatest possible attention to all three of these countries. My fear fundamentally arises from the fact that I consider the terrorism in Algeria to be the direct consequence of a socio-economic crisis rather than a cultural and religious one, which is why, given the similar economic situation in the other Maghreb countries, terrorism could also emerge dangerously elsewhere.
Assessing the Algerian crisis as socio-economic in nature, I believe that the Euromediterranean policy undertaken in Barcelona is fundamental and that, therefore, the European Union must respond to the terrorist attacks with instruments of structural development and financial engineering rather than diplomatic ones. It is therefore necessary to implement the association agreement, as a first step. In fact encouragement is needed which runs the gamut of economic and social aid and not the isolation which Europe and the western world are now, in substance, decreeing.
I also support the fact that at least the European Parliament is doing all it can to promote dialogue and respect for human rights, sometimes forgotten in all the drama and repression. I welcome with great satisfaction the idea that a delegation from this Parliament is going to make an urgent visit to Algeria to begin as constructive a dialogue as possible with the new Algerian Parliament. But I would mention that there is already a delegation on relations with the Maghreb countries, which carries out its duties with a sense of responsibility and which, if required, can be broadened for the occasion, so as to represent the whole of the European Parliament better.
I hope this delegation can make contact with both majority and minority members of parliament and the social movements, and that it can lay the foundations for a new Euromediterranean dialogue in the spirit of that Europarliamentary forum repeatedly called for as necessary to the development of a dialogue which, in cases like these, can undoubtedly provide support and a clarion call to all the European democracies.
Finally, it has to be said that the paralysis and, perhaps, the fear the European Union has for too long been victim to in the face of the spread of Islamic fundamentalism and terrorism, and this carries the risk of discrediting, if not swamping, every Euromediterranean initiative. But having said that, I believe we need to avoid too simplistic a comparison, which some people are making, between the procrastination and failure of the European Union - and it certainly occurred - in the tragic Yugoslav civil war and the response to the Algerian crisis. While equally tragic, they are obviously different situations. I have deliberately talked about civil war in the Yugoslav case and crisis in the Algerian case, just to emphasize that it is quite impossible to regard the Algerian events as a clash of ethnic groups or opposite sides in society. In short, we should not make the mistake of seeing the Algerian terrorists as combatants in a civil war, thus giving them international recognition and legitimacy.
In saying that, I am not trying to justify the European Union, I simply believe it is essential to identify the appropriate means of correcting the serious delay that does exist as soon as possible.
Madam President, as regards the escalation of raging barbarity which we are seeing in Algeria, it must be remembered that this is also a question of a struggle for political and economic power. Today we have raised the matter in this House, with wide agreement it would seem. I believe it is important for Europe - the European Union - to take up its responsibilities for the sake of its interests and obligations, and because of its solidarity with certain countries - particularly France.
And the question we have to address is what we can do. The Council has told us that it is in favour of the association agreement - within the joint political viewpoint which we share. The Commission tells us that it is waiting for the Algerian Government to want to negotiate, if I have understood correctly. The problem is, what should we do in the meantime, besides showing our disapproval by voting, as we are going to do?
I think that as regards our negotiating partner (which basically is the Algerian Government) there are some things we can and should do.
Firstly, as regards that reaction to interference, we should remind them that the Euro-Mediterranean Agreements do not involve the European Union alone. They involve many countries which also share the values of respect for human rights and democracy, and some of these countries are Islamic.
Secondly, we should remind them of another important thing, which is that one of the responsibilities of a legitimately formed government is the maintenance of public order, starting with the protection of the right to live. This is something which is the responsibility of the Algerian Government. Furthermore, we are prepared to help to achieve this in a democratic fashion.
Thirdly, Madam President, there is the question of dialogue. I believe that we need to talk and to support dialogue. First, with those democratic Algerian political forces, of which there is no shortage, which can also join in this process. Next, there is a pre-condition for dialogue with the terrorists - because people are still calling them men of violence - who are murdering the population on a massive scale. The pre-condition is that they should be isolated and made to disarm. It is not just a question of working miracles, but we have to know what our responsibilities are.
Madam President, we have to ask ourselves the reason for this terrible violence which is staining Algeria with blood and killing civilians, soldiers, town- and country-dwellers and, above all, women and children, cruelly and with incomprehensible barbarity.
No doubt Algerian history has something to do with it. During the last century that territory never experienced a state structure like those which were headed, for example, by the sultans of Morocco or the beys of Tunisia. Perhaps that made it easier for the French influence to take root. It became so great that France really and sincerely believed that it was another part of its own territory. Certainly, that was the reason why the struggle for Algerian liberation was subsequently so violent. That struggle was enormously hard. It was led, as was natural, by an armed movement, which took power. It was a totalitarian power - not just total - which was military rather than civil and which, by the way, mistakenly operated economic policies similar to the Soviet five-year plans. This created huge structures of low productivity, squandered resources, probably destroyed the traditional sources of wealth to a large extent, bred corruption and, finally, deprived the Algerians of hope, especially the young. This in turn led many of them to turn to solutions which are supposedly based on religion but which are far removed from the true Islamic faith - solutions which border on magic and even false miracles.
And let us admit that when electoral victory for the IFS seemed likely, we were too ready to accept the cancellation of the subsequent general elections, once again because of the French Government's attitude. We should recognize that now.
The truth is that elections have taken place, despite these excesses of blood and suffering. Of course, we know that they were not perfect, but they were valid enough to allow us to enter into dialogue and, in fact, speaking from Parliament we have to talk about parliamentary dialogue. I do not believe that an ad hoc delegation is needed, and on this small point I differ from what was said by my friend, the chairman of the Committee on Human Rights, Mr Soulier. As Mr Viola has just mentioned, we have a delegation for relations with the Maghreb, which by the way has visited Morocco and Tunisia on several occasions, but not Algeria.
Well, there is now an Algerian Parliament whose president, as I have been informed, wishes to receive such a visit, and I believe that our Parliament must send that delegation. Perhaps the ad hoc response will be to arrange for it to be sent now , rather than make Algeria wait its turn. Perhaps another ad hoc response could be to somehow increase the number of members in the delegation, in order to cover as much ground as possible. Also, of course, to talk with all the political forces represented in that parliament, and perhaps also to make contact with other political forces able to switch soon enough from an attitude of violence to one of moderation and peace - for that violent attitude not to be thought of as irreversible.
Madam President, we Europeans have a long and violent history which has often been stained with blood. Well, we have now arrived at an era when we can give a modest example of dialogue to others who are currently in a violent phase. Of course, we should encourage the Council and the Commission in their decisions on the cooperation agreements, as we are indeed doing, but above all we should set an example with an initiative of our own - we ourselves should initiate that dialogue.
Mr President, over the last few weeks I personally have been particularly shocked by the resignation with which the international community has reacted to the horror in Algeria and I am therefore pleased with the tone that has been set for the most part in this debate and also with the proposal to send a delegation from this Parliament. I am nevertheless convinced, ladies and gentlemen, that any steps taken by this Parliament will only be meaningful if we remain objective and if we are not selectively outraged. It is of course clear to everyone that this is fundamentalist terror at work which wants to force its ideology on people by violent means, and I actually believe that we must not only show respect for the women who are organizing but also support them from here.
But there is also something else and fortunately it has already been mentioned a few times in the debate today. More and more journalists and human rights organizations attest to the fact that violence also occurs by armed gangs associated with the army. And may we not ask any questions about the impunity with which murders are carried out? May we not ask any questions about the army's impotence to protect the civilian population? May we not ask any questions about the fact that the Algerian authorities react by restricting press freedom, human rights and the rule of law? It is important that the parliamentary delegation also discusses these problems with their colleagues in the Algerian Parliament.
Finally, colleagues, I should like to point out our own responsibility in this debate. Algerian refugees are still being sent back to their country without guarantees for their safety. The UN Commissioner for Refugees has already made several dramatic appeals to a number of Member States still applying these practices. He asks that for the time being these states suspend the sending back of these refugees until the situation in Algeria changes. I am convinced that this can only succeed if all Member States together take this decision and I invite the Council to come up with a proposal in this regard. I hope Parliament will also be able to support this. Ladies and gentlemen, the Algerian people have had enough of violence and as Mrs André Léonard has already said: neutrality in these circumstances would amount to refusing assistance to a people in need.
Madam President, in the face of the tragic events taking place in Algeria, the temptation is great for friends of Algeria to remain silent.
To remain silent because words cannot express our feelings of sadness, horror and indignation at the escalation of barbarity which people are suffering in that unhappy country. To remain silent, too, since it is evident that the fanatics will not hesitate to massacre the populations of entire villages and are completely insensitive to all calls to reason. To remain silent because the Algerian leaders seem to consider any word spoken about Algeria, any interest taken, the slightest interest regarding the Algerian population, as a scandalous attack on national sovereignty, as an unacceptable interference in the domestic affairs of the country.
And yet now, more than ever, is the time to cry out, and especially we Members of European Parliament. Cry out because in the eyes of many throughout the world, this House is considered the voice and conscience of the European people. If we remain silent in the face of such events, when else will we have the right to make our voices heard? Cry out so that those in Algeria who risk their lives daily, fighting and suffering for democracy and human dignity can hear us express our solidarity with them in their fight, their ordeal and also their hope. Cry out, too, to awaken the international conscience which, apart from occasional bursts, often seems scandalously quiet with regard to Algeria. Cry out to show that we are neither impressed nor intimidated by the Algerian Government's shameless blackmail about interference.
One sometimes has the feeling that the savage brutality of the Islamists serves as an excuse for the government to restrict the liberty and rights of the people. Let us never forget that the legitimacy of the president, a legitimacy which comes from the elections, does not authorize any behaviour he chooses. Let us never forget that the legitimacy of power wears out very quickly when you permanently betray the principles on which that power is based.
In any case, when a government shows itself incapable of defending its citizens, or preventing massacres from being committed, day after day, like those to which the Algerian people are victim, it is the duty of the international community to exercise the right of assistance to a people in mortal danger.
But since the European Union has entered into economic negotiations with Algeria, let us not hesitate - of course at the same time condemning vigorously the dreadful crimes committed by the fundamentalists - to put pressure on the Algerian Government so that, whilst fighting terrorism, it does not support or organize criminal behaviour or serious attacks on human rights; so that they allow NGOs, in particular Amnesty International, to carry out their specialist investigations, as they do in many countries around the world, with particular emphasis on the prisons; so that the international media may freely accomplish its mission, and finally so that the Algerian government may search constantly and with courage for dialogue with all the forces in the country who are ready to renounce violence, including the perverse and the wicked, in order that this country may return to peace and Algeria may once again take her rightful place in the Euromediterranean group, where we await her impatiently.
Madam President, over and above other considerations it is good for Algeria and the Algerian people to be able to see that there is an enormous feeling of support and a wish for mutual progress here in the European Parliament. The most important challenge is one which we both have in common, and we can do a great deal towards meeting this common challenge. It is the challenge of working towards a decisive link between Algeria and the European Union. We propose stepping up political and parliamentary dialogue, opening a dialogue between the European Parliament and the Algerian National Assembly within the framework of the partenariat. We support the determination to set Algeria on the road to progress, to consolidate it as a democratic state and to promote human rights. We condemn unreservedly the brutal scourge of terrorism which the Algerian people are suffering, and support the people and the country of Algeria.
Madam President, as this debate comes to a close I do not want to end by repeating what has already been said, so eloquently, by previous speakers on the subject of the horror we feel at the Algerian tragedy, and our admiration for those fighting for peace and liberty. I am thinking particularly of the women, doubly targeted and doubly courageous!
On the other hand I would like to counteract the idea, which is all too widespread, that there is nothing immediate or concrete that we can do to relieve the Algerians' ordeal. In fact, there is a concrete gesture that the European Union can immediately make since it depends only on her, and it consists of offering protection worthy of the name to Algerians, male and female, who have chosen to flee the hell in their country.
You will say that it falls to the Geneva Convention to play this role. Paradoxically, it seems that Algerians cannot benefit from this Convention - Mrs van Lancker alluded to this just now. The law of the Member States notes that protection under the Convention can only be offered to those persecuted by state authorities. This understanding of the law was confirmed as recently as 1996, by the common position of the Council on this matter.
It is a paradox because the Islamists, rightly considering that they are persecuted by their government, can claim protection in the European Union whilst their victims, those fighting for liberty whom I have just mentioned, cannot. Nevertheless, this interpretation, which is contrary to that of the UNHCR and contrary to the spirit and the letter of the Convention, is now established in Europe. That is why I am arguing for the establishment of a form of subsidiary protection which would be half way between the convention's status and temporary protection, currently under study.
It is not a far-fetched idea since it has figured for many years in the Council's programme and I am delighted that France - my country - is currently considering it, but I think that such an arrangement will not make complete sense or be completely effective unless it takes place at European Union level. Whilst waiting for this, Madam President, I hope that the European Union will have a more open attitude towards the position of Algerians seeking protection in France, protection which today's debate has demonstrated is completely legitimate.
Madam President, ladies and gentlemen, I would first of all like to thank all those who have spoken in this debate, an animated and passionate but dignified debate, which has well reflected the horror, the challenges and the dangers of the current situation in Algeria. I would also like to thank the speakers for the quality of their contributions, even if some have been disappointed by the Council's statement on the role the European Union should play in Algeria.
I believe the unanimous watchword in this House has been that we cannot be indifferent to Algeria, that Algeria - and I would go further and say the whole of the Maghreb - needs the European Union. But, on the other hand, the European Union needs an Algeria and a Maghreb that is peaceful and politically stable. I pay tribute to the initiative taken by Parliament, to face up to its responsibilities. The Council has its role to play, the Commission has its role to play - in particular concerning the future association agreement within the framework of the Barcelona process - and the European Parliament (this is a purely personal opinion) also has its role to play.
We have talked about constructive dialogue. I would add 'watchful dialogue' on everything involved in this sensitive area of protection of human rights. Certainly, nearly everyone is in agreement that the circle of participants in the dialogue in Algeria must be as large as possible, but this is a long drawn process and it has to be said that, unfortunately, in Algeria as in other crises, there are people who do not want to talk. Our common effort will therefore take a long time. Algeria is worth supporting because, by and large, the people want peace. This has been stated by one of the speakers and was proved by the people themselves at the last elections and the ones before that.
Before handing over to Vice-President Marín to present his conclusions in his capacity as representative of the Commission, I would like to conclude by saying that our role is to accompany and encourage the different institutions to assume their proper role in this long process of peace, but that all the lifeblood of Algeria and all willing Algerians are called on to resolve this problem.
Madam President, ladies and gentlemen, I support what Mr Wohlfart has said on behalf of the Council, and I should simply like to add that if the European Parliament would like to set in motion a mechanism for political dialogue at the parliamentary level, the Commission would put itself at your disposal, because just at the moment, anything which can help to open new channels of dialogue with the representatives of the Algerian people is interesting.
When it comes down to it, the association agreement negotiations have a precise mandate, and their methodology and language are also precise. Regardless of whether the discussions are of politics or not, the overall framework and the negotiating brief do not allow political dialogue with the Algerian authorities to be entered into. In other words, circumstances dictate that the Commission's discussions are limited in an objective manner by the nature of the negotiating brief. In contrast, I think that the European Parliament could perhaps represent a far more open route for opinions to be expressed - much more open, and also wider, more global in a certain sense, and much less restricted than diplomatic language. If this Parliament decides to act in this way, then I support what Mr Wohlfart has said; we would set up all the mechanisms to encourage progress in this political operation.
Thank you, Commissioner Marín.
The debate is closed.
The vote will take place on Thursday at 12.00 noon.
Situation in the Middle East
The next item on the agenda is the statements by the Council and Commission on the situation in the Middle East.
Mr President, ladies and gentlemen, I am glad we are also able to tackle the issue of peace in the Middle East this morning, which is a very important issue.
Ladies and gentlemen, let me remind you that the Council's position regarding the current situation is based on two elements. Firstly, co-operation on the issue of security and secondly, negotiations, all under the umbrella of 'land for peace' . The Palestinian authorities must do all they can to prevent acts of terrorism. The Council speaks regularly, notably through its special envoy, to the Palestinian authorities to encourage total cooperation with Israel on the issue of security.
We have suggested to both parties that a permanent security committee should be set up which we consider could prevent the extremists from taking the peace process hostage. We must at all costs avoid the stalling of negotiations after every incident, however tragic, however abject and reprehensible it may be. Negotiations leading to acceptable results for both sides and to a real improvement in the economic position of the Palestinians is the only way possible to create, little by little, the climate of confidence that is essential for the re-establishment of a situation where a maximum of security can be guaranteed.
Mr President, on the subject of honouring the Oslo agreements, the President-in-Office of the Council seized the occasion of the recent visit of the American Secretary of State, Mrs Madeleine Albright, to the region, to reiterate the position of the Council regarding the honouring of agreements reached and to ask Israel to honour her obligations and commitments. Real and credible confidence building measures, such as the unblocking of projects essential for the viability of the Palestinian economy, are more than ever necessary. Both sides must adopt a code of conduct. Any revival in the negotiations regarding the final statute must be accompanied by the parallel and complex drafting of an interim agreement. We particularly want to see the next phase of redeployment taking place as agreed. Both parties must avoid unilateral acts, which could prejudice the final statute, which implies that Israel must suspend all new expansion of colonies.
Regarding the Palestinian economy, Mr President, ladies and gentlemen, its situation is, to say the least, precarious and since the recent attacks in Jerusalem, the Israeli government has continued to enforce strict measures over the population of the Palestinian territories. In addition to the cordoning off of the territories, Israel continues, in particular, to freeze the tax receipts due to the Palestinian authorities, even though as recently as Monday they announced they were going to free up half the amount due to the Palestinian authorities, that is 50 % of the amount, which equals some 50 million shekels. The Council has, on many occasions, repeated that it respects the legitimacy of the Israeli government to defend its population. However, the measures taken by the Israelis are, to our mind, excessive and do not affect those who are truly responsible for the attacks. We have insistently requested that Israel respect her obligations by handing over the full sum of tax revenue to the Palestinian authorities. In order to help the latter face up to its immediate needs, we are going to send, as a matter of urgency, ECU 4 million and, in the same context, we are going to look into the possibility of creating a medium term revolving fund for the Palestinian authorities.
Mr President, ladies and gentlemen, I would also like to say a word about corruption within the Palestinian authority itself. The Council is particularly worried by the apparently quite widespread unhealthy practices within the Palestinian authority and with regard to this we have urged President Arafat on many occasions to make a serious effort to put this situation right. Having said this, the fact that critical reports have been published by the Palestinian authorities themselves shows a willingness on their part to be transparent and I can assure you that the Council will follow this very closely, along with the other main donors.
I would also like to add a word on relations between the European Union and Jordan, a country which plays a major role in the process I have just mentioned, a country with whom it was possible to announce, during the General Affairs Council last Monday, that the negotiations led by the Commission had finally ended in a Euromediterranean association agreement, the final two obstacles being removed at the last minute. It is a result with which I am extremely pleased.
I will finish by mentioning Syria. I think everyone is aware that Syria has an important role to play in the peace process and the meetings our special envoy has had with President Assad have confirmed previous impressions. In fact, Syria would be seriously interested in re-opening negotiations with Israel. Of course, Mr President, the most difficult part is yet to come, that is, defining a basis on which discussions can be re-opened.
Mr President, ladies and gentlemen, it would be difficult for the Commission not to go along with what Mr Wohlfart has said on behalf of the Council. His description is correct and the Commission agrees completely. There is no doubt, especially since the Israeli Government's decision to build a new settlement in East Jerusalem, that we have entered a vicious circle which has placed the Middle-East peace process in a frankly delicate situation.
You are all familiar with the United States' initiative and Mrs Madeleine Albright's visit. It seems that a meeting between Palestinians and Israelis, not involving the United Nations, is planned for next week. We shall see whether a United-States package can finally achieve significant progress in a situation which has deteriorated at internal, regional and international levels.
Lastly, I am not going to try to hide from you the Commission's primary cause for concern, which is that it will be our responsibility to manage the financial package which was approved by the Council and supported by the European Parliament. I am afraid that, as a budgetary authority, we will have to take that responsibility in the future, because of the Council's decision.
The Palestinian economy has been placed in an absolutely impossible position because of numerous factors. These include border closures, restriction of movement, cases of corruption and lack of transparency in the management of the Palestinian budget, and financial sanctions - such as not handing over taxes, and so on.
What has been created by the European Union and particularly the Commission - which has had responsibility in the Palestinian case - has been a system of social security, financed by the international community, rather than a model of economic development. The events of last year mean that this economic model is not now viable, unless a peace plan can be resurrected quickly. This also needs to allow the Palestinians the opportunity for economic development in the medium and long term. The peace process will not be able to rely for ever on large-scale financial efforts by the international community, and particularly the European Union, as it has done for the last four years. As you know, the European Union contributes the most financially - much more than the United States, the so-called moderate Arab states, the World Bank or the International Monetary Fund.
And because of our extensive experience the Council, at the Commission's suggestion, has again decided to grant urgent financial aid in an attempt to salvage the political momentum. Once again we are going to salvage the political momentum so that the Palestinian Presidency can pay for the government, the police, the hospitals and the local authorities. It has become traditional for the European Union to perform this operation.
Finally, the Council authorized the Commission to make a rapid transfer of approximately ECU 4 million and to present a new financial engineering system by means of a cash fund. We want to consolidate this, to help the Palestinian Government in their struggle against the problems of border closure or the failure to receive their share of the taxes collected by the Israelis, which stem from the Oslo agreements. I am telling you this because the European Parliament will have a great deal to contribute. The only way of achieving these aims will be by what is known as the Notenboom procedure. When the time comes to calculate the new distribution, we will have to find an adjustment to set this new political decision in motion. This will allow us to grant a special aid programme for the peace process in Palestine from November, depending on how well the money problems of the Palestinian Government may have been resolved. As Mr Wohlfart said, the causes of these problems are very diverse, but they all matter.
We should think about this, because the current aid programme expires next year. This is not the moment of the Oslo agreements, or the elation in Washington or Casablanca - this is not a moment for elation. But the Community and its Member States have agreed to a financial effort, which by the end of the process will probably amount to about ECU 2, 000 million. We have rescued some very difficult situations by injecting financial resources, but we are stretched to the limit. The reason is that up to two million Palestinians living in the territories are in a desperate situation because the Palestinian economy is based essentially on international donations and because of regular border closures, restricted circulation in the territories, and being unable to export to the European common market as a result of infrastructural problems and systematic obstruction by the Israeli authorities.
So one of the things the Commission must do is regularly approach the Council and the European Parliament with a whole series of important questions. As Mr Wohlfart has said, this is a long-term matter, and next year we will have to define what we are going to do. The special budget runs out next year. I mention this because last week we were very distressed because the Council asked us to provide finance to help Palestine and the Arafat Government, and we could not do so because we have no money left.
So we will have to find a solution in November, using the Notenboom procedure. And from 1999, we will have to think very carefully how to spend the same amount of money as we have spent in the last five years, or more. We certainly do not want to perpetuate political difficulties or obstacles. Instead, we want to provide a regional solution for the Middle East and, most importantly, a viable and sustained economy for the Palestinian people. Otherwise, I doubt whether the international community can sustain this enormous financial effort which, despite all attempts, has not been able to prevent the Palestinians becoming even poorer this year, and having fewer investments than four years ago.
A population living in a desperate situation, where there is not only no peace but also increasing poverty, where the level of private investment has plummeted, especially in the last year, and there are no investors from Europe, the United States, or the "moderate' Arab states, is, as you will appreciate, a situation which does not favour restraint. And I want to assure you that we will come to Parliament again, and I hope we will have your sympathy and support in finding a solution in November, when we discuss the problem of the reassignment of resources.
On behalf of my parliamentary group I should like to thank the representatives of the Council and the Commission most sincerely for their clear, frank words. We shall certainly support you, Commissioner Marín, in your efforts to find money, which will be, and will have to be, used efficiently.
We are confronted here once more with a spiralling use of force which is difficult to break. Thus we regret all the more emphatically that the Israeli Government has undertaken measures that increase yet again the conditions for force. As Mr Marín has just said, the reply to the use of force that the Israeli Government has just given will naturally lead via more misery and greater problems for the Palestinian population to further escalation in the use of force. This is not to say that such escalation can in any way be justified, supported or condoned, but it must be quite clear what responsibility the Israeli Government also bears for the overall development of the situation. It is of course the settlements policy, above all, that was the starting point for the new spiral in the use of force. We reject a settlements policy, which seeks to create a fait accompli before talks have even started and negotiations begin. The present Israeli Government finds itself in a situation where it can no longer control the forces it has conjured up, because there now exist new activities that involve too great an intrusion, even for this Government, into the Palestinian area. In this context, however, the question of land will have to be negotiated. It is totally unacceptable that people who sell land, from Palestinians to Israelis, should be "punished' by death in a legal or illegal manner. Yet it is obviously the right of any community and any country, particularly in such a difficult phase, to take steps to ensure that the peace process is not impeded again by arbitrary land sales. I believe that here, too, one must find a solution by dialogue with the Israelis and the Palestinians.
As has already been said, the Israeli Government 's reaction to the use of a force that they had to resist was appropriate, but it was inappropriately intensive and it has created new conditions for force. The financial restrictions, the restrictions on freedom of movement, lead a people to the point where even those who previously rejected the use of force now support it as the only way out of this situation. I consider that to be catastrophic, and I hope that the measures announced by the Council and Commission, and also those presented today by Commissioner Marín, which I hope Parliament will approve, will at least cover the financial aspects. The fact remains, though, that freedom of movement is being massively restricted here, and also that the only peace partner there is, Arafat and the PLO, is being divorced from the support of its own population.
I believe that this last point is very important, and I am delighted at the statement by the President of the Council. We want an independent Palestinian State. I think that is the only chance, and more and more groups in Israel are saying that themselves. It has to be, however, a democratic state and one free from corruption. I emphatically request that efforts be made so that we, as friends of the Palestinian people, may be assured that the new state to be established is a democratic one, and one that respects human rights. I also request the Council and the Commission to ensure that the measure announced against corruption is also enforced, as no one in the European population will be prepared to spend a lot of money if there is the slightest suspicion that it will not arrive where it belongs, namely, with the people of Palestine.
Mr President, first of all I would also like to warmly congratulate both the Presidentin-Office of the Council for his very important words and also the honourable Member of the Commission, Mr Marín, for his very detailed analysis.
Mr President, ladies and gentlemen, there is no doubt that this is yet another critical moment for the Middle East. It is not for this Parliament to make a list of charges and to restrict ourselves to a discussion of what is at fault. The European Union must now deal with specific measures and recommendations to restore the peace process. These would include the following four general measures and preconditions. First, actions to end terrorist activities. This is a necessary precondition since, in addition to its many human victims, terrorism gives rise to strong feelings of insecurity in Israel, creating problems in the development of Israel and in its participation in the peace process. This is a very difficult undertaking and there are two aspects to it. The first aspect is repressive: finding and capturing the terrorists. The second is long term: eradication of the origins of terrorism. Secondly, actions to end all those terrorist acts and the decisions that they provoke. As an example I will refer to the subject of the settlements. This is something that must end, as must other, related, activities. Thirdly, actions to implement the Oslo agreements in full, since, because of their international nature, these agreements are the basis of any peace process in the Middle East. And fourthly, actions to ensure the success of the proposed new New York process - a process that will proceed in two phases: a bipartite phase, namely Palestine and Israel, and a tripartite phase, namely Palestine, Israel and the United States. Here we must bear in mind that this new New York process should not be a process which has to produce an immediate result within 48 hours. Of course this will not happen. But it should be a conference at which two things will be determined: first, the agenda for future negotiations, and secondly, and most importantly, the process to enable those negotiations to take place.
In addition there are other, more specific, proposals. I congratulate the Council on the two proposals it has already made public, that is, the creation of a standing committee on security and the recommendation for a code of conduct. These are two extremely important issues. But I would like to propose the following: first, a re-examination of the European presence in the Middle East. And secondly, in place of a special envoy, I propose that the Council, the Commission and, dare I say it, the European Parliament, should create a task force which is linked with the standing committee on security. It would be helpful if the Middle East peace process could come under the heading of the Barcelona process and if it could become a permanent, on-going conference, within the Barcelona process for the Middle East peace process, which would be based on the creation of working groups. And I would like to propose four such working groups: a group on security, which would deal, among other things, with the issue of terrorism and the relations with and actions towards other countries, such as the Lebanon and Syria, which play a role in the peace process. A second group which would deal with the matter of the settlements, a third working group to deal with the status of the Palestinian regions and with the status of Jerusalem, and a fourth group to examine the extremely important issue of refugees.
Mr President, ladies and gentlemen, I personally believe that we must devote a lot of time to these negotiations and processes. We do not need spectacular results for television at this time. We need results with substance.
Mr President, the Middle East is an area where colonial powers have created the background to the present situation by means of divide and rule tactics, for their own advantage. The situation appears to be far removed from any logic and full of paradoxes. I shall just remind you of some of them.
The Arab world has again dug up the weapon of the economic boycott. It is true that economic relations with Israel have not been broken off, but they have been put on the back burner.
People who trade with each other should also speak to each other. There were suicide squads when the peace process was going well, as well as now when it is blocked.
The Israeli government makes agreements about Hebron, which is a positive sign, but at the same time begins to build houses in Jerusalem, which is a negative sign, to reassure their political supporters.
The closing of the borders increases the security of the Israeli citizen, but reduces it at the same time.
Islamic leaders in the mosques of Egypt, Syria, Lebanon and Iran continue to praise the Palestinian suicide squads literally as religious martyrs. I will spare you the actual texts, but personally I am horrified by them.
This all means that the Israelis do not make a logical connection between the peace process and their own personal security. And unfortunately the element of doing away with terrorism threatens to be an important negotiating instrument. That can obviously not be the case.
The confidence of Palestinians and Israelis in their own leaders has decreased. The European proposal to get the process going again by means of a code of conduct will not work, in my view. Only the emotional consciousness of the inevitability of the existence of Palestinians and Israelis as peoples in this area of the world can stimulate the process again. That is now exactly what the American Secretary of State is trying to encourage by letting the parties for the moment stew in their own juice, because in the end they will have to get along with each other. But at the same time Mrs Albright has talked over the heads of the Palestinians and Israelis and over the borders of Israel to the surrounding areas. I cannot quite understand Mr Dimitrakopoulos' idea about a task force, but with regard to the area surrounding Israel there can certainly be a role for Europe. It is important that the association agreements with Jordan and Egypt get off the ground as quickly as possible. I agree with Commissioner Marín that this Parliament must do everything it can to guarantee financing for the Palestinians and the long term economy. Because without taking into account the rational economic and social development of Israel's neighbours, the jealousy and fear of Israel, a hard-working democracy, will remain.
Finally, Mr President, I consider it an important task for this Parliament to guarantee that it will stimulate the reconciliation process in Israel from the Meda funds.
Mr President, this is a cry for help and not a study because we can call on Mr Wohlfart and Commissioner Marín for studies, for which I thank them most sincerely.
The peace process has got into an extremely bad state. Everyone knows that. It seems to be as good as dead and if new impetus is not given quickly, it will die. Even the attempts at mediation by the American Secretary of State did not manage to break the deadlock. In a spiral of bomb attacks by Hamas and retaliatory measures, the peace process seems dead and gone, and has only produced losers. The terrorism by Hamas must be fought in every way possible and Arafat must be made to keep his promises. But by the long term closing off of the Palestinian areas and the freezing of 60 % of the national income of the Palestinian authorities, the Israeli government is creating its own enemies in an atmosphere of frustration, poverty and hopelessness.
The political leaders have lost the initiative owing to a lack of political guts and extremists on both sides, with escalating outrageous acts, have created a climate of mistrust and hatred that is probably stronger than two years ago. If the momentum sinks further, there is the risk that the parties involved in the Middle East will lose their way even further in their own sandstorm and be blinded.
Where are the visionary politicians who set the peace process going? A new breakthrough in the deadlock is needed now. That is easy to say, but difficult to achieve. On the basis of the Oslo agreements we must seek a definitive solution to the disputes and in this approach there is no room for taboos and certainly no eye for an eye or tooth for a tooth approach as between Israel and the Palestinians and between Israel and Lebanon.
We are living in a modern age with modern slogans and hopefully with a modern peace.
Mr President, last Saturday, the fourth anniversary of the signing of the Oslo agreements in Washington, should have been a day of rejoicing, both for Israel and for Palestine. It was, in fact, a day of anguish for the peace process which is now only held together by a thread. It was also, and I am delighted, a great day of struggle. The united gathering in Tel Aviv against the policies of the Netanyahu government and for the defence of the people is a sign of hope that we must hail. More than ever the line of demarcation separates not Palestinians from Israelis, but those in favour of the peace process from those against.
The reaction, impressive in its dignity, of the mother of little Smadar, one of the victims of the latest attack on Israel for which Hamas claim responsibility, a criminal act that we have strongly condemned, is significant. To Benjamin Netanyahu, who was accusing Yasser Arafat when those who plant the bombs are his worst enemies, she retorted, "It is your policy that killed her' . This policy, which the French Minister for Foreign Affairs was right to qualify as catastrophic, will lead straight to an explosion of violence and to war, if nothing is done to counteract it in time. If the colonization of the West Bank and Jerusalem continues, if the autonomous territories remain closed off and isolated from each other, if the port of Gaza remains blockaded, if the airport is closed, if thousands of political prisoners who are still in detention are not released, if the withdrawal of troops that was explicit in the agreements is not carried out, even if Tsahal dares to venture once more into the autonomous territories, and the worst is possible, efforts made up until now to try to guarantee the security, peace and mutual development of all the people of the region will at once be ruined.
So what can Europe do other than provide aid - emergency aid and development aid - more than ever needed by the Palestinian authority? The problem raised by Mr Marín regarding this is absolutely crucial. But beyond that, what can Europe do on a political level to save peace in the Middle East? I will say it once again here, the immediate suspension of the association agreement between the European Union and Israel would seem to me to be a healthy measure since it would make clear to Israeli opinion that it was aimed not at Israel but at the current government in order to try to put the required political pressure on it to drive it to respect the obligations undertaken in Oslo and in Washington. Europe often regrets not playing a more worthy role on the international scene. Here is an opportunity to demonstrate clear political will, that of saving the peace process of the Middle East.
Mr President, the other day, the French intellectual Edgar Morin compared Israel's Prime Minister Netanyahu to the fugitive Bosnian Serb leader Karadzic. The comparison could be seen as exaggerated, but on reflection it has a lot of truth in it.
In Palestine both sides are indeed committing acts of violence which we all condemn, not least the latest insane acts of terrorism in Jerusalem. The remarkable thing is, however, that on the Palestinian side it is the friends of peace who have the political power and the peace saboteurs who are hunted by the police. In Israel it is the other way round. According to the Israeli opposition politician Yossi Sarid, Prime Minister Netanyahu was even in agreement with the latest illegal Jewish acts of colonization in a Palestinian area in Jerusalem. Why does Netanyahu react in this way? The answer is quite simple: he represents an ideological extremism which lives and thrives only in strife, only when insecurity is a part of normal Israeli life, only when an Arab threat can be portrayed with some credibility.
What would become of Netanyahu, Sharon and the other Israeli 'hawks' if there were a final peace settlement with a Palestinian state? Of course, they would be swept away by the peace-loving Israeli electorate. That is why there is, sadly, reason to be concerned about the future in the region of Palestine. In the international press there is now talk of Palestinian revolt, a new intifada , in response to Israeli provocation. There is also talk of Israel waging a "preventative' war against Syria. We have seen that kind of thing a number of times before in history.
We shall of course condemn all acts of violence. We shall of course examine all those involved, including the Palestinian authorities, and not least Arafat's own authoritarian methods and the opportunities for corruption which the Palestinians themselves have also now investigated. But in the European Union's actions there should be no doubt that the main responsibility for the current threat to the peace process lies with the current Israeli Government , not with the Israeli people.
Mr President, Mr President-in-Office, Mr Commissioner, ladies and gentlemen, bombings in Israel, attacks on buses, in the market, are once again sowing grief and death. Everyone who goes off to work in the morning has the right to return home alive in the evening, and every national authority has the right to protect its civil population. That is an absolute fact.
To do this, is it necessarily the best thing to establish military control along all the roads of the West Bank? To confiscate thousands of hectares from your neighbours? To shut off hundreds of thousands of citizens in their town or village, thus condemning people to unemployment when their only crime is to have been born an Arab? Is it the best thing to blow up the home and family of someone suspected of belonging to an extremist movement? Is it the best thing to move colonies of people armed up to the hilt into the territory of your neighbours? To maintain mercenary militia in South Lebanon or to prevent the Palestinians from exporting their own produce?
The Israeli authorities seem to think it is the best thing, in any case, it is a necessity. The least that can be said is that if it is necessary, it is certainly not sufficient.
The renewal of attacks on Israel demonstrates that there is clearly an error in the path that has been chosen. Obviously, such an attitude is deplorable. If you turn your back on peace you draw together once again all the conditions for the fanatics to devote themselves to new attacks.
The European Union must join in the efforts which have been deployed tirelessly by American diplomacy for years, to whom I believe we should be grateful at least in a small way, since the few advances that have been achieved up to now, at least in the last few years, are really due to this activity. I am sure everyone remembers the weekly trips to the Middle East by Mr Baker, to obtain a signature.
In any case, Mr Marín has reminded us, and I must admit that his comments have terrified me somewhat, that the European Union injects considerable quantities of money and energy, but probably not under the right conditions needed to make it effective. It would be fitting therefore if this same effort could be deployed on a political level, through pressure on the Israeli government, but also, and perhaps at least in the same manner, on the Palestinian authority so that it reforms its methods and its customs.
Mr President, ladies and gentlemen, in his remarkable work, ' Christians of the Orient' , between jihad and dhimmitude, the Israeli Jewish historian Bat Yeor observes that if Christians have often been unfaithful to the message of the love of Christ then Muslims, when they devote themselves to violence, do no more than imitate the prophet Mohamed himself, cruel leader of the war of Medina, who cut off the heads of his enemies by the thousand and gave the women and children to the men.
It is true that numerous sorats of the Koran - I am referring to the Pleiad edition, approved by the University of Al Azhar, order the annihilation of non-believers and, depending on the interests of Islam, death or a saved life for the people of the Book, Jewish or Christian, according to a statute of dhimmi. There is unfortunately no alternative Koran.
But, opposing the fundamentalist violence of Islam, there is also the fundamentalist violence of Judaism. I must here pay tribute to the work of a professor at the University of Tel Aviv, Israel Schak who, in his book '3000 Years of Israel' courageously denounces the foundations of what the famous Jerusalem philosopher, Yoshua Leibowicz, did not hesitate to call judeo-nazism in the French newspaper 'Le Monde' .
Let me give an example. Believing cynically that it would go no further, the Regional Councillor for the Ile de France, the eco-Communist Konopnicki, proclaims in No 463 of "The Ark' his admiration for the famous rabbi Élie Munk, great commentator of Maimonides who, in his book 'The Lost People' , page 615, claims that the Turks and the Negroes are not men and develops in some depth the need, and I quote, "to kill, in the name of the Ten Commandments, the descendants of idolaters, even young children, along with their fathers and grandfathers' .
Rooted in Maimonides, the religious ideology of Élie Munk, to consider but one of the mentors of Konopnicki widely diffused in France and notably at the great Jewish Colbo bookshop explains, I believe, along with many others, the behaviour of the Netanyahu government, coming from both this theocratic culture and the extremist nationalism of Gordon, the mentor of Ben Gurion.
It is through this terrible confrontation, the exterminationist logic professed by the distant children of Abraham, for centuries brothers yet enemies, that unfortunately the Israeli-Arab war is perpetuated. But Mr Netanyahu is mistaken. Israel cannot win peace by continuing to crush the Palestinian people, which will in the end lead to a revival of Arab solidarity.
I once believed that perhaps the Afrikaners were not so wrong to want to organize, in South Africa, the separate development of peoples so different. When I saw the reality of apartheid, its world of barbed wire, of townships and of homelands, I immediately understood the madness of both the policy and the practice. It is the same with Israel who, although they receive immense support from the United States, will not be able to coop up indefinitely, in a number of small territories, between watchtowers, a Palestinian population - poverty-stricken but young, courageous, intelligent and enterprising. The policy of apartheid is madness for Israel, just as it was for the Union of South Africa .
If Israel does not find a solution in keeping with the dignity of people and peoples, nothing will save it from disaster. So when you consider that the Arab citizens of Israel do not even have the same identity cards as the Jews, you can but shudder.
I would like to put a question before I end, Mr President. Why do some people in France, who want to grant, without limit, the rights of French people to foreigners, accept that over there, the Arabs, who are in their own country, are so badly treated? An error on the banks of the Seine is certainly not the same as a similar error on the banks of the Jordan.
I have received six motions for Resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, we still refuse to admit that the Oslo agreements are dead, because we see no alternative other than war. If there are alternatives to Oslo, as sometimes seems to surface in press statements by Israeli spokespersons, the international community at Oslo - that is, the United States, Europe and Russia, which stood guarantor for those agreements - has the right to know about it now. The peace process has been going through a very severe crisis, which is why every effort has to be made now to prevent it being destroyed with no alternative in sight. There is not much time because the situation is on the brink. For this reason, we support the proposal from the President of the Council to set up a permanent security committee between Europe and the United States to exercise the maximum possible pressure on both sides.
A code of conduct is needed to reverse the rout which is leading to catastrophe, but the next New York summit, at the end of the month, must primarily clarify the strategic position: is the peace process still in the minds and amongst the basic options of the two protagonists? The summit must determine whether the peace process is still valid for the Israeli government. This is an essential point, because it looks as if the answer is no! If it is not valid, the summit must come up with a new proposal, explicit and comprehensive, which is, as I have said, surfacing every so often in the press. Without this fundamental clarification, no partial proposal will have any effect.
Certainly if this point is made clear in New York, the code of conduct can be approved, the measures the Palestinians intend to adopt against terrorism can be examined and a common approach can be agreed in the fight against terrorism which does not rely entirely on the armed forces and the police. I say that because Hamas terrorism is not the only terrorism in the world. In countries where terrorism has been isolated and defeated - and I could give many examples - it has always happened on the basis of a political defeat first and foremost, and not a police or military one. The Israeli government seems to forget that terrorism can only be defeated when it is isolated from the people and not by carrying on as at present, creating all kinds of difficulties for Arafat, for example, political and economic, and undermining his credibility.
The terrorists can be isolated if the people see the peace making progress, see the benefits, see what the leaders, starting with Arafat and Rabin, have done in the interests of the people. If the process is shattered the forces ranged against it will naturally gain strength, terrorism first and foremost. Isolating terrorism is the only way. This is a very important point because the Israeli government's requirement for security, and the accusation against the Palestinians of not doing enough, is based on an approach to fighting terrorism which must be questioned, because it is probably a method which does not produce results.
As regards Commissioner Marín's requests, I will be brief. You are right: in November the European Parliament will try to do its share.
Madam President, I must say that it is with a large amount of sadness that I participate in this debate today. We have been for a long time hoping that the peace process in the Middle East would come to some form of conclusion. I recall very well when the European Parliament delegation visited Israel earlier this year that I came home with a great deal of sadness. There seemed to be no unanimity within Israel or within the PLO, and the Palestinian cause generally, as to how to proceed. When there is a lack of unanimity it is very difficult to come to a conclusion.
I listened very carefully to what the President-in-Office and the Commissioner said this morning. I must say that I thought that Commissioner Marín was extremely frank and very open and, indeed, courageous in his remarks. These things have to be said at the present time and Parliament will have to come to a conclusion because it has a role to play in this process.
But there are many others who have a role to play and it is not always appreciated that we need better coordination of the way we are approaching the difficulties that are currently being faced in the Middle East. Syria, as I have mentioned before, is a key player and has a lot to answer for in terms of the failure to find a solution to the peace process which we all want to see succeed. And likewise Iran. Those two countries in particular should be brought to task, not only by the United States but also by the United Nations and by the European Union. I hope that the EU in particular will try to encourage the United Nations - which at this very moment is undertaking reforms - to respond to events in the problem areas of the world. It is not necessarily right that we always depend on the United States to be the world's policeman. The European Union certainly has a role to play. We have great interests there as has been pointed out: the financial contribution we make to the Palestinians and also, of course, the trade association agreements we have with the Israelis.
But, overall, I was encouraged to hear Mr Colajanni say what may be the one thing we can all agree on - that terrorism must be isolated. However that is to be achieved, it must be with the cooperation of Syria and with the Iranians. I was encouraged also to hear that our relationship with the Jordanian Government - which has a key role to play in this issue - is currently good. The Egyptians have always believed that they have a major role to play in the Middle East and I would encourage them to be full participants in this overall discussion which we must surely try to address from that international perspective.
We all hope that the discussions in Washington next week will be successful. But let us also remind everybody that life goes on in the Middle East. There are 30, 000 Palestinians crossing the Israeli border every day to go to work. We have a great opportunity as a European Union to make sure that we can bring those conclusions and peace process together so that we do not need to continue this debate on a never-ending basis.
Mr President, I believe the greatest error that Parliament could make today would be to bury the peace process prematurely. If we look at the situation we can see that, according to the famous saying, it is serious but not desperate.
Mrs Albright's visit to the Middle East did not have such a negative outcome as some bright spirits would have us believe. The removal of the blockade, this is one measure which is by no means negligible when it concerns a country obliged to defend itself from the daily threat of terrorism. What we have to try to avoid is pouring oil on the fire.
In this respect, the recent comments of the French Minister for Foreign Affairs are regrettable. The peace process will take place between the Palestinians and the Israeli government, both democratically elected. To insult either of them would be to insult the peace process.
Mr President, there is no doubt that it would be a serious mistake to try to reduce the current crisis in the peace process in the Middle East to a question of security. We all roundly condemn the unacceptable outrages which have been suffered by innocent victims in Israel. But we all know that the key to what is happening in that region lies in the failure to observe the Oslo agreement, principally on the part of Benjamin Netanyahu's government. Prime Minister Netanyahu is trying to renegotiate, or rather to impose something different from what was agreed, and not just in relation to the settlements. For example, he is not carrying out the withdrawal which was agreed with the Palestinian National Authority, he is blockading the territories under that authority's control, he is detaining thousands of prisoners. What is Netanyahu achieving with this harmful policy? First, he is weakening President Arafat; secondly, he is frustrating the Palestinians and encouraging the terrorists; and lastly he is encouraging the Israeli extremists, who are currently committing regrettable and provocative actions such as those of Ras al Aloud.
Mr Netanyahu goes even further by carrying out actions against the Lebanon, to which that country's army have had to respond, quite legitimately. In other words, it is Mr Netanyahu who is mainly responsible for what is happening, because he is not keeping to the Oslo agreement and he is disregarding international law.
The United States is gradually losing its role as arbitrator in this matter. For example, Mrs Albright is acting in a manner directly opposed to Mr Baker. She has gone to give support to Netanyahu, not to condemn what needs to be condemned. Europe should ask the United States to play a relatively balanced role again and to put pressure on Netanyahu, for example by freezing the current agreements with Israel, and of course encouraging aid for the Palestinian National Authority. In this respect, I want to support Mr Marín's proposal.
Mr President, missio pacis , mission of peace. The bible of the old church used this translation for the name of Jerusalem. Is it possible to maintain this name in view of the barbaric terror used by the enemies of peace? Not only must it be maintained, but it can be, because this city, the city of Yad Vashem and of the Grove of the Righteous of All Nations, is a symbol of the vulnerability of terrorism. Terrorism can be vanquished, but only by one method: by the unshakeableness of the conviction that there is no alternative to peace and the peace process. For this reason I should like here - and I am aware of the bias of my vote - in the name of my parliamentary party to call upon Prime Minister Netanyahu and his Government to fulfill the Oslo agreements to the letter, comprehensively and in the spirit of the peace process. Because, whereas security is the central point of his policy, it is also clear that security for the Israeli people can only be achieved in this one way, begun in Washington and Oslo.
Mr President, the Alleanza Nazionale wishes to express its full solidarity with the Israeli people over the recent criminal terrorist attacks they have suffered.
At the same time we firmly condemn the resurgence and advance of Islamic fundamentalist fanaticism which, whatever right there may be on its side, has no justification for carrying out indiscriminate attacks in which innocent civilians of all ages often perish.
Having said that, there is no doubt that the peace process has received some severe blows from the oft-exchanged intransigence of Arabs and Israelis. And, unfortunately, we must emphasize again Europe's failure to have a strong political presence in this sector in crisis, once again left almost entirely to American diplomacy.
This, Mr President, ladies and gentlemen, is the Europe we do not like, the Europe which tries or seeks to make progress in the economic and monetary sectors but remains passive or absent when it comes to political initiatives and international diplomacy: a one-armed Europe. In fact, we would appreciate it if the European representative would work alongside the American ally for peace and actual resolution of conflict. That representative should be a position not just to make formal statements but to have his suggestions and decisions converted into binding responsibilities for the nations of Europe.
We also have the duty to ask ourselves what we can do in the present situation to halt this escalation of hatred and intolerance. We believe the European Union should both apply all its economic and commercial leverage to penalize states which protect and subsidize terrorist groups and urge the present Israeli rulers to reconsider the new settlements policy.
To conclude, we think Shimon Peres' remark, that winning a war - Israel has already won three - is something very different from defeating terrorism. It is wise and worth thinking about.
Mr President, Mr President-in-Office, Mr Commissioner, ladies and gentlemen, in order to avoid any ambiguity regarding my position I would like to state immediately that I support the draft joint resolution concerning the murderous attacks in Jerusalem and the peace process in the Middle East. I approve of the balance and I support the appeal made, along with the proposed steps, for a resumption of the peace process. It is the only way to ensure the long term security of the citizens and people of Israel, as well as the self-respect, dignity and liberty of the Palestinian people.
I want to devote the main part of my time to say that nothing, I say nothing, can justify terrorism, attacks against civilians and massacres of the innocent. Terrorism always has fathers, leaders, an organization, networks, financial backers. There is never any justification! Many countries have recent experience of this, or continue to experience it, even in Europe - Italy, Germany, France, Great Britain and Spain. Today in Algeria thousands of innocent people are massacred in the name of an obscurantist Islamic ideology. All of the countries were, or are, different cases, but nevertheless they suffered or suffer, have fought or are fighting terrorism.
Even in Israel, terrorism struck Jerusalem under the Pérez government, at the height of the peace discussions, as it strikes Jerusalem today under the Netanyahu government. Only firm and massive condemnation by world opinion, unconditional and without digression, only co-ordinated organization of all civilised countries and peoples in the fight against terrorism, will make erosion of it, if not eradication, possible. This is the price of peace in the Middle East. This is the price of world peace.
I will conclude by saying that the victims of torture in Jerusalem, like those in Algiers, await not our tears, but this reaction. It is the duty of Europe and our Parliament to remind everyone of that this morning!
Mr President, ladies and gentlemen, Mr Commissioner, regrettably this Parliament is once again forced to discuss the deterioration in the Middle East peace process, which is really frustrating.
As we have seen, peace and stability in the zone are still a long way from being achieved, and the recent acts of terrorism are simply a manifestation of injustice, and an obstacle in the way of pacification. I think it is important to stress that none of the main protagonists in this process have the absolute right to impose their own views of the problems which exist, much less do so by means of provocation or violence.
We all realise that the Arab-Israeli conflict is complex and contains numerous factors whose solution needs a firm political will. But we should demand that the parties concerned play their part. The Israeli Government should end its policy of provocation by means of the settlements, while the Palestinian Legislative Council should step up its fight against terrorism by arresting the activists, controlling and restoring order, and taking repressive measures against these terrorist groups.
As we have repeated many times, dialogue and strict compliance with the Oslo agreements represent the only way to reach a solution which will benefit the peace process. Therefore, we in this Parliament should welcome the proposal made by the President of the Council, to create a permanent security committee in which the European Union and the United States can work together in order to mediate in the conflict. To do so, the European Union needs to reinforce its identity, and respond rapidly and unanimously to events. I am very worried by what Mr Marín said - unless I misunderstood - about the possibility that the Commission might cut off aid to the Palestinians.
In any case, Mr Marín, I believe the European Union also needs to make a major effort to get the Arab countries to collaborate more effectively in the peace process, by not harbouring terrorist groups, as well as making an economic contribution to assist Palestinian development in the face of economic aggression on the part of the Israeli Government, as we have already discussed.
Lastly, Mr President, allow me to conclude by saying that what is needed is firmness and political measures to control the zone's stability, and the support of the international sector for continued dialogue between the parties involved. Let us hope that the announcement of Palestinian-Israeli negotiations, at the end of this month, brings good results and that no provocation may be able to frustrate it.
Mr President, I think that, after the assassination of Prime Minister Yitzak Rabin and the accession to power of Benjamin Netanyahu, the scenario we now see unfolding is not something that could have been regarded as beyond the realms of possibility.
Unfortunately its international dimensions, beyond what has already been said, are extremely important. Relations between Israel and all Arab countries have been blown to pieces. Relations between Europe and those countries whose people are of the Muslim faith are, if you like, being undermined. Relations between Greece and Turkey, the Cyprus problem, both fall within a wider zone of instability. For this reason I believe that decisive measures need to be taken. Such measures have never existed, they have never existed even on the part of the United Nations. I think that the essential thing is to salvage Oslo. We cannot abandon Oslo in the search for another reality. Pressure needs to be exerted on Israel which is unambiguous and comprehensible, and there needs to be, of course, our support for the Palestinian principle, under the conditions that many of my colleagues have set out.
Mr President, ladies and gentlemen, there is nothing new under the sun in the Middle East. Confronting each other, two peoples, two nations: one intolerant, colonialist, probably the only fundamentally racist state with complete impunity and the other, the Palestinian people, in search for decades for a land, their promised land, their homeland, land of their ancestors and also of their children.
It goes without saying that we unreservedly condemn the actions taken by the Palestinian terrorists. Nothing can excuse murderous attacks, not the provocation of the Hebrew State, nor the benevolence of Uncle Sam towards Israel.
Throughout the last three years in this Assembly, I have frequently heard talk of the duty to interfere. Has the time not come for Europe, which devotes considerable sums of money to peace in the Middle East, to make its voice heard and to impose with a firmness that would surprise the world, its will to respect the rights of peoples, of men, women and children to peace, security and liberty?
Mr President, ladies and gentlemen, this morning a lot has been said to describe the situation, but let us look for a moment at a scene, a backdrop, which could threaten from the Middle East. Netanyahu campaigned for election and won - I should like to remind Mr Wurtz that the Israelis elected him with a majority - on a platform of three "noes' : no to an end to the settlements, no to the withdrawal of troops, and no to a Palestinian state.
If this is not transformed into a three-fold "yes' , which would basically mean a return to Oslo, so that an active peace policy can be implemented, then the dangerous policy introduced by Netanyahu will not be stopped and will combine itself with another dangerous development. Of course Arafat must stop the terrorists. Of course we must continue to repeat that requirement, that is entirely right. But we must also be clear about another thing: the terrorists are hitting not just Israeli civilians, but also - and that in my view is a political objective - Arafat. For those who throw bombs have, besides the basic aim of hitting Israel, an internal Palestinian aim of weakening Arafat. If Arafat is weakened - let us even assume he is deposed - then you have the scenario of a Netanyahu operating with three noes opposing a Palestinian leadership dedicated exclusively to the use of violence, or at least a majority of the Palestinian population who want that.
Then the outlook is, in my view, clearly one of long term conflict. That means we are in a very serious and dangerous position. Fortunately Mrs Albright has once more achieved the necessary equidistance between Israel and terrorism during her current visit. At first it appeared to be rather different.
If America were to adopt a unilateral position in favour of one side or the other the peace process would come to an end. For this reason, Mr President of the Council, the European Union must adopt a much more active role - and thank you, Mr Commissioner, for mentioned this - because it is the only way we can play our part in the maintenance of peace.
Mr President, I do not think there is much left to say about the situation in the Middle East, but I should like to comment on what Vice-President Marín has said. We should be aware, as he asks us to be, that at the moment we are sustaining the situation with funds destined not for the development but for the security of Palestinian society. I believe that we can and should continue to do so, but there is a limit of course.
No doubt Parliament will respond positively to his request, because I believe it is necessary to ensure that people in that area can live a little better, for their own sakes of course, but for the sake of Palestine and also Israel, in order that this process may survive in such a delicate situation. This is the message which was conveyed to the Mashreq Delegation during our last trip, by everybody we met there.
I should like to take the opportunity to say that in this respect I am very pleased with the association agreement with Jordan and that the obstacles, which were hard to justify or to understand but which still existed, have disappeared. None of this will solve the problem, we know. The key is not in our hands; it is in the hands of Israel and the Palestinian National Authority. We have no alternative but to keep on believing in Oslo - putting our trust in Oslo.
Therefore, I want to express our support for the resolution being presented, and a message of congratulation from this Parliament for the political initiatives adopted by the European Union in the last few weeks, which should continue.
Mr President, ladies and gentlemen, I would like to add a few words to this debate, a debate marked by - and all the speeches have shown it - a feeling of sadness and frustration in the face of the situation in the region four years after the signing of the Oslo accords. But I still have hope, as I note that none of the speakers have succumbed to resignation and that all are agreed in saying that, even if the current period is tragic and extremely difficult, even if some speak of a last chance for the peace process, it is necessary to try to keep trying, in the absence, as has been said, of any other solution.
Let us be clear. The consequences would be tragic for Israel and for the Palestinians, for their neighbours, but also for the international community. As a doctor by profession, I have to say that the patient is in danger of dying, perhaps in agony. But emergency resuscitation is still possible, and on this point I agree with the comments of my friend, Manuel Marín. I strongly doubt that the closure of borders, ports and airports, the withholding of tax receipts, the cutting off of what corresponds to vital oxygen for the patient, is the most appropriate way of saving him.
It is the duty of the Council, the Commission and the European Parliament to support the efforts deployed at an international level, not only by the United States but also by our special envoy, and to seize this last chance. Success is possible, if a security committee is first of all created. It is essential to take into consideration the legitimate concerns of Israel with regard to the security of its citizens and to condemn and isolate terrorism. Mr Arafat alone will not be able to overcome terrorism. This seems obvious to me. He needs help, but to achieve this, it is equally necessary to offer prospects to the Palestinian youth who are currently experiencing an extremely difficult situation, to say the least. At the same time we must also try to draw up the details of how the security committee would be run, a committee which sounds like a good idea in theory but within which there will be clashes which will require neutral arbitration.
As for the code of conduct, I am well aware that it is not a miracle cure, but it is an instrument which could be useful as long as there is the courage to maintain political pressure on both sides in the peace process at a political level within the European Union. This is equally the duty of other partners involved in the process.
I will conclude by thanking all those who, in a truly exhaustive manner, have reiterated their support for this peace process in the Middle East.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
ONP and universal telecommunications service
The next item is the recommendation for second reading (A4-0263/97) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, concerning the common position of the Council with a view to the adoption of a European Parliament and Council Directive on the application of open network provision (ONP) to voice telephony and on universal service for telecommunications in a competitive environment (C4-0256/97-96/0226(COD)) (rapporteur: Mrs Read).
Mr President, I am delighted to introduce the second reading of this proposal from the Commission, particularly as this basic voice-telephony service is the one which is the most important to consumers. It is for that reason that a number of my amendments concentrate on the rights of consumers, the right of blind and deaf consumers and others at the margins while, of course, reinforcing the principle of universal service and adding some extra comments on it.
I would remind you very briefly of the definition of universal service in the Interconnection Directive, for which I was also responsible. I quote: ' a defined minimum set of services of specified quality which is available to all users, independent of their geographical location and, in the light of specific national conditions, at an affordable price' .
The Commission will notice that one of the amendments in the name of my group calls for a biannual report on the progress of universal service to be made to Parliament. I think that would be of value to the Commission to have some scrutiny and comment - constructive comment, I hope - from Parliament.
I note with approval that at first reading the Commission and Council took on board a number of my own proposals on the partial inclusion of mobile telephony in the scope of this directive, even though, at the time, Parliament did not agree. I am quite certain, and perhaps the Commission would want to comment on this, that from the point of view of the consumer, mobile telephones and fixed-point telephones, will very soon be virtually one market.
I have also tabled two amendments on the timetable of transposition and implementation. I know it is always difficult if Parliament gives any leeway on implementation - it is taken as a red light to Member States that they need not hurry. I do appreciate the importance of the general liberalization deadline of 1 January 1998 but it did seem, in the view of my group too, that two months for Member States to transpose really was less than adequate.
I would like to voice my own disappointment, and that of a number of colleagues, that the Council did not even consider a number of Parliament's first reading amendments, particularly when we were asked to do our work swiftly and in fact did do so. I think it has set an unfortunate climate for the second reading and any possible further conciliations.
The last point is on the question of directories, and I have been heavily lobbied about that: the question of privacy, rights of confidentiality, the right to be included in directories at no cost to the consumer and, not at this stage but eventually, an examination of how publishers of directories and others who will benefit from the profits of this sector should at some stage be asked to make a contribution to universal service. That is a very brief description, in view of the time, of the broad thrust. I hope the Commission will be able to accept these amendments, as indeed they accepted many of the first reading amendments. I would also thank colleagues in other political groups with whom I have worked very hard to come up with some compromises. We will, of course, have a major review in 1999 from the Commission about the whole thrust of telecommunications legislation and I am sure that this third attempt at liberalization of voice telephony will again be reviewed in 1999.
I commend the second reading to this House.
Mr President, on behalf of my group I would first of all like to congratulate Mrs Read. As usual, she has done an excellent job. She has been extremely sensitive to the different points of view expressed and, true to her nature, she has defended the interests of the consumers and users with pugnacity. On the main points, we are in agreement. There are two points on which we have minor differences and I would like to elaborate on these.
The first of these points concerns entries in telephone directories. In many countries this is organized in quite a different way from the way it is done in England or elsewhere. In some countries it is a business operation, notably for business directories - what is known as yellow pages - and where, of course, those who want an entry and who want to use the directory as a form of publicity must pay for this. The way Mrs Read has drawn up some of the amendments rules out this possibility which creates difficulties and an removes a significant income.
I know there is no ideal solution, since different countries organize this differently. In ours, it is more commercially organized and consequently the best thing to do is to invoke the principle of subsidiarity and leave each country to sort out the problem as it sees best. In any case, we believe that there are certain essential rights: the right to have an entry, the right not to have an entry and the right to correction of any publication which is contrary to the truth or the interests of the person concerned. The problem is knowing what conditions this occurs under and it is here that some small difficulties appear.
As regards the date problem, you are aware that 1 January is a symbolic date. On 1 January 1998, the telecommunications market will be deregulated. For three or four years we have talked, acted, made proposals and legislated with that date in mind. Consequently, what we need to know today, only a few months from that deadline, is whether we should be realistic and change the date in the legislation on the grounds that certain States are not in a position to honour the deadline. We personally feel that the date of 1 January 1998 should be retained, but we equally understand that there are worries about being able to achieve all this in three months.
I would like the Commissioner to clarify the position of the Commission on this point. His response will be the determining factor in how we vote on Mrs Read's Amendments Nos 27 and 28.
Mr President, this is all I wanted to say. I would like to thank once again both the Commission and the rapporteur for the excellent work which they have done to date.
Mr President, it is a pleasure to speak for the first time when you are sitting in the Chair. Since the rapporteur has been conciliatory, our Group will also support the report on the whole. The most important thing now is for the matter to progress. We shall then wait and see how the regulations work and what amendments are proposed.
In her explanatory statement, the rapporteur said she was disappointed that mobile telephony is not included in its entirety in this report. I would like to say that I am pleased about that because, for example, where funding is concerned, it provides development opportunities for that part of telephony. Development opportunities are what are needed today.
As I said, the report is conciliatory. It tries to compromise between standardization at the European level and respect for national differences. Unfortunately, I think that certain parts of the report have gone too far in removing references to national differences.
There are well-intentioned proposals to take special groups into account. It is right that the Member States should be allowed to decide in what way various special groups should be taken into consideration, either through tax policy or social services. However, we are concerned that what is said about free directory enquiry services will turn out to be another proposal where the best can be described as the enemy of the good.
I have an example from my homeland. There we have in an excellent way been able through competition to allow a small telephone company to take over responsibility for directory enquiry services for all the country's blind people, and today they have a high level of service. If this proposal goes through, I do not believe that there would be the same interest in developing quality.
We also support the data protection aspect. I believe it is important that this report also proposes that the subscriber should be able to ensure that all information, or certain parts of it, can be kept secret. This is necessary in an insecure world where people are increasingly able to combine different lists, which makes elderly people feel their situation is very insecure.
Mr President, Mr Commissioner, ladies and gentlemen, first of all I wish to congratulate Mel Read most warmly on the excellent work she has done, sometimes under great pressure. I shall straight away mention the important points from the report that are of interest to my group. To begin with, I would state that the Council of Ministers has adopted a number of important amendments from the European Parliament and those tabled by the European People's Party at first reading in particular. I would remind you of our amendments with regard, for example, to tariff restructuring and number portability.
Furthermore, the Group of the European People's Party is pleased that by means of this directive the European citizen will be guaranteed an extended range of essential telecom services at his disposal. After all, every citizen has the right to an affordable connection, access to emergency services, a fair contract and access to public telephone booths. However, improvements could be made. As far as the extra-universal provision of services is concerned, there are quite a few differences between the various Member States which means that the market participants' contributions requested for the universal provision of services, vary. We have repeatedly received complaints from the new parties in the market. The European People's Party takes the view that for the basket of services determined at EU level, the parties in the market may be required to make a contribution, but that contributions for extra requirements must be produced from other sources of financing. This variation and the high contribution create a very uncertain investment climate for the telecommunications sector, prevent the creation of the internal market and we believe that it costs jobs. So Amendment No 11 is vitally important for us.
My group also wants more attention to be paid to the rights of the disabled, the blind and the hard of hearing, a tariff for telecom services determined more at EU level and, to a certain extent, more consumer protection. We are therefore supporting a number of amendments in that area. We are well-disposed to more attention being paid to the rights of the disabled, the blind and the hard of hearing. One can of course also ask the question of whether special arrangements for them do not belong in more general legislation or whether regulations could be established at national level through the subsidiarity principle. But access, for example, to telephone booths is very important for the smooth functioning of the disabled in society and their integration.
The affordability of the universal service should be determined more at EU level. My group supports this. After all, a Member State could be inclined to set a tariff that was so low that a de facto monopoly situation would remain and sound monitoring of this from the Commission by means of guidelines is an excellent instrument. We have decided to support Amendment No 26 by the Group of the Party of European Socialists because the universal provision of services is not a fixed but a dynamic concept. Interesting new developments keep on coming. Through the advent of the Internet, for example, and especially through Intranets, enormous cost-savings are anticipated in the field of sending documents by post for companies. But we can also expect that drastic changes will take place in voice telephony. Microsoft, for example, is starting a service whereby consumers will have access via their televisions to entertainment services supplied via the Internet. So that means we must take those changes into account. I would therefore ask the Commissioner to respond.
Mr President, we are very positive towards this report as far as strengthening the rights of users and consumers is concerned, and also as far as improving access to alternative services for the disabled, the blind, the partially-sighted, the deaf and the hard of hearing is concerned, in that they will get free directory enquiry services. We also think it is a good thing subscribers have the right at no extra cost to withhold information about themselves, and that this information will not be made available for commercial purposes. Nor will it be possible to use the information in such a way without the consumers and users having given their permission.
The Member States will be ensuring the provision of telephone services. We therefore think it should also be the Member States who ultimately determine the charges. However, there can be discussion and agreement at EU level on reasonable prices. However, as far as guaranteeing quality and cost levels is concerned, we believe, like the Council and the Commission, that this is a matter for the Member States. The proposal that the Commission should check the quality twice a year is rather excessive. I also think it is unnecessary.
Mr President, in view of the late hour it would be simplest if I were just to give the Commission's views on the amendments you are about to vote on. We have discussed the matter many times and it is surely unnecessary to go into the basic details yet again.
We can accept Amendments Nos 4, 5 and 16, and, in principle, Nos 14, 15, 19 and 26 as well, with a few reservations. We are not in a position to accept Amendments Nos 12, 13 and 24 to the indexes, because they do not accord with the provisions of the data protection directive. We can hardly pass something which contradicts legislation we have already passed.
We cannot accept Amendment No 25, but we will accept No16. We accept Amendments Nos 3, 7 and 17 on handicapped users. We should like to point out, however, that comprehensive treatment of all possible cases is not relevant in the legislative part and nor can it be incorporated there. We would do better to put this into the explanations and notes. We accept Amendments Nos 6 and 10, but oppose Nos 1, 8, 9 and 23. We can support Amendments Nos 11 and 2 in principle, and Nos 21, 22 and 20 entirely. What Fernand Herman said about the date was completely right: if we set the ratification date at 1 January next year, not all Member States will be able to comply.
It has to be said, however, that we are already working on the basis for a permanent directive, whose ratification requirements would not be affected by this directive. This means that many Member States have already been working in the direction set down here in detail. So it is not entirely impossible. What I find particularly convincing is the argument put forward by Fernand Herman: we should not in any way cast doubt upon the date of 1 January 1998. We should not create any misunderstandings, so I feel we should leave well alone and not accept Amendments Nos 27 and 28.
The debate is closed.
The vote will take place in a few moments.
Votes
Mr President, I am speaking on a point of procedure motion, Rule 126, a brief point of order, Rule 127, and place of meeting, Rule 11 of the Rules of Procedure. Excuse my nerves, this is my maiden speech in this House.
On the place of meeting, there are irritated nationalists in every country, but there are also reasonable Europeans, more than one would think. The time seems right to find a lasting and reasonable solution regarding where we meet, satisfactory for Strasbourg and Brussels, for the French and for others, in short for all the MEPs, for France and for Europe. Let us not allow the ultranationalists and the impatient media to prevent the reasonable and decent spirits - I emphasize these two words reasonable and decent - to try to succeed. Our Parliament cannot be taken seriously - and this is so important - unless lasting and consensual rules are put in place, but we, the French, must remain specifically French until it is confirmed to us that reason can triumph.
Mr Duhamel, this is the first time that you have spoken. But you are a well-known constitutionalist. May I remind you that points of procedure are different from substantive debates. They must therefore accord with the Rules of Procedure.
Mr President, I am speaking on a point of procedure on Rule 122. The agenda for the sitting indicates that there will be no explanations of vote in this voting time because under Rule 122 explanations of vote should take place only after the final vote and in this case there will be no final vote.
I have to say that it is not reasonable to deprive MEPs of their explanations of vote. They attend, they vote, they have the right to explain why they have voted in a particular way. If you want me to follow procedure I will, by saying, effectively, that although there is no global vote on the list of votes, there are indeed several final votes, since different weekly sessions are decided one after the other. Therefore, Mr President, I request that explanations of vote be allowed.
Mr Berthu, you have a good memory, you will remember that you already expressed that interpretation last year. My predecessor confirmed that there would not be any explanations of vote on this point. You could have referred it to the Committee on the Rules of Procedure if you were not in agreement with this interpretation. You did not. I agree with the interpretation of my predecessor. There will be no explanations of vote.
Mr President, briefly. A huge number of Members were very happy with your original draft calendar for the part-sessions, which brought the July part-session forward by one week. Is there an explanation for why it has now been changed, so that it is in the middle of July instead of at the beginning of July? Can Mrs Green or Mr Martens explain this last minute change, which many of us are very unhappy about?
Mr Haarder, now is not the time to explain the reasons behind the decisions taken by the Conference of Presidents, in which each group votes and explains its vote if it thinks it appropriate to do so. What I can tell you, and all honourable Members, is that there will be a separate vote on that point, so the House will be able to make a separate decision on it.
(Parliament adopted the calendar of 1998 part-sessions as amended)
Mr President, first I would like to express my wholehearted approval the excellent speech made by our new colleague, Mr Stéphane Buffetaut, last night when he presented our concept of an innovative employment service in Europe to this House.
I would like to add that this question raises, more widely, the problem of the scope of the European Parliament. Indeed, the European Parliament is not a parliament which enjoys limitless sovereignty. It is a parliament with an area of work allocated to it within the framework of the treaty signed by the different peoples of Europe, a treaty which we must respect.
Mr President, in my view that treaty has just been violated by the preceding vote, which has cut a week's sitting in October out of next year's session.
This decision is contrary to the letter of the Edinburgh decision of 1992, which will be confirmed, if need be, by the future Treaty of Amsterdam. Moreover, if this House felt there were too many days of session in the calendar for next year presented by the secretariat, then the days corresponding to additional sessions are the ones that should be cut and not the days of normal sessions. The amendment from the Europe of Nations Group, Amendment No 19, intended to cut the November mini-session was a move in that direction.
We note with regret that the House has taken an inconsistent decision by rejecting our amendment and cutting a normal part-session.
Mr Berthu, I note that you are mixing the Rovsing report up with other votes. Nevertheless, the Chair allowed you could express your opinion by using the explanation of vote for a different vote, which is equivalent to a flagrant breach of the Rules of Procedure. I think you will appreciate the consideration the Chair has shown you.
The Rovsing report is important because it concerns innovations within EU countries. Unfortunately, I must say that I do not agree with all of the conclusions reached. In many cases, liberalization, deregulation and EU harmonization appear to be the major issues, which I cannot agree with. Greater coordination at the EU level, also covering research, appears to be a passable recipe. But I am not convinced, for example, that research is best looked after at the EU level instead of at regional or national level. The experience so far in Sweden is that many research projects are aimed at what the EU thinks is good so that they can get EU funding rather than putting the research itself first. That is tragic.
There are also, of course, good conclusions in Mr Rovsing's report, including point 3 and point 12 which concern environmental requirements and the setting up of a capital market for expanding companies to support 'risk' companies which are involved with new high-technology products.
(The sitting was suspended at 12.50 p.m. and resumed at 3.00 p.m.)
NGOs in environmental protection
The next item is the recommendation for second reading (A4-0264/97) on behalf of the Committee on the Environment, Public Health and Consumer Protection on the common position of the Council with a view to the adoption of the Council Decision on a Community action programme promoting non-governmental organizations which are primarily active in the field of environmental protection (C4-0217/97-95/0336(SYN)) (Rapporteur: Mrs Flemming).
I would also like to welcome the Commissioner, Mrs Bjerregaard.
Mr President, Madam Commissioner. I would like first of all to thank my colleague Mr Rübig for the considerable work which he did on this report at first reading. I should also like to thank the Commission. Cooperation with the Commission was exceptionally pleasant and helpful.
Ten out of 21 amendments were already accepted after the first reading, and I hope very much that possibly a majority of the six amendments I shall introduce today will again accord with the Commission's intentions.
At this second reading my first main point is that a financial reference framework has no place in this action programme. I am also concerned that cross-frontier European cooperation with environmental organizations should be strengthened, particularly in central and eastern Europe, but also in other countries bordering on the EU. This was a request from an English colleague in the Committee on the Environment, and I am pleased to accept her proposal. She has Russia particularly in mind here, and I think that is very sensible.
When one thinks what a catastrophic state the environment has got into in these former Communist countries, how little public environmental awareness there is, then one can hardly overstate the importance of cooperation with environmental organizations. Particularly in view of the highly important cooperation with NGOs in former Communist countries, I am not at all happy about the proposed sum of ECU 10.6 million over four years. Perhaps, Madam Commissioner, we could allocate this ECU 10.6 million in one year. Then we would all be very happy, I think.
I am very hopeful that the Commission will agree to Amendment No 4, under which not 50 %, but 60 % of the operational and administrative costs foreseen in the budget are to be set aside for the Community. Organizations which have been found guilty by a court in the European Community during the last two years, should generally not be financed, according to the resolution. We introduced this amendment in English, and an error has occurred in translation. The English word "offence' that we used was translated as "Vergehen' . I want to state here, on behalf of the Group of the European People's Party, that this translation does not reflect our intentions. We mean the word "Verbrechen' . English is not my mother tongue, so perhaps we should have introduced the amendment in German. Possibly we should have used the word "crime ' in English.
I already know that there is no harmonization of the criminal law, but when one is aware that in Austria, for example, a crime (' Verbrechen' ) occurs when a premeditated deed could incur a sentence of life or more than three years in gaol, then the correct translation for it in other languages cannot be hard to find. We want to exclude by this means any possible penalty within an administrative procedure: when someone parks illegally, or when a demonstration is not registered, we are not interested in the slightest. Libel and slander would not fall into this category either - no indictable offence which is punishable by a sentence of up to three years. All that does not fall within the meaning of "Verbrechen' as far as I am concerned, but I admit that it does qualify for "Vergehen' , which was incorrectly introduced here in translation.
Over the next few years we must above all achieve success for western Europe in the former communist countries. The west has a really great task here, with its knowledge and its success in technical know-how, and this task can only be achieved if we work closely together with the local environmental organizations, and try to raise the awareness, not only of the population, but of the political authorities there at present.
Now my last item. I really hope, Madam Commissioner, that you also include, as I do, animal welfare organizations in the term environmental protection organizations, and will allow these highly committed organizations to receive just some of the financial benefits.
Mr President, national agencies working on ways to protect the environment are doing a serious job to change public opinion on the environment and its preservation. Without a national viewpoint committed to protecting the environment, politicians will turn a deaf ear to environmental demands. This is perfectly visible in countries where there is an active green movement, which have gone the furthest in national legislation on environmental matters. Community appropriation for such environmental agencies is well justified.
It is also justified to extend aid to cover the work the agencies are doing in cooperation with central and eastern European countries. One of the biggest problems with countries applying for EU membership is how EU regulation levels are to be achieved, and that is particularly so with the environment. Thus, cooperation on environmental issues and cooperation between the agencies should form a proper part of any strategy to promote membership for the eastern European countries. The Member States and our citizens are affected by everything that happens on our borders. Cross-border cooperation among the environmental agencies might have a dramatic effect on general awareness in the nations and the possible creation of environmental projects at grass roots level. And Community aid should be extended to the work the agencies are doing with others besides our neighbours in eastern and central Europe. From north to south there are border zones where environmental problems, along with poverty, are burning issues.
I made the suggestion that this aid should be extended beyond EU borders. I am delighted that it was approved by the committee, just as it was approved by the rapporteur. Actually, I heard from the interpretation that the person who made the suggestion was English. I am Finnish.
I totally disagree that the problems, which, for example, are associated with St. Petersburg, Murmansk, the Kola Peninsula, or South Africa, are solvable merely through the actions of the agencies, but any small-scale action in these regions means more than any in our own internal market regions. An ECU invested there would yield more, through the environmental agencies, the EU or the various Member States, than anywhere else.
Mrs Flemming, in her otherwise excellent report, slipped in a rather dubious amendment in the final part. The rapporteur suggests an amendment to article 3, section 3, which she explained; an amendment where she personally tries to define what activities in the Community may be granted funding. In my opinion, this is a very bureaucratic amendment. We cannot at this stage know which activities qualify for funding and which do not.
Mr President. Non-governmental environmental protection organizations play a particularly important role in Europe. We are bound to the principle of the eco-social market economy and ecology represents an important basic constituent of life for us. But we also live in a democracy, and these organizations must also obey the rules of democracy. In this programme it is our absolute priority to support environmental organizations at European level, and not merely in the Europe of the Fifteen, but particularly in geographical Europe as well, that is, particularly in the countries surrounding the European Community.
We want to place environmental education above all at the centre, because the environment is also a matter of attitude and one cannot begin early enough to teach young people how important a clean, healthy environment is for us all. For this we need research. We simply must find methods that allow us to demonstrate to young people where the path leads. We need an objective base, and we must depart from such power words as fear, from stirring up fear, from deriding things. I believe we have to move on towards providing a positive example.
In accordance with the methods of new public management and best practice, we should look for ideal situations around the world, which we could adopt for our own use. We should utilize benchmarking, that is, we should evaluate where the environmental situation can be improved, with what means it can be improved, and we should make the necessary infrastructure available to these organizations. It is essential that creative forces in the market place should continuously make us aware of where there are weaknesses in the system, and it is our duty to prove that we are looking for the best path.
For this reason we want to raise the funding. Not 50 %, but 60 % of the costs should be refunded. We maintain that the whole framework should be better financed, but we also expect from the environmental organizations that they operate according to the democratic principles usual for us in Europe. We also want correct accounting, that is, we want no funding which is not subject to controls, or which flows into channels where it cannot be scrutinized, and which simply give environmental organizations a bad image. For this reason we demand that when more than ECU 100, 000 is spent, we should have at least a qualified book-keeper, a balance sheet and a correct profit and loss account, so that the European taxpayer can see that his money is being used in a lawful and orderly manner.
We must also say quite clearly, and I should like to stress this to the Commission, what we do not want. We do not want the funds to be spent on general education, on the public in general, or on work that often follows objectives which fail to place environmental issues at the forefront. We want specifically to illuminate the ecological situation and to achieve improvements there. Furthermore, we ask that criminal organizations, terrorists, those who attack our system by really criminal means, should receive no European Union money. That is an absolutely essential principle. It is intolerable, in the light of our duty towards the people of Europe, for us to be supporting criminals or terrorists. I should be pleased if we were to gain support for this from all other democratic parties in this Parliament.
Mr President, ladies and gentlemen, the aim of the recommendation that is today submitted for second reading is to ensure the legal and financial security of an existing practice which consists of co-financing the activities of certain non-governmental organizations particularly active in environmental protection at a European level, by adopting a four-year Community action programme.
The establishment of a Community action programme for the promotion of NGOs working in environmental protection seems to me, in this context, a useful way of avoiding loss of control over how Community funds destined for environmental protection associations are used. Mrs Flemming emphasizes the need to monitor and supervise the possibilities for co-financing NGO activities by reinforcing selection and monitoring criteria and by protecting our Parliament's power to determine the amount of the financial appropriation.
Nevertheless, I would like to add that it seems to me irresponsible to rashly increase the grants accorded to environmental protection NGOs in respect of their information activities, of which the concrete results are difficult to evaluate. It must not be forgotten, indeed, that protecting our environment also means protecting man and his future. Antoine de Saint Exupéry considered not that we inherited the earth from our parents, but that we were borrowing it from our children. Children hold the key to the future. It is therefore important to protect their environment, be it natural, social, cultural or family.
This is why I would like to see NGOs for the protection of children, who carry out remarkable work on the ground, recognised with the same legitimacy as environmental NGOs by the European institutions and Community support measuring up to what is at stake on a human level in their action. Organizations fighting child abuse obtained this year, for the first time and, as we know, due to pressure of events, no more than ECU 1.5 million, that is, half of the budget of ECU 3 million allocated for fighting violence against women. We are still a long way from the amounts granted to environmental NGOs.
It therefore seems to me extremely important for Parliament to act on this issue in the near future and that we continue to fight for a solid legal basis and a multi-annual framework for the protection of the children of Europe.
Mr President, since this is a second reading, I will pay particular attention to the proposed amendments, but before I do so I would like to thank both the rapporteurs for the work that has been done so far. There are only six amendments in all. The Group of the Liberal, Democratic and Reformist Party is able to support the five amendments from the committee, and I will return to one of them, but we cannot support Amendment No 6 tabled by the rapporteur. In fact we think that in the general area there are some restrictions which are inappropriate considering that many different countries are going to cooperate and it is undeniable that the conditions are not the same in all countries. As far as the penalty terms are concerned, I am confident that we can leave that kind of thing to the Commission. I know nothing about whether money will be distributed to illegal and/or convicted organizations.
I shall concentrate on Amendment No 2 where the Commission has included a contribution to a multinational approach as its final criterion. It is not that we have problems with the wording as such, but we believe the wording which was arrived at in committee, or at least by part of the committee, is understood more as a guide in the sense that we would very much like to see a concentration on cooperation with the central and eastern European organizations. The reason we put so much emphasis on this is, of course, because we are confronting the biggest task in Europe, the enlargement to include the central and eastern European countries, and this enlargement will only succeed if all forces concentrate on it. We believe that the NGOs could make a major contribution to this work.
Mr President, Mr Commissioner, I do not think there are going to be any problems with this document. The Commission had already accepted several of the amendments presented at first reading, and this document by Mrs Flemming was approved unanimously by the Committee on the Environment.
Most of the Members of this House who made comments felt that this is a good report, and that perhaps it should stress the question of finance for transborder cooperation and the use of objective criteria in the choice of projects. As Mrs Flemming mentions, it is most important that the projects should involve education, and that environmental education should be included in general education.
It is clear that the people who report attacks on the environment have usually been educated about environmental protection. The commissioner will smile because I nearly always give an example, but only yesterday a pressure group of environmental NGOs was here in Strasbourg. They are very worried about what is going to happen to Doñana National Park, which is part of mankind's heritage and a biosphere reserve. We had already raised questions to the Commission about Doñana because a residential development had been approved.
These NGOs are complaining that once one development is allowed, there are another three waiting to surround the park. The nature of the reserve means that it could be endangered.
Before we have a European network of protected zones in the year 2000, some of these zones will probably have lost their special characteristics and their prospects for the future. That is why it is so important to help the NGOs, because I know from my experience in the Committee on the Environment that they alert us to potential problems.
We cannot cover the whole of Europe, and they are the ones who warn us about what is happening in our continent's natural spaces. They do not only help European Members of Parliament. I believe they also help the European Commission in this way.
Mr President, ladies and gentlemen, there is a high technocratic awareness of politics in the European Union, and much doubt about the capability of democracy in a complex society. Because of this it is now particularly important to remind ourselves that awareness of the threat, the danger to the environment does not emanate from politics or the established parties, but from the population, from the core of civil society, with its thousands of civic actions and community initiatives. To this extent we obviously welcome the European Union's attempt to support non-governmental environmental organizations. They are to be thanked for the greatest political revolution that has taken place in the last few decades.
For this reason I am even more astounded by an attempt at general discrimination against these groups, which is meeting with extreme outrage throughout Europe. I refer to the amendment attempting to re-introduce a concept long thought to be extinct: a prohibition of finance for environmental groups that have been sentenced by the courts. The translation confusion reflects the confused, diffuse and emotional way the matter has been presented.
Ladies and gentlemen, without civil disobedience, without the culture of civil disobedience, the environmental protection movement would never have occurred in Europe. From Wackersdorf to Hainburg; almost national myths are connected with them, where ordinary people tried to defend themselves against politics and the political establishment. The environmental groups in Europe are deeply concerned by the attempt generally to condemn them here. There has not been one single case in the last ten years, and yet - just imagine it, ladies and gentlemen - there is an attempt in this House to pass a resolution restricting cultural subsidies or economic support for something which has never happened! On behalf of the Greens, I reject this attempt at defamation most emphatically.
Mr President, I had prepared myself in the one minute available to me to speak about the penalty terms which the environmental organizations are so opposed to. Now Mrs Flemming is saying that it is only a question of sentences of at least three years. But, firstly, who can ensure that all countries interpret it in that way? And, secondly, is it at all reasonable to believe that environmental organizations will commit such crimes? What they were thinking of must have been, for example, that in 1995 Finnish environmental activists were convicted by a court for an action against a fish farm which had the parasite G. salaris, which kills salmon. They were convicted even through the action got the Finnish Agriculture Minister to close the fish farm. This week a date was set for the trial of Bellona employee Alexander Nikitin. He has now been charged with spying because he wrote a report on radioactive pollution in Murmansk. This is, of course, the EU, but is it really so hard to imagine that there are also sensitive areas here which environmental organizations must stay away from because they might be brought before the courts and sentenced? I think we should vote against Amendment No 6, and if Parliament does not assume this responsibility, then I hope that the Commission will reject it.
Mr President, my group's position on budget line B4-306 is a reticent one. This budget finances three activities: awareness raising, grants to non-governmental organizations and publications. Clearly it relates to campaigning funds. The way they are planned, the grants to NGOs seem to us questionable. Firstly, they risk overloading the European budget at a time when it would be more sensible to look for savings rather than extra expenses. Secondly, it is always risky to entrust public money to private organizations. Moreover the rapporteur agrees, by proposing a sub-section 3a to ensure financial control of the funded organizations. Lastly, some associations funded are, in fact, politically active organizations which should survive through money from their members' subscriptions, not the taxpayers' money.
This is notably the case with Friends of the Earth, an organization operational in a number of European countries, which received in 1996, ECU 601, 668, or Greenpeace, which devoted itself in France throughout this summer to a veritable campaign of disinformation and panic amongst the population of Nord-Cotentin, where the nuclear reprocessing plant of the Hague is established. This was a truly scandalous piece of disinformation, of panicspreading, of manipulation of people. In any case it is clear that such actions must not be funded by public money.
This is the reason why we wish to see the maximum control possible over grants provided to different nongovernmental associations and organizations.
Mr President, I would like to begin by thanking Mrs Flemming for her work on this report. Some of the debate so far has shown, however, that we have quite different views on what an environmental organization actually is. This action programme to promote non-governmental organizations concerns fundamental questions about society's participation and influence with regard to EU policy. Social and political institutions which are shielded from civil society risk losing their legitimacy. The citizens' awareness and ability to participate in the debate are fundamental to democracy. The EU's legitimacy can never be taken care of through some kind of artificial information campaign aimed at convincing the citizens of decisions which have already been taken. Instead, as in this action programme, it is support and encouragement for broad co-operation on the European level which is important. That is why it is interesting to see that in the first reading Parliament gained a hearing for the demand to strengthen the organizations' independent role in the programme. The benefit should not lie in using environmental organizations to communicate the EU's policy, but in taking advantage of the experience and views which the organizations themselves possess. Since I am convinced that the action programme is important, I concur with Mrs Flemming's criticism of both the fact that the Council set a reference amount and also the size of this reference amount; ECU 2.65 million per year is far too small a sum to cope with these tasks.
My principal criticism, however, concerns article 3.2 which indicates the criteria for selecting the activities in question. To simply indicate some kind of cost-benefit, a lasting multiplier effect at European level, and a contribution to a multinational approach suggests a certain amount of self-interested steering on the part of the Commission. In particular, the criterion of contributing to a multinational approach should be deleted entirely to avoid the suspicion that we are doing this for our own sake.
On the Committee on Environment we have together formulated a number of additional criteria which strongly emphasize the action programme's aim of strengthening the influence of citizens through clearer focussing on integration in education. I think it is strange that these criteria did not gain a hearing at first reading.
However, I sympathise most strongly with the point on cooperation between environmental organizations within the EU and other states, especially the countries which have now applied for membership and which will soon begin negotiations for membership of the EU. We know that this will be a great challenge both for the Union and for the environmental sector.
Regarding Amendment No 6 from the Group of the European People's Party, I would like to say that we shall, of course, make demands on the organizations who apply for funding from the EU. They will have to be able to show that they used previous funding in a proper way. Book-keeping and auditing are two important parts of this. However, I do not believe in drawing up some kind of morality clause to say that only organizations without convictions will be able to get funding from the EU. Moreover, I am quite convinced that criminal legislation is not harmonized within the EU. What is carried out by an organization or perhaps by an individual or by a group of individuals is a difficult and complicated question. I therefore think that the wording in Amendment No 6 is wholly unnecessary.
Finally, I would again like to stress that our Community actually needs active, critical, independent voluntary organizations. We need an impetus which gets us going and drives us on. With that I move to support the work of the Committee on Environment and to reject Amendment No 6.
Mr President, our group welcomes Mrs Flemming's report. The organizations which work in the area of the environment play a decisive role in the development of environmental policy and awareness of environmental problems. It is therefore quite right to give them a stronger position, which this proposal entails.
We are going to vote for the amendments which have been adopted by the Committee, that is, not to be bound by these very tight financial limits, to be able to give a higher level of cofinancing from the EU's side and that there should be thorough checks on whether the funds have been used correctly. We shall, of course, also vote for Amendment No 2, which clarifies the criteria for the grants. Just like several others here, I think it is particularly good that we are stressing international cooperation in relation to central and eastern Europe.
However, we are not going to vote for Amendment No 6 from the Group of the European People's Party. I shall try to explain this a little further. We think the limits it creates on how these grants can be used are too restrictive. The amendment contains several points. Point a) is on not giving grants for information aimed at the general public. We consider this to be a much too restrictive limit to set for this kind of support. It is in fact a very important part of the role of environmental organizations to influence public opinion.
Point d) of the same amendment states that an organization which has been convicted by a court shall not be able to receive a grant. It is obvious that you should not be able to give support to organizations that use violence or which may be regarded as criminal. However, we all know that many environmental movements use civil disobedience and extra-parliamentary action in various ways. These are very serious organizations doing extensive environmental work. I believe it is entirely wrong to automatically exclude all these organizations through such a formulation.
Finally, I would like to say something about the contribution from our French colleague who attacked Greenpeace. I think that we should also reflect on the history of France and Greenpeace a little further back in time. It is not very many years since the French security service sank one of Greenpeace's vessels in a New Zealand harbour. We can remember that too.
Mr President, I find I can fully support this report. The report covers the cofinancing of the administrative activities of NGOs operating in the environmental field, and seeks to institutionalize the cooperation planned under the fifth framework programme for environmental research. In particular, in my opinion, support for NGOs engaged in environmental protection needs to be strengthened. Amongst other things, we believe it is appropriate to include cross-border projects with the central and eastern European organizations and professional training in the priorities and, above all, to raise the ceiling for European Union financial participation in the projects to 60 %.
None of this corresponds to the Council's determination to cap the budget for the four-year programme at ECU 10.6 million, a figure we regard as grossly inadequate.
Non-governmental organizations fulfill an important function, particularly in the environmental and social sectors. Some have become a sort of political conscience - and I am thinking here particularly of Greenpeace or the WWF - and so carry out a public function.
It is thus correct that they be supported by official means. It is obvious that criminal and terrorist organizations are not deserving of support. However, in case Mr Rübig is applauding at this point, his attempt to discredit named environmental organizations leaves a very nasty taste in the mouth. The danger exists - and you may have noticed from which side the applause has just come - and one has to proceed here with particular caution. For this reason I suggest that the proposer of the amendment, for whom I have high regard, most particularly because of her personal resistance, should perhaps withdraw Amendment No 6.
Mr President, I would like to begin, as others here have done, by thanking the rapporteur, Mrs Flemming, and also the previous rapporteur, Mr Rübig. A great deal of excellent work has been done. Most speakers have spoken of the important role of NGOs. I fully share that view. They are important for channelling the citizens' desires and misgivings, and they are also an important source for the Commission's work. I also share the view expressed by Mrs Dybkjær and many other speakers that the importance of the NGOs is very great in connection with the development of the new democracies in central and eastern Europe, and I shall come back to that in connection with the amendments.
As you know, the aim of this proposal is to bring about a specific legal basis for a practice which has already worked satisfactorily for a number of years. Therefore the proposal is also a concrete expression of the Commission's appreciation of the contribution of these NGOs to the improvement of the environment. So the text should, of course, be as clear as possible, and it is also in that spirit that we have examined the proposed amendments.
We can accept wholly, partly or in principle, five of the six amendments. Amendments Nos 1 and 3 are acceptable in full. They are in accordance with the Commission's rejection of the Council's desire to introduce a financial reference base into the text. Amendment No 4, whereby the Commission can finance up to 60 % of an NGO's budget, is acceptable in full.
Part of Amendment No 2 concerning the criteria for grants is acceptable in principle, and, in any case, this is really about what Mrs Dybkjær touched on, that is, a change in the wording so that we talk about cross-border cooperation instead. Amendment No 5 concerning financial controls is acceptable in principle, but here too it will be necessary to achieve the greatest possible clarity. Like several other speakers here today, the Commission cannot accept Amendment No 6 because it would be inappropriate to introduce such exclusion criteria into the draft decision.
I would like to thank Parliament once again for the thorough debate and also for the interest it has thereby shown in the active participation of NGOs in the political work.
Thank you, Mrs Bjerregaard.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
CO2 and other greenhouse gas emissions
The next item is report(A4-0253/97) by Mr Fitzsimons, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a Council Decision amending Decision 93/389/EEC for a monitoring mechanism of Community CO2 and other Greenhouse gas emissions (COM(96)0369 - C4-0540/96-96/0192(CNS)).
Mr President, Mr Fitzsimons is ill. The poor man has pneumonia. He has asked me to step in at the last minute to replace him and, of course, to present his apologies. I will therefore try to present his report to you. I know it is a document which is close to his heart.
We know that our colleagues in the Committee on Environment, Public Health and Consumer Protection are well aware of the problems of climate change and the increase in the greenhouse effect. This is why I am happy to repeat that there is a wide consensus on the need to inform public opinion, which is greatly concerned about the effects of global warming and the concentration and accumulation of gases which increase the greenhouse effect. It is even clearer that human activity contributes to this phenomenon. In December 1995, the intergovernmental group on climate change, a panel composed of over 2, 000 eminent scientists, noted its concern regarding greenhouse gas emissions. According to these scientists, if the current level of emission is maintained, this could raise the temperature of the earth's surface in the year 2000 by two degrees in relation to 1990.
The subsequent consequences, as you might expect, could be tragic: a rise in sea levels, desertification and so on. According to the United Nations group in charge of studying the consequences of greenhouse gas emissions, an increase in temperature of more than a one degree Celsius could create irreversible damage to our eco-system, without considering the immediate consequences on the economy and the social consequences that it could have on individuals.
The European Parliament has always been very active in this area, providing endless reports and resolutions, forcing the individual states to take restrictive measures and to adopt a clear agenda. The Rio Summit in 1992, made this goodwill concrete. More than 150 countries signed the framework convention of the United Nations on climate change through which a consensus has been set in motion, the objective of which is to stabilize CO2 emissions so that they are the same in the year 2000 as they were in 1990. The discussions and meetings that followed should be concluded at the Kyoto Summit in December 1997 if, as we hope, an agreement can be reached with the aim of strengthening the convention on climate change and taking more restrictive measures to enable a clear reduction in all greenhouse gases.
In March 1997, despite different approaches by certain Member States, the Environment Council, under the Dutch presidency, was able to agree on a European Union proposal for the Kyoto Summit. Its objective is the reduction by 15 %, as compared to 1990, of greenhouse gases from now until the year 2000. Furthermore, a 'basket' of gases should be considered and monitored with regard to the risk they could represent in terms of global warming.
The Commission's proposal under examination aims to amend the Council's decision of 1993 regarding the monitoring mechanism for anthropogenic emissions, that is, those caused by human activity including CO2 emissions and other greenhouse gases. The new proposal aims at updating the following decisions: extending the monitoring past the year 2000 to take into account community emissions, limitations and reductions after the year 2000, extending monitoring to a greater number of greenhouse gases, CO2 not being the only gas concerned. The proposal will thus cover methane, carbon monoxide, the nitrogenous oxides and volatile organic compounds, as well as emissions of other greenhouse gases such as the chlorofluorocarbons which are found in aerosols, fridges, etcetera and others which are already banned by the Montreal protocol.
Our rapporteur, Mr Fitzsimons, is drawing up several requests. He hopes that the dates of 2005 and 2010 for a 15 % reduction, as proposed by the Council, will be taken up by the Commission. He is very much in favour of monitoring greenhouse gases other than CO2 . Thus for some, such as methane, used notably in agriculture, and nitrous oxide, which is produced by industry, the margins of error are very important and a great deal of research is still necessary. Monitoring gas by gas, rather than a global 'basket' therefore seems more sound and reliable. He equally considers that the monitoring of carbon sinks, that is, the role the forest plays, is not justified. This type of monitoring is not reliable.
I am nearly finished, Mr President. Information-sharing is another problem. Some Member States still do not have official objectives, others are incapable of providing basic data. This is why the rapporteur has submitted an amendment requesting the Commission to guarantee the accuracy of data.
Finally, we are perfectly happy to accept Mrs Schleicher's amendment which requests that the methods of the intergovernmental group on climate change be taken up by individual Member States. I will however ask Mrs Schleicher if she will accept an oral addition clarifying that the methods must conform to the norms most recently adopted in the framework of the United Nations convention.
Mr President, at the end of the summer and with a lovely sunny day outside, a lot of people probably think that global warming is really quite a pleasant thing. But we know in reality that it leads to a great deal of unstable and dangerous weather conditions and is going to have some very serious effects across the world.
I do not intend to give a lecture here today about climate change because we have rehearsed this issue many, many times in Parliament. We know that the main purpose of this legislation on the monitoring of greenhouse gases is twofold.
First, it aims to build a framework in which we can measure these emissions against the reduction targets to which we committed ourselves at Rio. Secondly, they are designed at a more local level to assist in alerting people to occasions and the locations when air pollution is putting health at risk.
In 1993 what was put in place as the original monitoring device was, frankly, little better than an acknowledgement and agreement at the European level of existing practice in the Member States. Despite calls by Parliament for harmonization of national measurement and inventory compilation and for more transparency at that time, this was a little too much for the Council of Ministers to agree on. Certainly stabilization of emissions has not taken place. I expect that we are going to find that some fairly shocking emission levels will be found when the environment agency brings out its next Dobris report shortly.
We have just learned, for instance, that in London, the European Union guidelines for NOx have been breached right across that city for pretty well the whole of last year. The Commission's attempt to revise and improve on the 1983 decision is therefore very welcome. Not only do we need a better and more comprehensive monitoring mechanism for greenhouse gas emissions now, but it is essential to put in place a mechanism to cover monitoring post-2000. It is particularly important to take greater account of the greenhouse gases other than CO2 , such as methane and nitrogen oxide.
In December we are going to Kyoto to try and persuade the world to agree to a 15 % reduction in emissions of a "basket' of greenhouse gases between 1990 and 2010. It would be helpful to think that we were making some useful progress ourselves. Evidence sadly shows that we may not reach our own targets.
The Commission, in the cautious mode it adopts these days, was very vague about its timetable. Therefore my group supports the amendments for a report each year on cumulative emissions of greenhouse gases and projected cumulative emissions up to 2005, 2010 and 2020. We believe that this cumulative monitoring is essential to prevent countries from allowing excessive emissions throughout a time scale, and only lowering them right at the end to meet a target. This would not be a great help in the global warming stakes.
Furthermore we believe it is better to determine whether targets are being achieved using a gas-by-gas approach rather than the all-in basket approach.
On the substance of the amendments, we support all those from the committee but we are not in favour of Mrs Schleicher's Amendment No 13, which appears to be unnecessarily restrictive.
Mr President, Madam Commissioner, ladies and gentlemen, the current great horror scenario is global warming, that is, the warming greenhouse effect harmful to the environment, an increase in ocean levels, or growth of deserts. It also means the opposite: destruction of the ozone layer, which would have the result of making all life on Earth impossible. The theories are based on model experiments which appear to provide incontrovertible evidence that these environmental effects are caused by emissions resulting from human activity.
Model calculations are only as good, however, as the assumptions on which they are based. This is the Achilles heel of the matter, in my view. We humans simply know too little. Why, for example, did Ice Ages arise thousands of years ago, and disappear again? Why does El Niño occur in a particular cycle off the South American west coast and influence the weather? What influence have ocean currents and seas in any case? What is the influence of cloud formation? Is it coincidental that at the moment doubts are increasing again about the effectiveness of current climate models, which are being created at enormous cost throughout the World?
As many serious scientists complain, the major problem lies in the fact that no, or too few, data are available from many parts of the world, often because the poor state of the detection stations makes the data unusable, or incapable of comparison. This scenario illuminates the importance of today's report on the proposed European Union systems for observing and recording CO2 and other greenhouse gases.
The European Union has been making efforts to improve the area coverage of detection stations in every country of the Union even since the 1980s. It is important not only to reduce CFCs and stop their use, but that gradually all other poisonous materials with similar effects are detected. This proposal by the Commission is a further step in this direction, which our group supports without reservation.
We do have, however, like the rapporteur, a few improvements to make. Firstly, the estimated values must in future, if we require them, be produced from unified criteria. Yet these are not obtainable. I have, though, serious doubts about the value of such estimated values a long time in advance, over and above that they give rise to considerable bureaucratic effort.
Secondly, as a result of the Rio Agreement all relevant measures of the European Union and member states are included into the international work of UNEP, OECD and IPCC, the multilateral groups for climate changes. For this amendment to be put into operation at all, Member States must test for emissions according to a unified procedure to be laid down in this directive. This procedure should be that currently being developed by the IPCC. This is the reason for my amendment motion.
To learn more we must measure more. But that costs money. We have a responsibility to future generations, however, not only to deal carefully with non-renewable natural resources, but also with that rare commodity, money. It seems to me to be more responsible to invest money worldwide in detection stations, than to put it into estimated figures which are partially politically inspired. I regret that my colleague, Mr Fitzsimons, cannot be here, as he was responsible for the other two reports and made important contributions to improvements which can we fully support, all except for one: Amendment No 5.
I should like to propose, however, that an addition be made to my amendment, because that idea came from him. If I could learn from the Commission how the proposal is looking, it might be improved by an addition. I should have no objection to that. I would be very interested to learn, therefore, how the Commission views the matter.
Mr President, in the Netherlands, the month of August was the hottest month since temperature measurements began in the 18th Century. We have been able to establish that since the 18th century the seven hottest years have occurred since 1980, that is to say, in the last 17 years. The figures from the IPCC again showed us last year that there is quite definitely a greenhouse effect. Despite this, the emissions of carbon dioxide continue to increase. In the Netherlands, the emissions from 1990 until this year have increased by 8 %, while they should decrease by 10 % by the year 2010. How difficult it will be to change this situation! As our colleague, Mr Fitzsimons, who unfortunately cannot be here today, so rightly said in his report, a very good monitoring system and reporting system for the emission of greenhouse gases is really necessary, because with it we shall be able to assess the results of the policy meaningfully. My group also considers it to be right that in its proposal the Commission goes further than the year 2000 because in the Environment Council agreements were made for the key year 2010. Therefore the European Union's legislation must be adapted. A reduction in the emissions of greenhouse gases demands drastic measures that will have very great consequences for the economy. Such difficult political decisions must be able to be monitored properly. The discussion often revolves around a few percentage points. If there is no adequate measuring system, the debate will be very easy to manipulate.
We are speaking today about the monitoring systems and we are doing so at a time when Europe is prospering economically, but economic growth unfortunately means an increase in the emissions of greenhouse gases.
Let us be sensible and use the economic recovery to pay more attention to this environmental pollution.
Mr President, the decision that we are discussing here is none other than a means to an end and that end is the pushing back of the greenhouse effect. My group finds it alarming that recently throughout the world so little priority has been given to this objective. It is a fact that the European union plays an exemplary role in the run up to Kyoto. Not only in drawing up ambitious objectives, but also with regard to their implementation.
Therefore I feel it is a good thing that the Commission has made this proposal to amend the decision. Monitoring is extremely important in order to check the emission of greenhouse gases. The data must be reliable and comparable, otherwise monitoring is impossible. Also, the fact that it is no longer only carbon dioxide but all greenhouse gases that must be measured, is quite right, especially because the other gases cause a considerable part of the greenhouse effect.
Recently a small movement has emerged in the scientific world that is trying to undermine the conclusions of the IPCC, by pointing to other causes of the increase in temperature. The changes in the intensity of solar radiation are apparently mainly responsible for the temperature fluctuations on earth. I think that is a dangerous development.
First of all, because you then ignore the precautionary principle and secondly because the existing theory does demonstrate convincingly that the greenhouse effect is manmade.
Already the EU objective is in danger of being exceeded by 5 % before the year 2000. So doubt about the influence of greenhouse gases is particularly worrying.
I therefore wholeheartedly support the Commission's proposal and the amendments by the Environment Committee.
Mr President, everything in nature is closely linked: we all play a part in environmental equilibrium and in turn it affects our well-being. Today the consumption-at-all-costs society is taking a toll on that well-being through unfettered progress which is taking place at the price of increasingly intolerable environmental disequilibrium. This is true of emissions of greenhouse gases, responsible amongst other things for global warming, a highly dangerous phenomenon for the planet's eco-system.
The Fitzsimons report underlines the importance of monitoring these emissions in order to assess the progress achieved on European standards. We are in agreement with the rapporteur when he proposes the strengthening of the Community control mechanism beyond 2000, also taking account of other greenhouse gas emissions deriving from industrial activities.
Finally, we trust the traditional control methods will combine transparency with interchangeability.
Mr President, I believe the Commission's text is extremely important, and its message should be conveyed to everybody - not just to Governments, but to all operators and to all of us, because we share the responsibility for this phenomenon.
The Commission says that there is uncertainty about the chances of reaching agreement about this reduction in the year 2000, and that coherent overall strategies must be put into operation immediately. I think that this is the political message, and that is where this Parliament will support the Commission in this case. We have now heard most of the representatives of the political groups, and I think we are unanimous here. We have to demand that governments really do keep the international agreements.
I was a representative of this Parliament at the Rio Conference, where all the Heads of State and of Government promised to take respectful and responsible measures. Nevertheless, these precautionary measures are not being adhered to. This call for responsibility is the most important part of the Commission's communication, followed of course by the implementation of the measures and national plans.
I think the message has not sunk in, and many governments have not faced up to the reality. Even the "polluter pays' principle is not being applied in the way it should be. It has been interpreted as meaning that he who pays has the right to pollute. This was not the original sense of the principle; rather, that the producer and the consumer of a product should pay all of its costs. The whole of society needs to be told that, in the case we are considering, it costs money to breathe - and so it should. Manufacturers must take all the necessary measures to prevent pollution as much as possible. This is the reason for continuing to demand that they use the best available technology, although this is not the time to talk about that.
I think the amendments which have been presented are good and can be implemented. I believe we have enough scientific justification and social concern to demand that governments comply with them.
I believe this is the essential principle. We cannot support any economic policy which uses short term economic interests to justify endangering people's health and well-being, and the natural world as a whole. This communication, I repeat, has our total support, as we have just seen.
Mr President, I would like to make a few remarks on the subject of the greenhouse effect. It is true that we are observing a global warming, but as Mrs Schleicher has suggested in her speech, there is nothing to prove that this warming comes from the emission of greenhouse gases produced by human activity. I would simply like to make a few sensible remarks. We note that in the Alps, the glaciers have been melting since 1820. At that time, the Industrial Revolution could not have yet been having any significant effect. Similarly there are today glaciers re-covering the tips of the Alps which were free of ice and where troops passed in the 12th or 13th century. And as we know very well, Erik the Red, after crossing the Atlantic, found a land which he called Greenland simply because it was warm and green. However, I do not think that their boats produced greenhouse gases.
There is thus undoubtedly a great deal of exaggeration in this field when human activity is accused of global warming. Having said that, it is also true that you cannot be too careful and that it is certainly necessary to try to limit the production of greenhouse gases. Carbon dioxide, CO2 , is responsible for 65 % of greenhouse gases and it is interesting to see how many tonnes of carbon dioxide per inhabitant were emitted into the atmosphere in 1995, country by country in Europe: Germany, 2.9 tonnes; Austria, 1.9 tonnes; Belgium, 3.2 tonnes; Denmark, 3.2 tonnes; Spain, 1.8 tonnes; Finland, 3.6 tonnes; Ireland, 2.7 tonnes; Italy, 2 tonnes; Greece, 2 tonnes; Luxembourg, 6 tonnes; Great Britain, 2.5 tonnes; France, 1.7 tonnes. Why does France discharge less carbon dioxide than other countries? Is it because there are less towns in France? No. Is it because there are less cars in France? No. Do we use less heating? No. Do we use less light? No. The truth is, if there are less greenhouse gases produced in France than elsewhere, it is for a very simple reason, that in France there are more nuclear power stations than elsewhere. Ecologists have long had a slogan, ' Nuclear power, no thank you' translated into the different languages of the Community. But when you look at the results on the level of greenhouse gases, you should rather want to say, ' nuclear power, yes please!'.
Mr President, I will try to concentrate on the amendments which have been proposed, but I would first like to thank the Committee on the Environment and the rapporteur, Mr Fitzsimons, although he is unable to be present today. I would then like to ask Mr d'Aboville to convey my best wishes for his health, and I would like to thank Mr d'Aboville for having deputized for him here today.
Almost all the proposed amendments are an improvement on the quality and clarity of the proposal. As you know, the aim of the proposal is to amend the Council's Decision of 1993 which introduced the supervision mechanism referred to. It will generally bring the mechanism up to date by continuing it after the year 2000 and by extending it to cover all the greenhouse gases not covered by the Montreal protocol. There were some individual questions about that from some of the speakers.
The Commission is able to accept all the amendments with the exception of Amendment No 5. Amendments Nos 7 and 13 are acceptable in principal, but they require some changes. The accepted amendments are, as I have already said, welcome, either because they clarify the regulations or because of the idea behind them. The Commission does not accept amendment 5 because it places additional burdens on the Member States without giving clear benefits. Amendment No 7 is acceptable in principle, because the Member States are required to submit national programmes no later than three months after the Council's adoption of the Commission's proposal, and because the Commission will carry out a follow-up assessment no more than six months after that, and so we are sure that we can find a sensible solution for those Member States who drew up plans a short while ago. As I said, Amendment No 13 on the compilation and reporting of data is acceptable in principle. We are not happy with the present wording. It is possible that, within the comments which came from Mr d'Aboville, there are opportunities to arrive at an improved text in the area concerned.
In conclusion, I believe that we can look forward to this proposal helping to ensure that the Community and the Member States fulfil their current and future obligations in accordance with the UN's Framework Convention on Climate Change and the goals we hope to see in the Kyoto Protocol. And finally, I would like to thank you for the debate here today.
Thank you, Mrs Bjerregaard. I would like to join you in sending my best wishes to Mr Fitzsimons.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Europe and Japan: the next steps
The next item is the report (A4-0259/97) by Mr Moorhouse, on behalf of the Committee on External Economic Relations, on the Commission communication to the Council and the European Parliament 'Europe and Japan: the next steps' (COM(95)0073 - C4-0147/95).
Mr President, this is the third time that, as rapporteur, I have had the honour of presenting a report from the Committee on External Economic Relations on relations between the EU and Japan. As a former chairman of our delegation to Japan, Mr President, you are well aware of that.
This particular report is wider in scope, dealing not only with trade and economic relations but also with increasingly vital political aspects, which I rather feel we have tended to neglect as the European Union.
Some ten years ago when I presented a draft motion for a resolution in the Committee on External Economic Relations, political groups were very much at odds on what our approach to Japan should be. That report, indeed, was adopted by a relatively narrow majority. Happily, however, we are now much more at one, which no doubt says something about changing attitudes but equally may have to do with the changing nature of Japan-EU relations.
As far as political aspects are concerned, we owe a great deal to the 1991 Japanese Government which, together with the Council of Ministers, agreed on a joint declaration which inter alia highlighted political and security issues, bringing a much better balance to the relationship. We believe Japan should be encouraged to be more involved in international affairs. In this connection, I refer the House to paragraph 4 of the resolution in which we advocate a restructuring of the United Nations system, and in particular the Security Council, which has clear implications.
However, inevitably a report of this nature is rapidly overtaken by events. I refer, for instance, to the EU-Japan trade surplus, which had halved between 1992 and 1996 to just ECU 17bn - a big figure, of course, but it had halved. Alas, from the European point of view, it is now growing again as domestic consumption in Japan has fallen and exports remain the only buoyant part of its economy. Perhaps the Commissioner will want to comment on future prospects.
Much of the report deals with the perennial chestnuts of market access and foreign direct investment. The former is hardly new territory but some degree of progress can, nonetheless, be discerned, however slow that may be. What is of great concern is the inadequate progress over the last ten years on EU direct investment in Japan and the liberalization of the market in services - maybe with some qualification.
We welcome the recent Commission announcement that a study is to be carried out to investigate the obstacles to investment. I would not wish to second-guess the study, but the Commission has lots of experience in dealing with the Japanese. Could the Commissioner not tell us what his own concerns are and what he intends to do about them? To what extent can we improve the situation bilaterally? Or do we have to wait for the painfully slow process of extracting concessions within the WTO context?
That brings me to Euro-Japanese relations within the WTO. I think we can readily agree that we wish to cooperate closely with Japan, and paragraphs 20, 22 and 23 of the resolution deal with this very subject.
However, does the Commissioner share the view that this cooperation could be jeopardized, say by the SinoJapanese negotiations on tariffs and on quotas, which may have the effect of undermining EU-Japanese attempts to reach agreements within the WTO? I put the question.
In conclusion, the preparations for the Kyoto Conference in December demonstrate for all to see how important the deepening political and diplomatic triangular relationship between the EU, the USA and Japan is for the exercise of global leadership in international fora.
I look forward to hearing what the Commissioner has to say to reassure us that stale, old trade squabbles will not be allowed to sour the political and diplomatic atmosphere between the world's three great trading powers as a result of Japan's domestic economic difficulties.
One last word: there is so much else one could say and time does not allow me to do so, but let me congratulate the Commission on the ongoing executive training programme for young European executives going to Japan - some 600 or so. This certainly deserves every support, and we in the Committee on External Economic Relations will give it that support.
Thank you very much Mr Moorhouse. You are quite right that I am listening to this debate with particular interest.
Mr President, ladies and gentlemen, Mr Commissioner, for several decades, and especially since the last world war, European interests in Asia, and especially Japan, have been in decline, while United States interests have grown, taking their place. As the great victors of the war in the Pacific, the United States has been able to impose its rules on the foreign policy of this zone and increase its economic interests throughout Asia, with particular incidence on Japan. However, in the last few years, political and economic relations between the European Union and Japan have seen a moderate development. The meetings of the European institutions with their Japanese counterparts and the normal bilateral contacts between the Member States and Japan have contributed to this development.
In continuing and deepening this policy, the Commission published a document on the next steps in relations between Europe and Japan. The Commission's proposal to strengthen these relations deserves our full support, both for the reciprocal advantages and mutual interests, and for the external relations equilibrium of Japan, which finds in the European Union a credible partner on the international scene.
We think there are advantages for the European Union in active - and I do mean active - and concerted support, with Japan, for the policy of world peace and security, as well as the continued development of a multilateral and open economic policy.
It is in the European Union's interests for Japan to be a factor for political stability in its region and in the world, to support the multilateral free trade system, to encourage democracy and greater respect for human rights in Asia.
We believe four things are needed to achieve this: one, the European Union should support Japan's aspirations to play a major political role on the world scene, notably in the restructuring of the United Nations, which is currently under discussion. Two, Japan should give more support to European Union policies in Asia. Three, political dialogue with Japan should include human rights issues, especially in other Asian states. Four, there should be greater participation by Japan in international peace missions.
To conclude, Mr President, ladies and gentlemen, I would say that developed political relations between the European Union and Japan is a crucial factor for better equilibrium in foreign policy on the world scene. And I want to refer very particularly to the existing disequilibrium, in the zone which includes Japan, between the foreign policy of the European Union and the foreign policy of the United States. For these reasons, we support Mr Moorhouse's enlightened report and the Commission's communication, and we intend our support to be active - and for that purpose we are at the disposal of the Commission.
Mr President, I would like to congratulate both the rapporteur and the Commissioner for the work the two of them have done in relation to Europe-Japan relations.
Mr Moorhouse is entirely right when he says that when his reports were put forward, maybe a decade ago - when we were both in this Parliament - relations between Europe and Japan were actually an object of some political divisions in this House and his early reports went through on a number of occasions with very narrow majorities.
What I welcome about his new report is the fact that there are only five amendments and those five amendments come from the Committee on Research. The reason they come from that committee is merely that there was a glitch in transmitting the Research Committee's opinion to the Committee on External Economic Relations. Rather than be formally incorporated at that stage, we have had to table them as amendments but I understand that they are being supported across the House. We have a report which I think for the first time is going to be all but unanimously accepted by this House. This is partly due to the work that Commissioner Sir Leon Brittan has done with relation to Japan. He knows how the Japanese actually value that work and the work of the Parliament.
The Committee on Research believes that we need to strengthen Euro-Japan relations and that we need to put our relations in terms of research and development policy on a new and stronger footing. This is why we are proposing that we should strongly support the existing sectoral scientific and technological cooperation agreements between the EU and Japan; that we support increased EU involvement in the Japanese-inspired human frontier science programme which is looking at new biotechnology uses, that we should welcome the exchange fellowship scheme between the EU and Japan, in terms of scientific exchanges; and, of course, that we should encourage the idea of drawing up and exchanging a memorandum of understanding between the EU and the Agency for Industrial Science and Technology to enable European researchers to go to the Science City in Tsukuba and other scientific centres in Japan. We hope that that is going to be incorporated in the report.
More generally, as a member of the Japanese delegation for the last 13 years I believe - and most of the delegation now believes - that it is important for us to cooperate and compete simultaneously with Japan. In some areas we should be working together with the Japanese, in other areas we need to be competing with them. Recognition of a dual track approach is very important. The old state trade squabbles have now gone. Now the tariff barriers have almost disappeared and the non-tariff barriers are being attacked, not only because of what we are saying from outside but because of the new politics inside Japan where Japanese politicians are also moving in the direction of deregulation and, on some occasions, even privatization.
We have to recognize that when we fail in the Japanese market it is very often not because of unfair competition - it can be on occasion, Japan is no different from any other country - but because they out-compete us and we have to recognize that the way to be successful in that market is to be more competitive. We need to cooperate with the Japanese industrially. It seems to me that there are a number of areas where the United States is very clearly in the lead and Europe and Japan lag behind. It is in our interest to work together there to make sure that the US does not have a monopoly.
One might look at the medium- and large-scale aircraft industry as an example of where it would be sensible to cooperate and in other industrial areas.
Economically it is in our interest to make sure that we do not allow the United States to actually dominate the world economic agenda and, as Mr Moorhouse has said, in a number of areas it is important that we cooperate politically.
The Japanese are making a sizeable financial contribution to dealing with the problems of Bosnia. They are looking to the European Union to actually do something about the Korean Energy Development Organization (KEDO). I understand that in the Foreign Affairs Committee there is some resistance to that. My colleagues on the Foreign Affairs Committee do not appear to appreciate the strategic nature of that assistance.
There are voices in Japan looking for a new relationship with Europe. If we do not respond I fear they are going to turn away and look back across the Pacific rather than look over to the European Union. Those new politicians are on both sides of the political fence: in Shinshinto and in the Democratic Party. It is very important for us, in passing this report, to make sure that they hear that message and the Japanese delegation, of which Mr Moorhouse and I are both a part, will convey that message to them when we meet in Tokyo in October.
Mr President, ladies and gentlemen, I would first of all like to thank the rapporteur for the clarifications he has provided regarding the deepening of collaboration between the European Union and Japan, and to congratulate Sir Leon Brittan, the Commissioner, as well as the Commission, for the pragmatic approach of the Commission's text.
Within the framework of globalization of markets and commerce, as within that of political dialogue, relations between the European Union and Japan will from now on play a vital role within the World Trade Organization, both in the framework of annual summits and ministerial meetings, and in interparliamentary dialogue within the delegation on relations with Japan, which I have the honour of chairing. You will know, Mr President, as former chairman of this delegation, that the strengthening of political, economic and industrial links has become essential with the third millennium in sight.
On a political level, within the framework of the new partnership between Europe and Asia, Japan can indeed play a preponderant role. It seems to me that our historic and cultural links even accord us a pivotal role, all the more so, given that, since the fall of the Berlin wall, the sociological similarities between the European Union and Japan are more and more striking: ageing of the population, strengthening of administrative authorities, threats to employment and, nevertheless, positioning on the international market.
Whilst working for the achievement of common objectives aimed at preserving stability in Asia, Japan is becoming a preferred contact for Europe in terms of relations with Asiatic countries.
On an economic level, the situation is on balance positive. Indeed, during the last few years, the surplus on the balance of payments on current account in relation to the world economy has shown a significant fall. Therefore the imbalance that exists between European Union investments in Japan and Japanese investments in Europe should rapidly even out.
The negotiation of a compromise regarding the conclusion of a multi-lateral agreement on investment would give further guarantees to foreign investors who are looking to establish themselves on the Japanese market. In this context, the programme of deregulation, commenced by Japan in March 1995, represents a starting point in terms of a global agreement that could also include the details of a mutual recognition of products.
Finally, I can only rejoice in the fact that scientific and technical cooperation between the European Union and Japan is progressing steadily. Glyn Ford mentioned it earlier - he is moreover the author of a report on this subject - as the meeting of high level scientific experts which will take place in two weeks time in Tokyo shows - and I am pleased to be personally participating in this - with eminent members of the international scientific community.
It is in this particular context that I am in favour of the amendments submitted, aimed at reinforcing scientific and technological co-operation between Japan and the European Union. The European Union is thus establishing the details of a dialogue which will serve the mutual and reciprocal interests of both Japan and the Union, with a view to preparing the next stages of our political and economic relations.
Mr President, Mr Commissioner, ladies and gentlemen, I wish to compliment Mr Moorhouse on behalf of the Group of the Liberal, Democratic and Reformist Party on his excellent report. Mr President, the uneven balance of trade between Europe and Japan has greatly concerned the Parliament for many years. My group welcomes the recent drop in the trade surplus, but nevertheless feels that too little progress is being made in the liberalization of the Japanese market. Particularly in the field of the removal of administrative barriers and the mutual recognition of certificates and tests, there is still a long way to go. It is these very barriers that mean high costs for the individual entrepreneur and reduce his competitiveness. The Japanese market is not sufficiently accessible and the recent flight of capital from Japan is possibly a consequence of this.
The number of scientific and technological cooperation projects between the European Union and Japan is fairly small. In view of the fact that Japan is the country with the highest research and development expenditure in the world, expressed as a percentage of the gross national product, it is regrettable that there is little cooperation in this area. In a global economy with increasing competition, it is no longer sufficient only to cooperate with European partners on R&D. International cooperation with countries outside the Union must be given greater priority in the fifth framework programme for research and technology policy. This must of course occur on the basis of reciprocity.
The Union should make an effort at all levels to involve Japan in our Community life, both political and economic. My Group will wholeheartedly support this.
Mr, President, ladies and gentlemen, I think it is a very good idea for the Commission to think about how the dialogue and cooperation between the European Union and Japan should be conducted in future. After all, these are two of the most economically powerful units in the world, if one looks at this trio illustration. At any rate, and this is a negative record, the most environmental sins are produced in these two blocs together! The greatest power is concentrated in these two blocs to make them precursors for the production of another form of economy, an economy that no longer continues to carry out irresponsible economic plunder of the world's resources. There is little point in the Japanese protecting their forests in Japan, whilst in Asia or Latin America they relentlessly clear the land of trees to make disposable chopsticks!
That may very well be a cultural viewpoint, but it is not enough for me. Yet there was not a word on it in the original wording of the resolution to the Commission awaiting our votes today. We actually had to include in the text such obvious ideas, as that there was a common interest in global environmental stability.
Instead of an agreement on a common procedure for the path towards a stable future, I find in the text the suggestion that Japan and the EU should give each other mutual support, in order to secure each other's global economic spheres of influence. To return to the point about the environment: there still rings in our ears Japan's vehement rejection at the Kyoto World Climate Conference of any binding declaration on a reduction of emissions. As though nothing had occurred, our declaration now says that we should each act together on the environment within the WTO.
We know quite well what is possible on the environment within the WTO. The Singapore Conference showed that perfectly clearly. I have a high regard for Mr Moorhouse as an excellent rapporteur and I can substantiate much of what is in his report. I think it is very important at this point that the EU and Japan should together consider as a single de facto power base in this trio how a social, ecological and cooperative economy, with cooperative world trade, could be made possible. For it is of no use to us - neither Japan nor ourselves - if one day we are first and Japan third, because someone will have to pay for this deficit. Our concern is to bring in all countries, so that we can escape from these deficitary, ecologically and socially damaging conditions.
I feel it is most important to plan the future exchange of culture and points of view on this, and not to consider how best to deregulate the most. Each country should decide for itself, how it should like to construct its economy. One thing I can say: many deregulating procedures in this world have had just the opposite effect. The rich can afford them and the poor can neither visit a hospital nor make a telephone call; nor in any other way participate in the good things of this Earth.
Madam President, I would similarly like to congratulate Mr Moorhouse for his report, and make a few comments.
The reduction over the last few years of the commercial deficit between the European Union and Japan, often presented as a victory, is in fact no more than a mirage due to currency fluctuations. Indeed, the strengthening of the yen in relation to the dollar has strongly handicapped Japanese exports and has led to massive relocations of entire sections of Japanese industry. This is the reality! At the moment, now that the yen is falling, we are noting a considerable increase in Japanese exports to the European Union.
The mirage has thus gone but the obstacles remain. Of course, with the exception of certain products such as copper, footwear and some agricultural products, the Japanese customs duties are no longer restricting access to the market. On the other hand, the non-acceptance, by Japan, of international norms and procedures with regard to testing and approval poses a serious problem for our trade with this country.
On this crucial question, the Japanese authorities should tolerate from Europe what they tolerate from the United States. The Union should clearly reject any difference in treatment.
We are today requesting that the Japanese authorities guarantee free trade within the country, without having to go through such monopolistic groups as the 'keretsu'. If a real effort is not made in this area we will be forced to reconsider the complete opening of our borders to Japanese cars in 1999.
As for direct investment, the figures are even more overwhelming. Indeed, according to Eurostat, the Union has reduced its investments in Japan on average by ECU 300 million per year between 1992 and 1995. Consequently, the imbalance of trade with this country will continue to grow over the coming years if nothing is done.
However, positive points do exist in the area of science and technology, telecommunications, financial services and transport, where advanced cooperation has been established between the Union and Japan.
The Commission must today, therefore, make a precise evaluation of relations between the Union and Japan, taking into account all aspects including the monetary and provide a forecast on the subject to Parliament. Clear and precise measures must be proposed so that European products free themselves from the 'keretsu' and so that the Japanese authorities are convinced of the procedures for testing and international agreement.
Madam President, bilateral negotiations continue and will continue long after playing their role on an international business level. Yesterday's debate on bananas demonstrated to what extent the WTO was not sufficiently independent to deal with some matters of crucial importance for the European Union. Let us not get caught up in multilateral negotiations which often really benefit no-one but the American multinationals and let us develop a true dialogue with Japan, including on the subjects of human rights and the death penalty, which still exists in their country. It is in this way that a true community foreign policy will be born.
Madam President, we have noted in this report devoted to the future of economic relations between Europe and Japan certain useful assessments and recommendations, but also some important gaps.
The report correctly highlights the need for the Commission to be more attentive to the effects of bilateralism with regard to Japan, which is assiduously practiced by the United States, who are becoming, in addition, the eulogists of multilateralism, in order to avoid possible discrimination of our service and manufacturing industries in the Japanese market in relation to their American equivalents.
This is clearly the case in essential sectors such as semi-conductors, mobile phones, and automobile parts. If the Commission really wants to defend the interests of European business - and this is what its role should be - it should follow the recommendations of Mr Moorhouse who correctly recommends a much more aggressive policy if we want to avoid the vice being tightened around our companies' necks by, on the one hand, criticism of the Europe from the WTO because of American complaints and on the other hand, the American-Japanese sectoral agreements negotiated without taking any account of our interests.
But should this report not have considered, as a priority, a certain number of sectors strategic for Europe, in particular the car industry? I noted no analysis on the effect of the steps, inspired by American protectionist measures, which the Commission has taken in terms of import quotas for Japanese vehicles, and I noted no recommendation for the future. Do the numbers fixed and the timetable accepted effectively protect the interests of our manufacturers and the numerous SMEs that depend on them? What will be the consequences of the ending of quotas and what compensation will be requested?
In the same fashion, nothing is said of the way Japan clings to protecting her agricultural and livestock resources: agricultural products, processed agricultural products, fish produce. How can it be that this net exporter of goods, services and investments can manage to protect its achievements in the area of production and agricultural prices, thus escaping the alignment of its agriculture with world prices and maintaining the uniqueness of Japanese agriculture? Can Japan develop an agricultural model suited to its needs whilst we are unable to develop one suited to ours? In this respect, will Japan be a model to follow? Mr President, I would have liked to see, in an otherwise relevant report on many points, some substantial development of these important questions.
Madam President, the clear message from the Moorhouse report, as many speakers have stressed, is that in the last ten years there have been significant developments in relations between the European Union and Japan. We are now engaged in many more areas than 10 or 50 years ago. At the same time I think it is clear that there is still a certain distance in cultural and political terms between Europe and Japan. Although the United States, Japan and Europe are often described as the three sides of the triangle, very clearly, in Japanese terms, relations between Europe and Japan are of what they would call a 'younger brother' nature compared to those between Europe and the United States and the United States and Japan. There are certainly no grounds for complacency. We cannot take it for granted that relations between Japan and Europe will develop as closely as those between Europe and the United States or between the United States and Japan.
On top of that, we are forging ever closer relations with other parts of Asia. Relations with China are 'young' in the same way as the overall security relationship which Japan has with the United States. For that country, we remain the fundamental anchor. That element is very often overlooked in Europe. We are appealing for exactly the same kind of treatment.
The question I would like to put to Sir Leon is whether the time has not come to look for a broader, more strategic objective in our relationship. It is strange that of all the countries in the world, the European Union has no bilateral agreements with either the United States or Japan. We have had an agreement with China since 1984 and this is certainly going to develop. In the case of the United States, our links are of a quite different nature. The question therefore is whether it would be wise to work toward a strategic framework agreement, enveloping the various links which we have in the scientific, economic, political, cultural and environmental fields as a way of saying that this is the development which gives us a strategic link to the future.
Madam President, the report by Mr Moorhouse, on behalf of the Committee on External Economic Relations, has been carefully prepared. I was not able to participate in it myself, but I greatly appreciate it. In its communication to the Council, the European Commission places the emphasis on intensifying political relations with Japan. The rapporteur rightly corrects this approach. The policy of the European Union must above all be geared to the improvement of trading relations with Japan.
European companies still experience problems in accessing the Japanese market. Japan's continuing high trade surplus vis-à-vis the European Union is an indication of this. Direct investments also are still a long way from being in balance. In the communication and the report the various trade barriers are described. We may request that Japan make clear promises about the lifting of these barriers. The intentions expressed by Japan at the summit in the Hague on 25 June give some hope of this.
The World Trade Organization is, in my view, the appropriate forum in which to raise trading relations with Japan. The United States have chosen an aggressive unilateral approach to Japan; that is not appropriate for the European Union. Not only is the position of the European Union different, but the American approach has only achieved limited results.
The strategy of the Commission and the rapporteur, of constant, broad insistence on change, is what I consider to be the correct path. Here, it is important that multilateral agreements on direct investments and financial services come about quickly.
The Commission makes the strange proposal of supporting Japan in its demand to obtain a permanent seat on the Security Council. This seems to me to be premature and, moreover, the question arises of whether such a political stand in fact falls within the powers of the Commission. So it was wise of the Council not to adopt that proposal.
Madam President, ladies and gentlemen, may I first of all thank and congratulate Mr Moorhouse for his admirable report, with which I almost entirely agree, and to thank him and others such as Mr Ford and Mr Pompidou for the kind remarks they have made about the evolution of Commission policy and my role in it.
It is no exaggeration to say that of all the developments in external affairs, in the years I have been involved, the evolution of policy, progress and attitudes to relations between Europe and Japan has been the most substantial if not the most dramatic. It has not been dramatic because it has not been achieved by any single leap or single agreement but it has been the most substantial because we have moved from a time when, as has been said, relations - largely trade relations - have been contentious to a time when trade relations have greatly improved and when relations have been considerably broadened to cover political activities as well as economic activities.
Reference has been made in relation to political activities, for example to the question of KEDO by Mr Ford. That is of fundamental importance because it shows that the European Union is prepared to participate in an arrangement which costs us a bit with the United States, Japan and Korea of profound importance for the security of the region. It is a symbol of our much greater interest in the whole.
The question was also raised of how have we come to make the progress we have made and what further progress is there to be made. This has come about through adopting an approach that is significantly different from the United States and certainly in my mind more suitable for us and at least as successful. It has not been a soft approach. It has not been an approach which simply says we will go along with whatever the Japanese do. We have been even-handed. We have insisted in our relations with Japan, that there should be no discrimination against us compared with the United States.
Here I beg to differ from what Mr Souchet said. He mentioned semi-conductors. It is interesting that we were able to hold out and indeed to delay the whole of the information technology agreement, which was fundamentally in our interest, unless and until we reached a point when the exclusive features of the agreement between Japan and the United States with regard to semi-conductors were brought to an end and we were brought into the semi-conductor council as full partners.
That is an example of the way in which, through the use of multilateral measures as well as bilateral pressures, we are able to defend ourselves against that which was objectionable whether it came from the United States, or from Japan, or both. But also we have been free and ready to take whatever line is appropriate. For example, when Japan was threatened by the United States with measures in the automobile sector, we incurred a considerable degree of hostility in the United States by saying that what the United States was threatening would be contrary to the international rules of the WTO. The effect was that the United States did not proceed with those threats. Our interest was not a theoretical one because any move the Japanese were forced to take would have been at the expense of European industry. So we were able effectively to defend ourselves.
As far as Japan is concerned, we did not hesitate to take action in the WTO when it came to discrimination in the taxation of spirits and we were successful. I made it clear throughout to our Japanese friends that this was not being done in a hostile way but rather by using the international system to achieve the objectives which it was there for, namely the peaceful resolution of disputes. I hope when people talk about bananas they will remember that case as well.
Nonetheless, it is indeed a fact that as a consequence of these measures, which have been non-confrontational, but not wet or weak, we have been able to develop a trading position with Japan and gain access to the Japanese market. Above all, we have been able to show that our own experience in deregulation is valid for Japan. The speaker who said that the Japanese, for their own internal reasons, are now very concerned about deregulation to modernize the economy was absolutely right. We have been able to show that we can teach, through our own hardwon experience, something about that.
As to the future, progress still needs to be made. Mr Moorhouse referred to the upturn in the deficit once again and reference was made by Mrs Sainjon to the impact of currency changes on the trade figures. That is always the case and always will be. Therefore we need to press on and to insist on further deregulation and to give advice as to how that could be done. We need also to continue with the trade disputes where we have complaints about what has happened, for example in the harbour area, and in some agricultural areas as well. But we do so in a spirit of cooperation. What has been said by many speakers in the course of this debate about science and technology and the further advances that can be made has great validity.
So, I believe that a policy of friendship and cooperation, while at the same time putting forward European interests using the bilateral and multilateral means at our disposal combined with support for Japan playing a larger role in the world, as Mr Moorhouse has suggested, and by us assisting in that process through being ready to participate ourselves, as in KEDO, and to put our money where our mouth is. This combination of approaches has in the past decade proved to be the right one, as is shown by the fact that the Commission and all parts of the House have come together in an unusual display of very substantial unity in support of a policy which is in the interests of Europe.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
Universal telecommunications service
The next item is the report (A4-0270/97) by Mr van Velzen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission communication on assessment criteria for national schemes for the costing and financing of universal service in telecommunications and guidelines for Member States on operation of such schemes.
Madam President, Mr Commissioner, ladies and gentlemen, in the Netherlands the largest telecom operator is going to put on the market a telecom card with a smell as a marketing stunt. The largest newspaper in the Netherlands ran a report about it last week. Where will the deregulation of the European telecom market lead us next, Mr Commissioner? In December a card will come onto the market that will smell of pine, freesias, strawberries or mint. Mr Commissioner, I promise that I shall give you one of these cards as soon as they are on the market. But now to more serious matters.
The cost calculation of the universal service is a very technical but extremely important subject as it involves enormous amounts of money. In various telecommunications directives we have defined what the content of the universal service for the telecommunications sector is - that is in the ONP voice telephony report by Mrs Read - and how the financing must be regulated - that is in the interconnection directive and in the full competition directive. This communication gives points of departure for Member States to calculate the costs of universal service.
Doubts have been expressed by the Committee on Legal Affairs of this House about the legal status of this communication. The provisions of a communication are after all not legally enforceable and, according to the Court of Justice, may not create new obligations. And there the problem begins, because operators need clear guidelines in this field whereas the legal status of a communication now prevents this. This is a fundamental problem because we get a great number of messages from telecom companies that universal service tariffs are too high in a number of Member States to be able to make profitable investments. In addition, the term "universal service' itself creates uncertainly because it is not always defined clearly.
I wish to speak of my extreme concern here. The European Institutions can make splendid EU legislation, but in the end it is up to the willingness to invest of new entrants on the market whether the liberalization will actually work. There must be a strict limit to what Member States can finance via a universal service mechanism. Indeed, a large contribution for the service falsifies the competition, creates high tariffs for the consumer and is harmful to the development of the European economy. I said that this morning when we were dealing with the other report by Mrs Read.
The best thing would of course be a new directive in this field, but that would probably not be feasible at the moment, just before full liberalization, nor do we wish to open Pandora's box, but to close it. In the short term, a technical review of the Commission's communication would be a step in the right direction, together with Amendment No 11 to Mrs Read's report that was adopted this morning. That gives the operators clarity.
A technical review is also necessary and I should like to illustrate that for you with a few examples. To begin with: interconnection tariffs, access deficit contributions and universal service tariffs are mixed up whereas they are completely different concepts: universal service tariffs may only reflect the actual costs of the universal service and ensure a contribution by the parties on the market for the operator that has the universal service obligation; interconnection tariffs are taken into account by a network operator for the use of his facilities. Access deficits arise from an unbalanced tariff structure. In the annex to the communication it says that the rules on access deficits are of a temporary nature and may continue until 1 January 2000.
The Committee on Economic and Monetary Affairs and Industrial Policy is in full agreement. After all, tariff restructuring is an essential characteristic of the liberalized market and access deficits do not belong there. But it should just be clarified. I understand from my contacts that the Commission considers ONP voice telephony to be the place where that must be regulated. But I cannot find anything really clear about it there. Clarification of all of this in a corrigendum to this communication would be very helpful.
And then there is the essential question: who will provide the universal service and how will the costs be determined? To begin with the latter, the net costs: Community legislation states that the net costs must be calculated on an objective, transparent and non-discriminatory basis. Everyone in the sector knows that in a liberalized environment the cost calculation must be future-orientated. However, the exact cost items and types of cost that may be calculated are not mentioned in the legislation and the sector really needs that now. Paragraphs 1 to 7 of the guidelines to this communication provide good points of departure. Unfortunately, though, there is no legislation here.
And then there is the matter of supplying the universal service. As the Commission indicates in this communication, it may not automatically be assumed that the current provider of the universal service must continue to provide the service in a free market. It must also be possible to designate different suppliers for different regions of a country. That is an essential issue, because I also believe that the company that can supply a universal service under the best conditions and most efficiently, must also do this. That is appropriate in the liberalized market, but where do we find that in the EU legislation? The supply of the service can, moreover, have considerable commercial and marketing advantages for the telecom company. In calculating the net costs, account should also be taken here of the "pay or play' approach. But this is not to be found in the current legislation.
I am therefore worried about the clarity with which the operators can work at the moment with regard to the matter of financing a universal service. I would ask the Commissioner urgently whether he is prepared to undertake a technical review of this communication.
Madam President, I wish to begin by congratulating the rapporteur, Mr van Velzen, on a thorough piece of work, as we have come to expect of him.
I want to highlight some of the dilemmas arising from this proposal from the Commission. The first is one that Mr van Velzen has already touched on: the use of a communication in this matter. I am sure the Commissioner and Members of this House will know that the Court has already taken a view in a very similar instance and there is, of course, the worry that this particular course might lead to further actions in the courts brought by the operators or others who are affected.
The second dilemma is also touched on in Mr van Velzen's report - although not directly highlighted in his contribution. I do not want to be too critical about this, because a number of aspects of this question of the financing of universal service, and indeed of the definitions, are contained in a variety of pieces of legislation - some of which, but not all, is logical. We in this Parliament accept that the pressure to meet the deadline, indeed the commercial and industrial pressures of the progress of liberalization, make some cross-over almost inevitable. I sometimes feel when I come into this House and speak on telecommunications matters, that I could dip into a bag and pull out almost any speech and it would be appropriate to that particular proposal.
The third dilemma is that we attach such importance to the development of a universal service in telecommunications that we want to seize on almost any progress. As you can see from Mr van Velzen's report, we see considerable merit in the substance of what the Commission has come up with. However, I and my group still feel that it would be best to have a directive that draws together the various pieces of legislation in this field into one overall legislative text.
It was unfortunate that this morning we were unable to hear from the Commissioner as fully as we would have liked on the proposals concerning voice telephony. However, I was very pleased that the amendment asking for a biennial report to this Parliament from the Commission was adopted, and I very much hope that Parliament and Commission together can use that to consolidate some of this work.
I was also glad to see that paragraph 10 of Mr Van Velzen's report 'stresses that universal service is an evolving concept which can eventually be expanded' . He and I might disagree on the pace of that expansion but it is very important for documents like this to acknowledge that there is a case for changing our definition as developments in technology and on the market move forward.
I hope that the Commissioner will give consideration to the points that have already been raised, because this is an example where, both in the definition and in the funding of universal service, the citizens of Europe can derive some very real value in their own personal, domestic and business lives from what is coming out of the European Union.
Madam President, Mr Commissioner, ladies and gentlemen, this report is part of a strategy for change working through the privatization of sectors of activity which are linked to a notion or concept of public service. This being the Community, not to say the universal, strategy, it is inevitably taking shape in a very different way in the various Member States and giving rise to a variety of interpretations and rates of implementation, which the rapporteur begins by emphasizing, speaking, indeed, of great divergencies in interpretation and extent, primarily relating to the uncertain climate of investment and problems of competition.
The report also refers to the "inequalities in the level of service for European citizens' , but it seems obvious, at least to the committee responsible for the report, that the price and cost perspective predominates. Besides, and this is our greater concern, the concept of universal service is an evolving concept - point 10 of the resolution - and we are fighting for a concept of public service fitted to citizens' rights, which are not to be replaced by this new evolving concept, totally dominated by the logic of prices, accessibility notwithstanding - for whom and at what point? - and costs.
The other reservation we have in this debate relates to the possibility of universal service mechanisms being created, even if not explicitly, which correspond to opening up the possibility or pretext of subsidiarity of private interests - which would have already taken advantage of the process of privatization to appropriate what formerly belonged to the collectivity - so that the universal services can be brought into being through these private services or activities, subsidizing them so that prices are accessible without squeezing the cost ratios and profits of these private interests, or even allowing them to make greater profits.
That is the underlying logic of this process and this dynamic. But it should not prevent us from denouncing it and reconsidering the logic, the process and the dynamic.
Madam President, I would like to begin by thanking Mr van Velzen for this report and for having done his best to analyse and bring clarity to a very complicated matter. We have talked about telecommunications and universal services from many aspects today in various reports. There are, just as the previous speaker pointed out, very many different definitions of what universal services entail. There are different ways of carrying out the deregulation which is now taking place. I believe it will have to continue to appear a little like this in future too, since there are different traditions and cultures. We cannot suddenly decide how it will look and what the definition will be. It has to take time and we have to accept what we call variety and flexibility.
As far as this communication from the Commission is concerned, it is the case that the Member States can decide on, among other things, the financing of universal services and how this shall take place. It is currently carried out through taxes or by redistributing income between the various operators. In addition we have various directives. There is Community law, the competition directive, the interoperability directive and the telephony directive. There are a number of directives which even give the Member States guidelines on how this is to be done. Now we have a very comprehensive communication from the Commission on further guidelines on how costs shall be calculated and how the costs shall be divided between the operators.
I believe this communication from the Commission, together with the directives which already exist, is quite sufficient. To demand another directive, as the rapporteur does, I consider to be going too far. I think we need the flexibility that exists today. I therefore support the Commission in this case.
Madam President, ladies and gentlemen, I too would like to congratulate Mr van Velzen on his report and the relevance of his proposals.
The area of telecommunications is going through unprecedented upheaval: optic fibres, mobile phones, Internet, deregulation, all of this is the biggest maelstrom which has ever shaken the, until now, protected universe of telecommunications. But the strategic alliances which are today forming between European companies must not be dictated only by the demands of the most important clients nor only by the pursuit of new value added services.
The interests of the company employees must also be taken into account along with, of course, those of private users and citizens. The citizens must not be abandoned on the hard shoulder of the information superhighway. It is up to us to protect access for all to the new technologies and to make sure that private operators, newly arrived on the market, do not set up only in urban areas where they can obviously expect a fast profit.
It introduces then, into the policies that we are to define, a certain obligatory mission of universal service according to social expectations and thanks to the possibilities offered by the new technologies. If it is necessary to develop a European concept of universal service, it is clearly understood that each State must be able to develop its own concept of public service action and to guarantee all users a connection to the network without price increases for, as you know, the vast majority of citizens do not care if the price of communication between Strasbourg and St Petersburg has fallen by half! The interest of the citizen-consumer seems to me to be the indispensable element to take into account. It is the only one in a position to go beyond certain dogmatic conflicts.
It is probable that free competition in the telecommunications sector is today the structure best adapted to the mission of public service, but I want to draw the Commission's attention to the fact that, without a European regional policy, without a policy on social cohesion, deregulation will only benefit interests devoid of democratic legitimacy.
Madam President, even though all thanks are due to Mr van Velzen and the other members of this House for their contributions, which in past years have always very considerately studied and amended what the Commission has proposed, I must say that the discussion has digressed somewhat.
Firstly, the matter of what legal status the communication possesses or could perhaps create. The Committee on Legal Affairs and Citizens' Rights in the person of its draftsman, Mr Cot, has pointed out the danger of the communication giving the impression that it was the result of a legislative act, which could give rise to a situation where third parties could derive rights from it. From the very nature of the communication it cannot be so interpreted. It is concerned with the Member States and will obviously be debated in Parliament and the Council, but not in any sense as a legislative act, rather as when, in the usual way, the Commission issues a communication there is an echo in the other institutions.
The direct addressees are the Member States and within the communication it says clearly that we do create regulations binding in any way upon Member States. For you, too, this communication does not have the status of a binding legal act, but it gives a form of notification how one may construct one's own national regulations in the difficult case of the universal service.
Should Parliament continue to share the view of the Committee on Legal Affairs that the communication could nevertheless give rise to this impression - and Mr van Velzen seems to take this stand - because of certain wordings such as "must' , etcetera, then we could make clear in a separate communication that the communication, firstly, has no legally binding status, and, secondly, certain expressions have been altered precisely so that this impression should not even arise in the first place. This is an illusory problem. But even illusory problems can give rise to real problems. For this reason we will gladly amend it. I have achieved that to all intents and purposes with this explanation.
Then we come to the question: do we need a directive? Do we need, in fact, a legislative act, and if so, when and with what content? We cannot answer this question at the moment for two reasons. Firstly, we are not in a situation where the Member States would accept - and I should say that in this instance they are correct - the development of a unified concept for universal services. This is because each Member State is in a specific situation, not comparable with that of other member states.
For example that is clearly shown where on 1 January next year nine member states will provide no finance whatever for the universal service, because it is not necessary within their system. Competition has led here, as Mr de Lassus correctly says, to the situation where such financing is entirely unnecessary. I have always drawn attention in the debate on universal services to the fact that the system of modern telecommunication is so laid out economically, that the economic sense of an infrastructure rests on offering the service to everyone possible. In other words, the installer and operator of an infrastructure has his own economic interest in reaching everyone, and will as a result forego no costs in order to achieve this.
At that time I prophesied - to the laughter of many colleagues who were unable to conceive of it, though since them it has become possible to prove it using many examples - that there would be telephone companies providing a telephone installation, the necessary apparatus and even the service, the telephone calls, free of charge, without any fees, because the mere fact that he had created the connection to a subscriber offered him the chance of other economic activities.
That was not accepted by a majority in those days. Many described it as Utopia, some perhaps as an anachronistic joke. In the meantime it has become reality. Where shall I now finance universal services, if that happens? And yet, and Mrs Read has drawn attention to this, we have defined, as a kind of safety net in the directives that we passed earlier, i.e., with legal effect, what could belong to universal service. The definition of what can be charged is accordingly legally settled.
We have drawn attention to the fact that that is not fixed for all time, because with technical advances greater demands will naturally have to be met. What today is simply a telephone connection for voice telephony may in five years time be a connection for a public infrastructure, on the Internet with full capability for data transmission.
We have also pointed out that this is not valid for all time, but that we shall and must check the definition. WE have said this for each legislative act. In 1999 we shall have to undertake a general overhaul in any case. We have so far had no problems with the universal service, anyway. We have problems with setting the charges for interconnection. But Member States have up to now found more or less correct solutions to this problem, and we are able to make corrections to errors because of the connection directives, using definitive texts.
We are, therefore, absolutely not in the position of someone who lacks the ability to intervene and has more or less to stand and watch what the Member States do. The fact that the Member States want this freedom at present I can understand, because they are developing themselves out of their own situation. Finland, for example - I have never been so much in agreement with a contribution from the Greens as I was today with what Mrs Schörling said. I hope I am not damaging her position in her group by saying that. I sometimes agree with Mrs Roth too, but never so completely as I have today with Mrs Schörling - she spoke from Finnish experience. In all these questions one can approach a solution in two ways. You can either latch on to some kind of fears which will probably never arise, or you can simply observe what is actually happening in real life, as a famous German once commented when examining a problem in a relatively relaxed manner. In Finland and again in Sweden deregulation has simply not led to the distant regions getting a worse service, or to the lack of a universal service.
In other countries it will be exactly the same. At the same time I do not exclude the possibility of our being able to act according to a legislative proposal, should problems arise. We have never excluded that for cases where such problems may arise. For the present we have merely achieved one thing with this communication: we have asked all Member States to look at what we propose in the communication, so that they can proceed in a sensible fashion with the design of their own conditions. They do not have to do this; if they want to be difficult they can even be that. I think that the Commission can prevent no one, at least not the Member States, who are free, from doing something completely different. That is indeed the legal status of the communication.
We shall correct the wording which gives the impression of its being a legislative act, so that this impression cannot even arise. After what I have said that would be impossible, but we shall do it nevertheless. We shall see how things develop. In two years we shall present Parliament with a report in any case. For the rest, Parliament has now adopted its position with its resolution on the report by Mr van Velzen. That also has no legislative effect, but it makes clear what Parliament wants.
If we do not want to banish communication as an instrument for ever, then we must bear with the fact that the Commission produces a communication in which it says something Parliament does not like. Then Parliament passes a resolution to the effect that it is really not at all pleased with that! And if the Commission proceeds along those lines it will be watching very closely to see it does not continue. Fine, that is the normal interaction between institutions. I would not get upset now, either artificially or in reality, except that you know what is in our communication. The Member States know it as well. We shall remove the impression that this is a legislative act, and in two years we shall see.
Madam President, I am of course grateful for the Commissioner's reply and as always, it was very instructive. I am also pleased that the Commissioner promises that he is willing to correct the unclear phrasing. But I also asked the Commissioner whether at the same time he would consider a number of the gaps that I mentioned, such as who will supply the universal service, the pay and play principle and how will future-orientated costs be calculated? And if we could consider it in the same way, I believe that not only for the Member States, but particularly for the operators, it becomes clear what they have to stick to and what the point of departure is for the Member States. I think that is essential, because we have now entered a very important phase and there are problems in a number of Member States with regard to the financing of the universal service. Perhaps the Commissioner would respond to this?
Mr van Velzen, if you will allow me to say so, you are now behaving rather contradictorily. On one hand you are saying this communication must not in any way be mandatory, and we shall have to watch out lest we end up in the devil of a mess. Yet now you are saying it is not quite complete, because this and that belong in it. I think we should leave well alone for the time being. We shall correct the impression which might lead to a false interpretation, and anyway we shall have an opportunity in at most two years to have look for ourselves how matters have developed. I am also prepared, if a - let us say - problem case should arise, to discuss with the Member concerned how one might best remedy it. But as I have said, up to now we have had no such case. There is no problem with the universal service. There are problems with interconnection and with other market accesses, charges, etc. There we have any number of problems, but we have the regulations. We have not a single problem with the universal service. If a problem should arise I should willingly examine what else one might do in addition to solve it. but it seems to me a bit extreme to say that we should write into this in detail anything that might at some time possibly happen in some Member State. I would ask you to let the matter rest with what I have said.
Thank you very much, Mr Commissioner.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was suspended at 5.25 p.m. and resumed at 5.30 p.m. )
Question Time (Council)
The next item is Question Time to the Council (B4-0520/97).
Question No 1 by María Izquierdo Rojo (H-0591/97)
Subject: The Maghreb during the Luxembourg Presidency
Within the context of Euromediterranean policy, what progress does the Luxembourg Presidency foresee in the political and security fields? Is Euromediterranean policy not experiencing a major downturn?
Ladies and gentlemen, in reply to the first question relating to the Maghreb and the way in which the Luxembourg Presidency intends to advance the dossier between the European Union and the countries of this part of the world, I would say that the European Union attaches a unique importance to its relations with the countries in question.
I happen to know that, this morning, a long discussion was dedicated to the situation in some of these countries or in those bordering the region, and I would like to expand on this briefly in order to emphasize the interest of the Council in the Maghreb.
Within the CFSP, the Union follows the domestic situation of the countries of the Maghreb very closely, and these are analysed in depth at regular meetings of the Mashrek/Maghreb Working Group. Within the framework of Euromediterranean policy, bilateral relations have been strengthened by the Barcelona process. The countries of the Maghreb play an active role in the partnership and have proved their determination to contribute to the success of the said process.
The Luxembourg Presidency has the firm intention to continue this policy of strengthening relations with Algeria, Morocco and Tunisia, both through the intermediary of the Barcelona process, of which the next meeting of senior officials responsible for politics and security will take place on 23 and 24 October, and at a bilateral level.
Concerning bilateral relations, the ratification by national parliaments of the association agreement with Tunisia is extremely advanced and the European Parliament has already given its assent. It is therefore possible that this agreement will come into effect before the end of the year. Given these conditions, it is not impossible that a meeting of the EU/Tunisia Association Council may be held under the Luxembourg Presidency. This will enable us to take a bearing on the situation of the agreement and to examine from a wider perspective the future of relations between Tunisia and the European Union.
This meeting will also be an opportunity to commence an exchange of views on political questions of common interest within the framework for political dialogue foreseen by the agreement.
I should like to thank the President-in-Office of the Council for his helpfulness, both in answering my question and in this morning's debate on Algeria, which he has also mentioned. Most of all, I should like express my appreciation of the goodwill being shown by the Luxembourg Presidency.
Mr President-in-Office of the Council, you have mentioned some important meetings and work in progress. But it is important to recognize that these meetings are not enough, and that in the phase of activity which Euromediterranean policy is now entering there are far more meetings than concrete actions. However, there are tragedies taking place every day, to which our European institutions must respond - the Council, the Commission and Parliament.
Today, more than 20 people were killed at sea in an accident involving a motor launch in the Straits of Gibraltar. Deaths are caused far too frequently in this way. Mr President-in-Office of the Council, in view of the goodwill of the Luxembourg Presidency, I should like there to be a response to this problem, and some specific action found to help prevent these tragic events. Today's tragedy - they are retrieving the bodies at this very moment - deserves a response. We know that the effective way to prevent this emigration, Mr President-in-Office of the Council, is to invest - in six industrial zones in northern Morocco. That is what we need to put an effective end to this carnage. Please, do something about it. It is not a question of civil servants or meetings, but of actions and urgent investments.
Thank you, Mrs Izquierdo Rojo, but allow me to remind you that the time allocated for a supplementary question is one minute, and you have taken twice as long. Once again, this Presidency asks you to please observe the rules because there are many questions and Mr Wohlfart will not be able to answer them all if every Member of the House who speaks takes twice the allotted time.
Mr Wohlfart, you may now reply to Mrs Izquierdo Rojo's long question.
I will endeavour to make my answer shorter but also a little more concrete.
I do not want to go back to the debate of this morning which was devoted to the situation in Algeria. In conclusion to that debate, I underlined the fact that not only the Council, but also the Commission and Parliament, had a role to play and I have been won over to the idea put forward by your friends in the European Parliament, that is, the establishment of direct contact with your counterparts in the Algerian Parliament.
The Algerian situation affects us all. You say that action is required and that meetings are not going to move things on. My reply to that is, whilst respecting your approach, the method of gathering the antagonists around the negotiating table has been the subject of wide consensus, as participants at this morning's debate will have noticed.
You say that it is essential that Morocco gains investment. My reply is that I am in agreement with you. I visited to this country, and I can see that it is confronted by an enormous historic challenge, through this partnership association itself. It is an economy which is currently more than 40 % dependent on agriculture, a country which in twelve years time wants to see a free trade zone achieved with Europe. Of course they are in need of our investment, and the Community and the Presidency will do their best to make sure that the association agreement with Morocco, already signed, is ratified by all the Member States as quickly as possible.
I would like to give you an example that struck me. Last week I accompanied the Prime Minister, Mr Junker, to Ukraine, within the context of a visit linked both to the European Union/Ukraine summit and to bilateral relations. Investment was thus one subject on the agenda. During the press conference, a journalist asked the two Prime Ministers if they had reached an agreement on investment. They had had no more than one hour to talk to each other! By telling you this story what I am trying to say is that investments are vital for Morocco, of course, but let us first create - and here I am in agreement with you - the necessary conditions for political and economic stability. Once a favourable climate has been established, investments will be attracted to the region.
Mr President. I am very grateful for what you have said. I should like to put just one question about that: how do you assess the situation in Morocco particularly with regard to the investments you mentioned? My impression of Morocco is that it is the most stable Mahgreb country and we need it.
Secondly, I should like to ask you how long the negotiations with Morocco will continue, in your view, and when can Morocco be brought in the negotiations to something like the position now occupied by Tunisia? That is very important, because we need Morocco as the neighbour of what one can regard as the most explosive Mahgreb state, namely Algeria.
My last question is, how do you view the chances of talking to the Parliament there? This Parliament only represents a small part of the population. Is it not time to question also those small groups who are not represented in Parliament because they are excluded?
I would like to reply to the three questions from Mr von Habsburg. Firstly, by giving him my personal impression concerning Morocco. I visited this country at the head of a delegation of businessmen as recently as June of this year. I, along with many of those who accompanied me, was completely surprised by the efforts made within the context of economic and institutional reform in this country, even if it is still lagging compared to the current level of development in Tunisia. I believe there are solid opportunities. I was equally surprised to note that our delegation included around ten businesses from Luxembourg - for a small country this is a lot - who are ready to forge ahead and participate in true partnership between the two countries, a partnership that the Luxembourg government, for its part, is going to provide with the financial means to try to promote, as best it can, investment in Morocco.
I believe the second question depends somewhat on the speed at which the parliaments of the different Member States ratify this agreement. It is very important for Morocco. This point was insisted upon. We have tried hard to get this message across, not only at the level of the Council of Ministers but equally in all the bodies of the European Union. This political message is that the partnership must now become effective. Once again, I hope that we will have done our duty within the Fifteen by the end of the year and, in my opinion, if the conditions are fulfilled, I think that in five or six years time Morocco could reach the same level as Tunisia, a country which, and this equally surprised me, has achieved an exceptional level of development for a country in this region.
Mr von Habsburg will have to forgive me but I believe, regarding his third question, which is a completely legitimate one, that the chairman of the Committee on Foreign Affairs of this Parliament is better placed to reply to this question regarding the establishment of contact between this Parliament and members of parliamentary and other political forces in Algeria.
Question No 2 by Felipe Camisón Asensio (H-0597/97)
Subject: Peripheral regions and eurotaxes
With regard to the 'eurotax' on road haulage within the European Union, what is the Council's view of the fact that Finland and Spain still do not enjoy the status of peripheral regions?
I will do my best to reply to Mr Camisón Asensio. First of all, the Council would not be able to foresee the results of ongoing discussions on the proposal for a directive concerning taxation of heavy goods vehicles using certain road systems. I am talking about the eurotax disc.
The Council however would like to clarify that the dispensation regarding rights of use which figures in Directive 93/89/EEC only permits the granting of a temporary reduction in the rates of duty on usage to certain Member States disadvantaged by their weak economic development and by their particular geographical location, on occasion by political conflict in third countries.
It is convenient at the same time to note that the idea of a peripheral region did not feature in the text of Directive 93/89/EEC - which was overruled by the Court of Justice - whose objective was, I repeat, and the honourable member knows very well, to come to the aid of certain Member States handicapped by their late development or their particular geographic location.
Mr President-in-Office of the Council, we had been informed in committees of this House that during the June Transport Council the Dutch Presidency was confronted by a highly confusing situation as regards this matter. One of the contradictions was the proposal that Ireland, Portugal and Greece should benefit temporarily from a 50 % reduction in eurotax utilization rights, because of their peripheral positions.
Of course, we think this proposal is reasonable and fair. However, during the debates this benefit was denied to Finland and Spain because they were not considered to be peripheral countries. We think this is illogical. It seems to us unacceptable to deny the peripheral nature of a country such as Spain, when a Tarifa promontory is virtually in Africa, or Finland, which touches the North Pole.
Let us hope the Luxembourg Presidency will find a more reasonable solution.
I will try to give an answer that I hope will be satisfactory to the honourable gentleman. We have to recognize that during the session of 17 June this year, the Committee on Transport could not come to an agreement. The honourable Member has already recalled in part certain difficulties on which political consensus was not possible, without even considering that a unanimous vote was also required.
I would therefore like to say the following: the Luxembourg Presidency intends to conduct bilateral relations at the highest political level in order to unblock this issue. It is a commitment I take on behalf of the Presidency and on behalf of my colleague, Mrs Delvaux, who is responsible for the Committee on Transport. But I would also add that the Presidency will not include this matter on the agenda of the Council unless the bilateral contacts have brought about a true political will to come to a solution.
As they deal with the same subject, Questions Nos 3 and 4 will be taken together.
The Council will explain to us how two such different questions can be considered the same.
Question No 3 by Jonas Sjöstedt (H-0599/97)
Subject: Right of asylum for nationals of EU Member States
There is a protocol to the Amsterdam Treaty containing a sole article whose purpose is to regulate and restrict the right of nationals of EU Member States to have applications for asylum considered in a Member State other than that of which they are a national. The practical implications of the article are disputed.
Would it be correct to interpret paragraph (d) as allowing Member States, notwithstanding this article, to examine any application for asylum in accordance with their national practices? Would it be correct to interpret the article as not in any way limiting Member States' rights individually to consider and approve applications for asylum by nationals of EU Member States? Question No 4 by Ulla Sandbæk (H-0505/97)
Subject: The Maastricht II Treaty and the environmental guarantee
Implementation of the environmental guarantee (Article 100a(4)) requires the approval of the Commission. According to the provisional text of the new Maastricht II Treaty, the Commission will be obliged to give its views within six months.
How far will the Member States be able to implement the environmental guarantee, and thus introduce higher environmental standards, during the six months the Commission has to confirm whether the Member State may implement the environmental guarantee?
It may at first seem strange, I agree, Mr President, but I will try to tell you why I hope to convince the Members of Parliament of this step. The Presidency proposes to reply simultaneously to the questions put by Mrs Sandbæk and Mr Sjöstedt, which both relate to the interpretation to be given to the arrangements agreed at the time of the Amsterdam Summit with regard to revision of treaties.
In reply to these questions, I must underline that at this stage it is premature, in the opinion of the Council, to undertake an interpretation of the protocol in question. In this perspective, it is advisable to keep in our minds the fact that the treaty of which this protocol is a part has not only not yet come into effect, but what is more has yet to be signed, something which will take place, if I am not mistaken, on 2 October next. Given these conditions, the Council considers that any exegesis of texts fixed in Amsterdam would at the moment be inappropriate, all the more so given that the only institution skilled in interpreting the texts of treaties is the Court of Justice of the European Union.
I am convinced that once the treaty has been not only signed but also ratified by the various Member States and when, in certain Member States, it will also have passed the test of a referendum, we will be able to come back to this question. At the moment, for the reasons I have just given, I do not wish to enter into the details and engage in a most perilous exercise.
I would like to thank the President-in-Office for that reply, even though I think it is wholly unacceptable that the Council will not discuss the treaty which the European Council has just concluded.
We are now involved in a democratic process with referendums in some Member States and parliamentary debates in others. It is therefore quite essential and a question of democracy to be able to know what it is that is to be decided on. The Council must be prepared to provide information where the treaty is unclear and ambiguous, such as with regard to the refugee question, that is, whether the right of asylum will be restricted and at the same time remain in place.
Yesterday I discussed the same question on the right of asylum with the Commission, which was prepared to discuss this question even though it is the Council which has taken the decision. However, the Commission referred me to the Council and said that it was clearly the Council which should respond to this question, since it is the Council which is responsible. I therefore expect an answer to the question.
At the risk of upsetting the honourable Member, I must say that if a process of ratification and referendum is underway in different countries, it would be dangerous for the Presidency, or the Council, to give interpretations that might be likely to cause misunderstandings in certain countries.
You know very well, you have just mentioned it, that it is a democratic process in which parliaments and even, by means of referendums, populations, are called to make a political choice. Therefore, for the reasons I have just given, it would be completely inappropriate for the President-in-Office of the Council to engage in this exercise of interpretation at the moment. Consequently, I will not throw the ball back into your court, by replying that the Commission has said that you should have referred to the Council in this matter. Each one of the institutions has its own remit.
Once again, it is not the intention of the Presidency-in-Office to hide anything, however, I would wish this discussion to be withheld until after ratification, which will provide the necessary elements required. But I do understand, as a former Member of Parliament, that it is sometimes very hard to receive a reply that is not satisfying.
The reason why I have asked this question is, you see, because we are going to have a referendum in Denmark and because I shall be going out and explaining to the voters what is in the Amsterdam Treaty, and once they know, they will be able to decide how they want to vote. I will have to tell them that I have asked the Council, which should have an interpretation of this, since it is the Council which wrote the text, but that the Council said that it did not know what it meant by the text. And then I will also have to tell my constituents that they will have to buy a pig in a poke, that I cannot explain to them what the Council has written, and the Council will not explain to them what it has written; that the Council thinks they should go and vote in a referendum completely in the dark because it thinks that they should have sufficient faith in it and expect everything to be surely interpreted for the best. It is totally unreasonable to say that people should vote on something which you cannot even get interpreted. Not only do you write in a way which is incomprehensible, but you then refuse to explain it before a referendum.
I must say that the last sentence of the honourable lady's speech pleased me much more than the first. She said that we were not ready to interpret the texts, whereas in the beginning she said that we were acting as if we did not know the texts. This is a small difference that I note in passing.
Madam, I have complete faith in you. You have, of course, read the texts and are able to interpret them as well as, if not better, than I. So I am sure that, as a Member of Parliament who respects the electorate, you will interpret them appropriately. The electorate, I am convinced, will not be forced to buy a pig in a poke.
Thank you very much, Mr Wohlfart. I think the Presidency's position has been made clear, but Mr Lindqvist would like to ask a supplementary question. I shall let him speak, because the rules allow me to do so, but I would remind you all that prolonging a debate which is always going to receive the same reply uses up time which is needed to answer other questions.
Mr Lindqvist has the floor for a supplementary question.
I have to say that I am amazed too that we cannot get any answer from the Council. To respond by saying that it is too early or that it is inconvenient, or that it could even be dangerous, is a very strange way to respond to questions from Members of Parliament who are going to debate these questions in their respective homelands, in some cases prior to a referendum. What are we to do when we get the same kinds of questions from the general public if we cannot get the smallest piece of information from the President-in-Office of the Council?
I am concerned to say the least. I believe the same can be said of many others. I have understood that we will not get an answer today. I note that that will clearly continue to be the case until the Member States have had their referendums and made their yes or no decisions in the national parliaments. That is, we will not get any information until the debates in the respective Member States are over. That is how I understood the answer. I am very concerned and unhappy about this answer from the Council.
To go back to Mrs Sandbæk's expression concerning a cat, I see that we could spend another hour playing cat and mouse on this subject.
But I am not going to take the place of the nationally elected Members of Parliament who, I am confident, will be able to interpret the texts as they have been agreed. They will also be able, as will both you and your colleague here present, to read the text and thus convince their electorate.
Moreover, it is also out of respect for your electorate that, as President-in-Office of the Council, I do not wish to set myself up as judge and thus replace the national Members of Parliament and their different governments.
Question No 5 by Hans Lindqvist (H-0606/97)
Subject: EU structural Funds
Agenda 2000 proposes that Objective 6 should cease to be a separate area of aid and should be incorporated within Objective 1. 'Special arrangements' are to be made for the areas concerned.
What are the implications for Sweden in terms of aid from the EU's structural Funds as a result of this change?
The work of the Council relating to the communication of the Agenda 2000 Committee, has only just begun.
As you know, ladies and gentlemen, at the time of its meeting on 22 July this year, the Council listened to a report by the President, Mr Santer, on Agenda 2000, as well as to the Commission's opinion on countries which could be candidates for admission.
On that occasion the Council agreed to proceed, at its next meeting, which in fact took place last Monday, to a first discussion of general orientation on the group of questions. It indicated in particular its agreement on the work method presented by the Presidency for the guidelines for the various dossiers.
In accordance with the conclusions of the European Council of Amsterdam, the Council will proceed to an in-depth study of the dossiers in question and will present a detailed report to the European Council in Luxembourg next December.
We consider that at this stage it would be premature to take any position on the question of the reform of Union structural policies, which moreover only make up one element of this package.
Thank you for your answer. Sweden and Finland were given a special, new objective within the structural funds in connection with the accession negotiations, objective 6. It arose because the northern part of Europe where we live is very sparsely populated and had special reasons to get extra aid. It is now being proposed in Agenda 2000 that objective area 6 should disappear as a specific area for aid, that is, exactly what Sweden, among others, negotiated. It will be included in objective area 1. In the available documents, it is stated that special arrangements will ensure that aid is provided more or less as before, but under objective 1.
There is now a proposal from the Swedish government, which must be connected with the EU, to turn the whole of northern Sweden into one large aid area, which would mean that what was originally the aid area for special sparsely-populated districts will find it more difficult to get money. There is a great deal of uncertainty and I would therefore very much like to have a somewhat clearer answer than the one I have received.
Let me first of all say that at the first exchange of views at the General Affairs Council, the two country delegations Mr Lindqvist has just mentioned informed us in their speeches of the concerns they shared with the honourable gentleman. He has himself made allusion, in his supplementary question, to the issue of the disappearance of objective 6. This is the proposal of the Commission which, in its communication on Agenda 2000, in the chapter relating to economic and social cohesion, proposes, for reasons of eligibility and efficiency, to reduce the number of current objectives to three. Of these, two are regional objectives and one a horizontal objective dedicated to human resources. It also stated that those currently eligible under objective 6 but not under objective 1 should benefit from individual arrangements.
For the moment the Council has not yet settled on a line of action. We have agreed our work method for the different aspects connected with Agenda 2000, which consists of doing the spadework on the different problems which are being raised in the different spheres, notably that of structural funds. It will then be proposed that, at the highest ministerial level in the different Councils which are in charge of preparing the Luxembourg Summit - Ecofin and others - the wishes of the various Member States should as far as possible be taken into account. At the same time it is understood that an orientation is emerging, which for the moment seems to me quite clear, by which a large majority of Member States would not want to go beyond the 1.27 % finance ceiling which was fixed up until 2006.
But many other questions merit a response and the Presidency is in the process of getting down to this task. It is also the objective of the different informal Councils which, as you know Mr Lindqvist, often move things on substantially. In any case we are going to get on with the work of seeking a consensus at the level of the Fifteen.
As the authors are not present, Questions Nos 6 and 7 fall.
Question No 8 by Mr Imaz San Miguel has been withdrawn.
Question No 9 by Hugh McMahon (H-0614/97)
Subject: Philoxenia 1997-2000 (European tourism)
Does the Luxembourg Presidency intend to pursue the adoption of the Philoxenia programme designed to assist European tourism during its term in office?
Concerning the adoption of a programme aimed at promoting European tourism, the work group of the Council which was set up for this reason, will recommence its work as from tomorrow.
The objective sought is precisely to derive an agreement on the content of this programme before the end of December 1997, in other words this year, and the Presidency proposes to present as the basis for work a document which will take into account the discussions held up until now at the level of the Council.
Once this agreement has been reached, the Presidency envisages calling a meeting of the Council dedicated to tourism in order to proceed to the adoption of a programme on this subject and to establish definitively the actions to be promoted in the tourism sector. These actions should mainly be aimed at objectives which have gained sufficient support within the Council, such as the development of information and the co-operation of the involved actors.
I would like to thank the President-in-Office for a very full answer. Perhaps he would clarify one point for me. Would the conference which is to be held take place during the Luxembourg presidency or the British presidency?
I will try, but Mr McMahon is a specialist with regard to Question Time. I will say to the honourable Member that that depends not only on the Presidency but also on the will of certain Member States who, up until now, have been very respectful regarding the principle of subsidiarity.
So, either the Luxembourg Presidency will handle it, if a political agreement is found, or it will be necessary to put your confidence in the British Presidency to resolve the problem.
The following questions and answers are going to take even less time because Mr Sören Wibe, the author of Question No 10, is not present and nor Mr Watson, the author of Question No 11. I cannot see Mr Alavanos, the author of Question No 12. So the next question is No 13. But I see that Mr Wibe has just arrived. Mr Wohlfart, if you do not mind, I suggest you answer Mrs Jensen first, since she was already here, and then we will go back to Mr Wibe's question, since he has now arrived.
Question No 13 by Kirsten Jensen (H-0635/97)
Subject: The situation in Burma
What political conclusions does the Council intend to draw from Burma's admittance to ASEAN?
. (FR) Mr President, ladies and gentlemen, my answer to the question raised by the honourable Member of Parliament will be a little longer than that which I have just given.
Regarding the political consequences that the Council envisages in the admission of Burma to ASEAN, I can indicate to honourable Members that at the General Affairs Council on 26 June last, the following conclusions were drawn, which I think everyone already knows.
The Council has examined the effect on the European Union of the membership of certain countries, notably Burma, in ASEAN. It has underlined that the deterioration of the situation with regard to human rights in Burma is the subject of grave concern for the European Union.
On several occasions the European Union has expressed its concern in the face of events in Burma and recently, on 30th May, the anniversary of the 1990 elections, the European Union adopted a statement inviting the State Law and Order Restoration Council, more commonly known as SLORC, to mark this occasion by freeing those people detained and to commence a true dialogue with groups in favour of democracy. Furthermore, the Council requested SLORC to accept a visit from the United Nations special rapporteur in the near future.
Furthermore, the Council underlined the importance it gave to the strengthening and deepening of EU-ASEAN relations, in accordance with the conclusions of the ministerial meeting between the European Union and ASEAN countries, held in Singapore in February 1997.
The Council confirmed the EU's attachment to EU-ASEAN dialogue, in particular on human rights and democratic principles. It hopes that joining ASEAN will contribute to the promotion of these fundamental values in Burma. It considers that EU-ASEAN dialogue should be an occasion for examining the situation in this country.
Given that the current circumstances, which have led the European Union to extend its common position for a new 6 month period, prevent the commencement of negotiations on the possible membership of Burma to the ECASEAN cooperation agreement, the Council considers that Burma's presence at ministerial meetings within the framework of the ASEAN post-ministerial conference and the ASEAN Regional Forum (ARFPMC) does not automatically mean it will participate as an observer at the next EU-ASEAN Joint Cooperation Committee which will be held in November 1997 and other meetings within the EU-ASEAN institutional framework.
The Council has reaffirmed that Burma's membership of ASEAN does not automatically imply that it will become a member of the Asia-Europe Meeting, that is ASEM.
Concerning the possible adoption of new measures against Burma, the Council has agreed to return to this question shortly and to examine it according to the results of ministerial meetings, ASEAN (Regional Forum post ministerial meeting) and how the situation evolves. This is the position that has been communicated by Mr Poos, President of the Council of the European Union, to ASEAN on the occasion of ASEAN's post-ministerial conference which was held in Kuala Lumpur on 28 July last.
I would like to thank the President-in-Office of the Council for that excellent answer, but I have just a few things I would like to ask him about. Are there positive signs in this critical dialogue? How are our trade relations with the area developing? Are we not, in fact, politically in a situation like the one in connection with South Africa when apartheid existed, when, fortunately, Europe realised, if a little late, that continuous strong pressure should be brought to bear to change the conditions in the country. It is human rights that are under attack. It is democracy that is under attack. And, as you know, this Parliament is very concerned about the situation of the elected representatives in Burma. I believe that you used terms like "call on' , ' demand an answer' and so on. That is perhaps a little too diplomatic given the seriousness of the situation.
You must excuse me, Mrs Jensen, if I have been too diplomatic. Normally in Luxembourg I do not have the reputation of a great diplomat because I always have a tendency to, shall we say, say what I think. So, I will be brief in replying to your questions.
Unfortunately, concerning progress in the area of human rights in Burma itself, I think there has been very little.
Moreover, I would be happy, Madam, for you to put your question to the Commission regarding trade. I am not able to give you the figures that you are interested in. It is not that I do not want to, but the truth is I cannot.
To come to your question concerning South Africa, on the subject of increased pressure, I think I can say from a personal point of view that the policy of the carrot and the stick, as it was called in 1990/91, has born fruit. Even if in the beginning it was hotly disputed by our ACP friends - I remember a ministerial meeting where this policy was disputed - I believe that in the end it bore fruit. I hope it will be the same for a country which is close to your heart.
Mr President-in-Office of the Council, ladies and gentlemen, allow me to interpret the Rules generously and invite the President-in-Office of the Council to reply to Question 10, although this means going back a little bit. This is the question by Mr Sören Wibe, who is now with us. I invite you to reply to his question, if that is possible.
Question No 10 by Sören Wibe (H-0618/97)
Subject: Development of democracy in Europe
On paper all the countries in Europe are now democracies, which is totally unique in historical perspective. However, there are differences of degree in terms of functioning democracies, democratic freedoms and rights, rule of law etc. and, if they are scrutinized more closely, some countries reveal major shortcomings. The countries with the most significant shortcomings at present are Croatia and Belarus. Although their presidents were elected democratically, control over TV and radio was such that only one message -the incumbent president's - came across to voters. Voters were not even schooled in the implications of democracy. They have lived all their lives under authoritarian rule and do not know their rights or how to conduct themselves to question political messages.
The question is what can be done to put pressure on those regimes in Europe which rule their countries in authoritarian fashion and through tight control of the media.
Has the Council discussed diplomatic protests and economic isolation of countries such as Croatia and Bailers, which do not respect the fundamental democratic freedoms and rights that must prevail in a democratic Europe?
. (FR) Please be assured, ladies and gentlemen, as to the flexibility of the President-in-Office of the Council with regard to the procedure proposed by the President. In fact, the question is extremely important and I have a great deal of sympathy with overworked Members of Parliament. I was one myself a few years ago. This is why I yield willingly to this exercise.
Concerning the problems raised by Mr Sören Wibe, I believe that a question on the development of democracy in Europe is worthy of an appropriate response from the Council.
First of all, I would like to assure Mr Wibe concerning respect for democracy and human rights, which are always at the heart of the fundamental principles which the European Union defends and to which the Council gives special attention. In the two cases mentioned, Bailers and Croatia, as in other countries where values are under threat, the Council is endeavouring, with vigilance and determination, to exercise its influence with the aim of promoting democratic values as far as is possible.
I would like to draw up an appraisal with regard to Bailers. The Council is following the development of the situation in the Republic of Bailers with acute concern and is actively endeavouring to put pressure on the authorities of that country so that they re-establish full respect for the democratic practices and principles that are accepted at an international level, along with freedom of the press.
A European Union survey mission, led by a former Dutch Minister of Justice, was sent to Bailers in January of this year in order to investigate the legality of the 1996 constitutional referendums, to evaluate how far the principle of the separation of powers is respected and to establish whether the opposition or the media were the subjects of harassment.
The mission noted serious constitutional and political dysfunctions in Bailers. Given the conclusions of the mission, in February of this year the Council defined the global approach within which future relations between the European Union and Bailers would be framed. Moreover, in April, the Council adopted a critical position and reminded Bailers that cooperation between the European Union and that country could not continue without a convincing effort on the part of Bailers to put in place a political system which is in accordance with accepted international norms.
Furthermore, the Council urged the Bailers authorities to respect its commitment to initiate talks with the thirteenth Supreme Soviet, elected with the aim of establishing a true separation of powers and of commencing a dialogue within a tripartite work group which is made up of representatives of the Bailers government, of the thirteenth Supreme Soviet and of experts from the European Union, the Council of Europe and the CSCE.
The Council of 15 September, that is last Monday, were forced to note that no progress had been made over the last months in the area of political and economic reforms in Bailers and that the political and constitutional situation, along with continual violations of human rights and fundamental liberties, in particular freedom of the press, was still very worrying.
Consequently, The Council decided to take the following measures. Firstly, suspension of Union participation in the tripartite work group. Secondly, refusal to support the membership of Bailers in the Council of Europe. Thirdly, refusal to conclude the interim agreement and the partnership and cooperation agreement. Fourthly, restrictions on bilateral ministerial contact. Fifthly, a freeze on technical assistance programmes from the Community and Member States with the exception of humanitarian and regional projects and those which directly support the process of democratization.
With regard to Croatia, in April of this year the Council adopted various conclusions relating to the implementation of conditionality with a view to developing a coherent strategy on the part of the European Union to be applied to relations with those south-east European countries not linked to the European Union by an association agreement, in this instance Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia, the former Yugoslav Republic of Macedonia and Albania.
In order to consolidate peace and stability in the region and to contribute to its economic revival, the European Union aims to develop bilateral relations with the countries of this region, in a context which favours democracy, rule of law, the establishment of stricter standards with regard to human rights and minority rights, movement towards a market economy and the strengthening of co-operation between these countries.
In an annexe to the conclusions the Council included a number factors by which the level of respect for the conditions relating to democratic principles, human rights, rule of law, respect and protection of minorities and movement towards a market economy could be scrutinised. The Council explicitly included freedom of expression, including the media, separately in the list.
I can assure you, Mr President, ladies and gentlemen, that the European Union is very closely following, and evaluating regularly, the progress made in the countries of this region, including Croatia, in terms of satisfying the demands of conditionality. As these countries were reminded by the Council at the time of the session of 16 and 17 June in Amsterdam, rigorous respect for human rights and the rights of minorities in all countries, including repatriation of displaced people and refugees, remains an essential condition in the improvement of relations between the European Union and Croatia.
The progressive implementation of the conditions specified in the conclusions of 29 April will enable a progressive strengthening of relations, provided of course that there is a political and economic evaluation, global and permanent, through which each country, including Croatia, will be judged on an individual basis. Furthermore, the European Union continues to ask Croatia, and other countries in the region, to respect fundamental democratic rights and liberties which, according to us, must prevail in European democracies.
I would firstly like to say thank you for the generosity which has been shown to me. Even though I arrived late, I have had both an answer and a chance to reply. I would also like to thank the President-in-Office of the Council for his answer which I thought was very exhaustive. As far as the plans for Bailers are concerned, I am not actually acquainted with the details.
It is clear that we have also shown our economic muscle there to put pressure on the regime. I believe in fact that that is the language which Bailers's leaders understand. However, there was one thing I could not understand from your answer, so I have a small follow-up question: have we any means of putting economic pressure on the regime in Croatia?
Within this global context, I think I have underlined on two or three occasions the concept of conditionality. I have also emphasized the fact that the countries of southern Europe which are not linked to the Union by an association agreement, notably Bosnia-Herzegovina and Croatia, would now be submitted to this conditionality, which naturally also implies the area of economic relations.
Mr President. Croatia is a young democracy that is also suffering from the aftermath of a war. There is certainly much there to be improved, but I think it is inadmissible to lump it in with Byelorussia, a dictatorship. I should like mainly to say at this point that the President of the Council has rightly drawn attention to the human and minority rights - I am myself a great supporter of minority rights - but he has done this on a day when one of the largest Member States of the European Union has declared that it would not ratify the Minorities Convention of the Council of Europe. We must watch out that we do not fall into an ambiguous situation here and apply double standards. I believe it is above all important that we soon give Croatia associate status - I was the rapporteur for the association agreement with Slovenia. Even the Slovenes, who had a period of tension with Croatia, have said that it would be in their own interests for Croatia to be bound to the EU.
Briefly I will say that I entirely share the approach of the honourable Member in making a distinction, which also exists in the eyes of the Council, between Bailers and Croatia. I think we are agreed on this.
Thank you, Mr Wohlfart.
As the author is not present, Question No 11 falls.
Mr Wohlfart, you and I between us have created a precedent, which is a dangerous thing to do. As it turns out, Mr Alavanos, the author of Question No 12, is now with us. Chronologically and from a strict interpretation of the Rules, this question should have fallen. But, given that we have made one exception, I propose that we make a second one, and I beg you to be kind enough to reply to the question.
Question No 12 by Alexandros Alavanos (H-0632/97)
Subject: Joint Declaration by Turkey and the 'TRNC'
On 19 July 1997 Turkey and the self-styled "Turkish Republic of Northern Cyprus' (TRNC) signed a joint declaration which contains the following provisions:
"At any international conference concerning Cyprus, Turkish delegations shall include "TRNC' representatives. For this purpose a framework agreement shall be concluded between these two "states' together with a cooperation protocol of the "foreign ministers' .
In order to prevent the economy of the "TRNC' being affected by unjust embargoes, economic and financial union shall be established between Turkey and the "TRNC' .
Will the Council say whether it will receive any delegation from Turkey which declares that it includes representatives of the "TRNC' , if and when it is asked to do so? What does it intend to do to ensure that the ban on imports of goods from the occupied part of Cyprus to the Community market continues?
Since we share responsibility for this procedure, I will do the same with regard to Mr Alavanos' question.
Firstly, on the subject of the Cypriot question, the Union is pursuing two objectives which are both clear and distinct. On the one hand it is involved in the Cypriot question in accordance with the resolutions of the United Nations Security Council aiming for a bi-zonal federation with community aim and, on the other hand, it is working towards the membership of Cyprus in the European Union.
For its part, the Presidency remains determined to contribute significantly to the search for a solution to the Cypriot question. I would like to note to the honourable Member that the Presidency recently made a visit to Athens and Ankara at the end of August. The Presidency's representative for Cyprus will closely follow the daily development of the situation.
In this context, allow me, Mr President, to strongly assert that the European Union only recognises one government, that of the Republic of Cyprus, naturally.
With regard to exchanges with the northern part of Cyprus, let me remind you of the ruling of the European Court of Justice on 5 July 1994 confirming that certificates coming from the north of Cyprus cannot be accepted. In view of the realization of a customs union with Turkey, the Council and the Commission are committed to showing vigilance in order to avoid any misappropriation of trade or other violation of community benefits, including recourse to the case law of the Court to which I have just referred, which would result from the prevailing situation in the northern part of Cyprus.
The effective implementation of the Association Council agreement, signed between the Turkish Minister for Foreign Affairs and the self-proclaimed authorities of northern Cyprus on 7 August last, means that the situation would need to be seriously reconsidered and would have, in any case, more general political implications as I have just explained.
Mr President, I would like to thank you for having created a precedent and for having thus enabled my question to be debated, and for the wisdom you and the President-in-Office have shown when tackling this issue. I would also like to thank the President-in-Office for the full and very positive answer that he gave to my question. I would like to take this opportunity to bring up a wholly related issue, more specifically the fact that last week Ankara decided not to allow ships flying the Cypriot flag, flying the flag of the Republic of Cyprus, to enter its ports. That is to say ships, flying the flag of the Republic of Cyprus, the flag of a country associated with the European Union, of a country which is in the process of acceding to the European Union, have been prohibited from approaching Turkish ports since last week. Up until a few days ago they had been approaching Turkish ports. Do you think that this action is in keeping with the spirit of the customs union and with the spirit of respect for the basic principles that govern it?
Provided more information is obtained by the appropriate departments, if what we have just been told turns out to be correct, this would be completely unacceptable.
Question No 14 by Christine Oddy (H-0638/97)
Subject: Sri Lankan assassination
Is the Council aware of the assassination of Mr A. Thanqathurai, Member of Parliament in Sri Lanka and a leading official of the Tamil United Liberation Front (TULF), an organization committed to non-violence in politics?
What moves will the Council take to press for a peaceful solution to the escalation of violence in Sri Lanka?
As President-in-Office of the Council I take note of the constant interest of the honourable Member regarding the situation in Sri Lanka, especially with regard to the respect, or rather lack of respect, for human rights. However, the Council was not aware of the tragic and deplorable events which the honourable Member mentions in her question.
Concerning the position of the European Union on the situation of civil war in Sri Lanka, the honourable Member could usefully refer to the replies to questions that she herself raised during the sessions of last May and July.
I thank the President-in-Office for his kind remarks and concern. However, the situation is not getting any better. There are atrocities on both side all the time and the civilian population is being squeezed. Would the President-in-Office use his good offices to try to facilitate some kind of high level political peace process, perhaps using the offices of Mary Robinson who is now human rights representative for the United Nations?
Following the reply to Mrs Oddy's question I have just noticed that nearly all of the issues tackled today, whether at the level of statements, or through questions that are put to me for reply, deal with violence, terrorism and non-respect of human rights. I find this most distressing.
Concerning Mrs Oddy's proposal to consider the possibility of putting Mary Robinson in charge of a special mission aimed at promoting a rapprochement between the two sides and to put an end to the conflict which is raging in the country, I am completely open to this proposal. I will, moreover, be meeting Mrs Robinson in my role as President-inOffice of the Council during the annual session of the United Nations in New York. This will be one of the subjects of the meeting. Thank you for your proposal.
Question No 15 by Richard Howitt (H-0646/97)
Subject: Regional representation at meetings
Can the Council specify on how many occasions and on which issues regional levels of government have been represented at Council meetings rather than central government since the ratification of the Maastricht Treaty? Given the current moves in the UK towards devolution for Scotland and Wales and also the proposed establishment of regional chambers in England, can the Council confirm that it welcomes participation at its official meetings by representatives from the regions instead of those from central government?
My reply is the following. Without prejudice to article 146, first paragraph of the EC treaty which foresees that the Council is made up of one representative at ministerial level from each Member State, if there is a minister who is skilled at advising the government of his state and the rules relating to quorum are met which, as you know, demand the minimum presence of the Council to be able to proceed to a vote, then it is for each member of the Council to make up his delegation in the way which seems most appropriate to him.
Consequently, on a ministerial level, article 146 stipulates that a Member State can be represented by a regional minister, provided of course that he is skilled at advising the government of the Member State in question.
I do not think I listed as much a detail in that answer as perhaps I hoped for when I first put the question. We know of course that both the Belgian and German members of the European Union have at the very least put forward ministers from regional government from within their own country at Council meetings. An exercise should perhaps be conducted in order to enumerate the number of occasions that is taking place with those Member States or with others to demonstrate that regional government can play a role in the European to bring our decisions closer to the citizen and to improve our decision-making.
In the context of that and of my question, which I notice the President-in-Office did not refer to, would he now welcome the decision which has now taken place in Scotland through the referendum to support a Scottish Parliament? There will be a referendum in Wales tomorrow when the people will have a chance to decide to set up their own Assembly. Will he join me in welcoming that and will he agree with me that this demonstrates that countries and regions of the UK are finally taking their places in a Europe of the regions?
Not only from the perspective of the regions of the United Kingdom, Mr President. I am pleased to be able to provide some further supplementary information to the honourable member concerning the participation of regional ministers at Council sessions. Since it exists, why not extend it to other regions according to the wishes of other sovereign Member States? Since the treaty of the European Union came into force, the delegation of two of the members of the Council has on thirty occasions been made up exclusively of one or several regional Ministers. The federal minister or ministers were accompanied by regional ministers on 37 occasions. The formation of the Council was the following on 67 occasions: culture, education, industry, youth, civil defence, research and transport as well as work and social affairs.
I would like to thank the President-in-Office for his very full answer. As the only Scottish Member present and one who voted the double Yes in the referendum last week, I should like to say that we are particularly interested, in particular as it concerns one area which he did not mention, namely fishing. Three-quarters of the United Kingdom's catch is landed in Scotland. Fishing is one of the powers which will be devolved to a Scottish Parliament. So the situation will be that in agriculture and fishing the powers will be devolved from the national parliament to the Scottish Parliament. So what would the President-in-Office think about a Scottish fisheries minister - who would not necessarily be of the same party as the UK Government - going to Fisheries and Agriculture Councils?
Thank you very much, Mr McMahon.
Mr Wohlfart may now reply to Mr McMahon's question, if he would like to do so.
What an interesting question! I must admit that I am not a fisherman, but I think that the question goes further than fishing for pleasure. If an arrangement exists between the national government and the future regional government, why not? If there is a transfer of power in favour of our future Scottish colleague who will be in charge of fishing, there will not be a problem, even if he belongs to a different party from the prime minister. I do not know. Anyway, it is the rules of democracy that will apply.
Question No 16 by Bernd Posselt (H-0648/97)
Subject: The Czech Republic's accession to the EU
Despite its Europe Agreement and efforts to accede to the EU, the Czech Republic intends to continue preventing foreigners, including EU citizens, from acquiring real estate and also to exclude EU citizens from the privatization of agricultural property.
How does the Council Presidency view this, especially as different conditions have been imposed on Slovenia in the association agreement, and how does this attitude fit in with the pre-accession strategy?
The honourable Member's questions regarding the possibility of foreigners acquiring property and agricultural land in the Czech Republic have been dealt with during the negotiations aimed at concluding a European association agreement with this country. At the request of the Czechs, the Community had accepted the inclusion, in the chapter devoted to the right of establishment (article 45 and following), a certain number of exceptions to the general principle of treatment of nationals that the Czech Republic must grant to Community companies and nationals.
Thus the possession, use, sale and rent of property will form part of the dispensations of annexe 16b granted to the Czech Republic until the end of the transition period and the implementation of the agreement.
As far as the purchase and sale of agricultural land and forest is concerned, it figures amongst the dispensations of annexe 16c, which are permanent in character. It should be noted, moreover, that similar clauses figure in the European agreements concluded with other eastern and central European countries.
In as far as prospects for the membership of the Czech Republic to the Union are concerned, the necessary decisions on the whole of the enlargement process will be taken, according to the conclusions of the Amsterdam Summit, by the Luxembourg European Council next December, on the basis of a detailed report by the General Affairs Council on the recommendations regarding requests for membership, as well as on the basis of Agenda 2000. The Council notes the honourable Member's remarks and will make sure they are taken into account during the process of negotiation of new members.
Thank you, Mr President, for the very precise answer. I just want to say that in Slovenia a special regulation has been passed with the association agreement, and I believe that a regulation mentioned during the accession negotiations can hardly take second place to the association of Slovenia. One should not operate with two sets of laws here. That was the first point I wished to mention.
The other is the specific question of whether one or more Member States had mentioned this point in the Council, or if that will happen only in Luxemburg.
With regard to Slovenia, a different solution has been applied. Secondly, concerning the Czech Republic and other countries which have signed association agreements, the Council's opinion is that the problems are similar but that they appear in different contexts.
Consequently, they call for different solutions with regard to content. I think this is my first element of appraisal. With regard to the question of whether I know if other delegations have already brought up the problem that you mention in your supplementary question within the General Affairs Council, I must admit that I do not attend all of the General Affairs Councils. Nevertheless, as far as I know, the problem has not yet been raised.
As the author is not present, Question No 17 falls.
Question No 18 by Bertel Haarder (H-0658/97)
Subject: Fraud in connection with the EU's financial interests
The Member States are required to provide information about irregularities in connection with the administration of the EU's financial interests and it is their responsibility entirely to recover unduly paid sums. Experience shows, however, that the Member States are not fulfilling their obligation to recover such sums.
How does the Council explain the fact that only one third of the sums involved in fraud cases prior to 1993 have so far been returned to the EU and is this not in contempt of Article 209a of the Treaty?
Will the Council ensure that there are no impediments to prevent the Commission using every means available to recover the sums owed?
When the annual report for 1996 was examined along with the work programme of the Commission for the year 1997-1998, with regard to the area of protection of the Community's financial interests and of fighting against fraud, the Council considered that recovery of the sums evaded was an essential component of an efficient anti-fraud policy and hence it constitutes a priority objective with a view to lowering taxes paid by the taxpayers. For this reason, the Council invites the Commission, in collaboration with the Member States, to analyse to what extent it is possible to speed up these recoveries. Furthermore, it has underlined on several occasions the need to strengthen co-operation between the Commission and the appropriate authorities of the Member States in order to achieve this objective and to improve the policy of fraud detection.
The situation we are in is quite ludicrous. The Council has again and again spoken of how we should combat fraud in the Union, and then it transpires that nearly all the States do not help to combat fraud and that they do not help to pay back to the Union the money which has been wrongfully paid out. I am asking the question because I know that Commissioner Anita Gradin feels very isolated in this matter. She does not feel that she gets help from the Council and so I would like to ask you, Mr Wohlfart: will you promise to take the matter up at some time or other during the Luxembourg Presidency, to speak sternly to the Ministers, and to ask them to go home and get the money paid back to the Union which they owe. That is the least one can ask if one wants to talk at all about combatting fraud.
Mr Haarder somewhat overestimates my ministerial capacities for tax recovery. Nevertheless, I will endeavour to satisfy him as regards the Council's intentions because it is a question which I believe is of interest not only to the European Parliament and the Commission but also to our taxpayers. I would first of all like to refer to the conclusions passed by the Ecofin Council. I have the document with me, and I can assure Mr Haarder that it contains the elements which should, in part, satisfy him. But as time is pressing, I am not going to read it now. However, I can hand it over to Mr Haarder whilst reminding him that our Luxembourg Prime Minister, Mr JeanClaude Juncker, is also Minister of Finance. I know him and he will not hesitate to make the problem of fraud recovery one of his main themes, especially as he has just put a Luxembourg Member of Parliament in charge of drawing up an exhaustive report on tax fraud in our country.
Question No 19 by Concepció Ferrer (H-0670/97)
Subject: Respect for social standards
The Dutch Social Affairs and Labour Minister, Ad Melkert, suggested that the EU Social Affairs and Labour Ministers might hold a meeting with their Asian counterparts in Geneva two days before the June Council meeting, with a view to discussing the question of respect for social standards and the extension of WTO control procedures in accordance with the Singapore agreements.
Did this meeting take place? If so, what was the outcome?
I can inform the honourable Member that in his capacity as President of the Employment and Social Affairs Council, Minister Ad Melkert did indeed meet representatives of certain Asian countries on the fringes of the ILO conference in Geneva on 10 June 1997. The main theme of the exchange of views that took place on this occasion was that of respect for international work standards. Mr Melkert reported on these discussions to his colleagues during the Council of 27 June and underlined the usefulness of such contacts. It was agreed that such meetings should be pursued in the future.
Mr President-in-Office of the Council, thank you for your answer. Bearing in mind that this Parliament still considers (as it has always done) that it is important to comply with the minimal social guidelines recommended by the International Labour Organization, and insofar as these social guidelines are linked to respect for fundamental rights, the freedom to form trade unions, and the abolition of compulsory and child labour, I would beg that we should encourage this discussion. We should not be satisfied simply with information and exchanges of opinion, but a decided effort should really be made. We need to do this in order to adhere to one of our basic objectives, which is to encourage respect for human rights and defend the European social model. Nor should we forget to defend the jobs of many of our workers, because this is the reason - one of the reasons - for the delocalization of our companies.
I can perfectly understand the arguments put forward by the honourable Member. She referred notably to forced labour, as well as child labour, which often takes place under abject social conditions. Secondly, she evoked the risk of relocation due to this unfair competition which follows largely from an absence of minimum social standards in international trade, what is known as social dumping, the consequence of too large a disparity in international work standards.
In this case it was a question of an exploratory first contact on both sides to familiarise themselves with each others motives. I believe it is in all our interests to move forward in this area, which is an extremely sensitive one. I will say a word on the atmosphere in which this first ministerial meeting of the WTO took place in Singapore. This social dumping, this non-respect of minimum social standards in crucial areas, was at the heart of our discussions and, in spite of the insistence of numerous industrialised nations, it was impossible to get the head of the ILO to come and talk to the ministers. In fact, when we brought up the issues of minimum social standards and social dumping, many developing countries put the ball back in our court with the accusation that this is the angle we want to deal with the problems from, but in fact what we are doing is nothing more than protectionism.
I have mentioned this example, Mrs Ferrer, so that you can understand the breadth of the problem we are facing and the extremely global dimension of this social question. Therefore, the Council is determined to continue its efforts within the framework of a structured dialogue, as you wish.
As the authors are not present, Questions Nos 20 and 21 lapse.
That concludes Question Time.
(The sitting was suspended at 7.00 p.m. and resumed at 9.00 p.m.)
Green paper on commerce
The next item is the report (A4-0254/97) by Mr Garosci, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission's Green Paper on commerce (COM(96)0530-C40646/96)
Mr President, I have an evening all to myself - or rather, all for commerce - and I think it deserves this special sitting devoted to the distribution system and the Commission's Green Paper.
The Green Paper on commerce was in fact completed at the end of 1996 after almost two years of preparation. It is an important document, for two reasons especially: it is the first comprehensive text by the European institutions on a sector which has always been underestimated historically and poorly understood in all its forms, a sector which has given and can give much to the economy and society, and which deserved to have its substance and potential tackled and analysed earlier. Undervaluing it has meant the loss of vast entrepreneurial and employment opportunities.
A few figures suffice to remind us of the value of commerce. It is the second largest provider of jobs in the European Union, with 4.5 million commercial business, one third of all European businesses, 95 per cent of which have less than 10 employees, 22 million direct jobs, 16 per cent of the European workforce, 55 per cent of employees in the retail sector are women, 3.4 million retail businesses employ 15 million people, 1.1 million wholesale businesses with 7 million jobs, and 13 per cent of the value added of the European economy.
The Green Paper is the result of the political and executive attention paid to commerce since 1994, with greater involvement of the Community institutions, which had previously been more concerned with other economic sectors and larger companies, certainly not concentrating on commerce and small and medium-sized firms.
Commerce is actually more concentrated in small and medium-sized firms and it is thanks to the growing attention and commitment of DG XXIII that a document has finally been produced which both analyses and evaluates the substance and the opportunities for the second most important economic sector in the European Union.
Precisely because of its responsibilities (commerce, tourism, small and medium-sized businesses), DG XXIII needs to be strengthened, just as the sectors it deals with are being strengthened, to maintain increasingly continuous contact with the indispensable consultative structures which represent commerce - the Economic and Social Committee, the Commerce and Distribution Committee - and also to be in a position to expand its own number of participants in order to allow every state and every commercial formula to be represented in Europe in this highly important sector for the economic and social future.
It is an indisputable fact that few other sectors are as valuable to society as commerce. Historically the community has always congregated in the cafés and shops, and there is still an extraordinary vitality in historic centres and commercial centres today. Hence the need, recognized in the Green Paper, to monitor and devote attention and resources to all the various forms of commercial distribution
In the last analysis, it will be up to consumers to choose their own sales outlets from amongst the various opportunities that the market offers: small, medium-sized or large, specialist or multi-specialized, traditional or selfservice, local shops or out-of-town shopping centres. Their choices derive from their differing social composition: young, old, families, singles, etcetera. The duty of commerce is to offer a response to all these requests, seeking to anticipate and interpret changes in consumer preference, because the final consumer is entitled to the whole range of distribution formulae.
I will rapidly list the sectors commerce is involved in and for which commerce should speak up for itself. I am thinking of the association between commercial operators, medium-sized and small in particular, of a better relationship between wholesale and retail, of the way the branded goods industry operates, of the general role of industrial and agricultural production, of the synergy with tourism and services, of the developing technology, of the spread of electronic commerce, of the international context and the importance of trading companies, of the recovery of historic centres with more appropriate town planning, of environmental protection - also through more efficient packaging and logistics systems - of direct sales, of fair and reliable commerce, of the growth in new and modern forms of commercial, franchising, mail order sales and so on.
With the Green Paper on commerce all the public and private institutions and the direct players in the market, large and small, were invited to take part in discussion to lead, within two years, to the completion of a final white paper.
The governments of the Member States, in their different ways, and naturally upholding the principle of subsidiarity, must be the first to adopt the suggestions of the Green Paper to standardize, where possible, and set up a comprehensive programme for their country's commercial system. If the economic and social changes already in progress are not enough, tomorrow, or at the latest the day after tomorrow, they must begin to think in terms of the single European currency, an instrument which will be successful only if it is fully taken up and supported in time in the commercial universe.
The European citizen and consumer will not discover the Euro at the bank, but rather in the shops, the supermarkets, the travel agencies, the restaurants, and wherever there is a businessman, an office worker, a cashier able to explain the way the single currency works. And to the extent that they can shorten the time it takes to understand the Euro, the costs of introduction will be less, because they absolutely cannot fall on the shoulders of the final consumer. It is for the consumer, after all, that millions of businessmen and their assistants devote every possible effort every day, bringing their products and services ever closer to a changing market.
Mr Garosci, I respected your hard work and I allowed you to greatly exceed your time, as we have the opportunity to do that today, but I would not wish to exaggerate.
Mr President, the rapporteur has correctly drawn attention to the fact that the commercial sector has been neglected, and that one must not underestimate the importance of this sector, either economically or from the point of view of jobs. The figures he mentioned, 4.5 million trading businesses with 22 million jobs, producing an average of 13 % creation of wealth, are impressive and give us pause for thought. After all, the employment report of the European Commission last year established that employment was stagnant in this sector as well . For this reason developments amongst small and medium-sized trading businesses must be viewed with concern, as more and more of them give way to large businesses and chains. After all we know that it is the small and medium businesses which make for employment, and that is valid not just for the industrial production sector, but also for the commercial sector.
So we must continue to observe the commercial situation and consider what strategies need to be developed in this area. The commercial sector is after all of central importance for the internal market and for the external relations of the European Union. I think the Green Paper does not go into sufficient detail on the differences in the commercial sector. In this context please permit me to make a comment: after such a long time and with so much experience it would have been appropriate to produce not only a Green Paper, but a White Paper at the same time. The matter does not just consist of facts, which are well depicted in the Green Paper on Commerce, but the actual requirements for trade at European level.
As well as the modernization of retail trade and the problems in the electronic trade, which are also well represented in the rapporteur's report, the point here is simply one of future guidance for this sector. Thus, I should have wished for the Green Paper to have given much more thought to possible action, instead of limiting itself largely to analysis. In the latter area many aspects received too little attention. Particularly within the crisis of confidence which we can see in almost all those involved with the internal market economy at the moment, commerce assumes a special importance, because the internal market is an important element for growth and employment.
Structural change, changes because of the information society, new technologies as a whole, but also the loss of competition and the reduction in area supply coverage arising from the concentration process, particularly in the retail trade, have altered commerce in the European Union. These changes demand a response. We have to know what we actually want to change in these areas. The rapid growth of trading centres on greenfield sites, mostly planned by large chains, is certainly not just to be viewed as a positive development in the regulation of supply, but can also be criticised, because, as we have said, it closes many small businesses. They just die off. And not only in urban areas, but mainly in rural ones as well. The Committee on Regional Policy is quite right in commenting on this problem, which occurs particularly in underprivileged regions.
As far as this goes, new answers must be found to the challenges which have arisen from moves of production, the internationalization of production, urban and rural developments, and also from traffic and environmental protection. The increase in market share by the leading commercial firms has exacerbated this tendency. The internal economy rightly follows the aim of market integration on the one hand. The new action plan for the single market emphasizes this. But further than that, market distortion must be avoided and competition encouraged.
Commerce plays an increasingly major role in the connection between production and sales. The increase and transparency of competition sought by internal trade, however, can be turned into its opposite by the increase in multinationals and their fusion effect. That cannot be in the interests of the internal market and its growth.
Nowadays we rightly ascribe other tasks to commerce. That applies particularly to its ecological and social dimensions and the dimension of consumer protection. For reasons of competitiveness the obligation for identity marks must be give Europe-wide legislative regulation. There is no room here for subsidiarity. An improvement in the ecological dimension is essential. The same applies to the social dimension, especially concerning the precarious job situation, which particularly affects women.
Let me comment here on trade and its importance for the future of the European Union. We know that the Euro will shortly be introduced. In this respect trade will achieve exactly the same great importance - as the rapporteur said - as the financial services sector. Its tasks in this area are huge, because it has direct contact with the customer, and because utterly practical questions must be answered here. We must not leave commerce to bear the costs alone. On the other hand, it will be important for consumer protection reasons to place on commerce certain price marking obligations concerning double pricing, but for economic reasons these must be so designed that commerce is able to manage the demands made on it.
I should ask the Commission in any case to integrate the commercial sector as soon and as comprehensively as possible into its internal market action plan, as well as into its programme and concept for development of small and medium-sized businesses, and to support it by means of special initiatives.
Mr President, the scope of the sector has already been described and I am not going to repeat it. But there are few sectors that are as dynamic as the commercial sector and I would take as an example the development in the field of electronic trade. In the United States developments are occurring quicker than in Europe. However, the first shifts and particularly in the record and book trade have already been observed. In electronic trade there is also a new payment system which must obtain the confidence of both the consumer and the entrepreneur in order to be a success, and without that confidence the entrepreneur will not invest. Perhaps the Commission can chip in and give that confidence a basis.
With commercial distribution we are talking about a sector full of contrasts. There are large chains of department stores, there are chains of retail stores, there are franchise chains and self-employed entrepreneurs who keep going through outstanding quality and specialities and which sometimes join forces, for example in purchasing cooperatives. But these same self-employed entrepreneurs have to deal with gigantic changes in payment systems such as the euro and the electronic purse. The sector must comply with the most complex legislation in the world in the areas of, among other things, food hygiene, the environment and above all competition together with our national cartel opponents. We are making cooperation between the last self-employed entrepreneurs as difficult as possible.
Administrative and tax obligations, just think, for example, of VAT, have become almost unbearable. Everyone acknowledges that a new VAT system would be very helpful to this sector. Can the Commissioner say whether progress has been made with regard to the problems with the Member States in this field, that up to now have prevented the introduction of the new system? There are quite a few of them.
Up to now there has not been a European vision of what is happening in the market and of the greatly changing market position in the field, where producers and the distribution sector itself, in a reaction to each other, join forces in constantly changing "coalitions' in order to maintain their mutual positions in the negotiations on prices, quality and shelf space in the supermarkets for their brands. Moreover, with regard to this position of power, and I would draw the Commissioner's attention to this, I think that, for example, in a country such as the Netherlands, some chains still remain. So you see that the free competition in the end again results in monopolies, which can never have been the intention.
With the euro everyone can get involved. But this sector should be given a due amount of attention. The distribution sector will be the natural place where the Euro will be brought into circulation, where the old currency will be withdrawn and where very many adjustments will have to be made without it being a matter of a working off effect such as with import and export companies, whereby the costs to commerce are disproportionate. I should therefore like to ask the Commission to urge the Member States from 1999 to make possible tax reserves and extended rebates. Subsidies are too bureaucratic: there won't be a penny for the risk-bearing entrepreneur. I don't believe in subsidies.
There is also a large social claim on the distribution sector. Christa Randzio-Plath has already spoken about this. You see vast rural areas and empty areas of town lose their quality of life through ageing and dereliction, decay and a sense of insecurity. The economic basis for the sector is therefore lost. Greatly changing consumer preferences do the rest. Elderly people and young families bear the consequences. But perhaps the new forms of distribution, such as electronic trade, will bring a solution.
Reviewing all of this and assessing the pressure to which the self-employed entrepreneur is exposed, I feel most strongly that the Commission pays far too little attention to such an important dynamic sector. It took years before the Commission even wanted to talk to this sector. And the sector is constantly informed, in accordance with the Commission's conditions, in a consultation procedure set up by the Commission, the CCD. And that was fine when the sector was still in its infancy from the European point of view. But the sector has now grown up. I would say to the Commission, treat this sector as an adult, treat it as it is. And the Commission must also adjust its own house in order to be able to serve and guide this important sector, that is going to function in an increasingly European way. That means that changes should be made to DG XXIII.
Mr President, firstly on behalf of my group I should like to stress the importance of our colleague Riccardo Garosci's report, which we support unreservedly. I should also like to say how pleased we are that the Commission has become increasingly willing to give more attention to the commercial sector, as shown by the production of this Green Paper on commerce.
The report being considered today stresses the quantitative and qualitative characteristics of the commercial sector within the European Union's economies. The process of intense change which our economies have undergone, and the development of all developed economies obviously mean that the service sector is increasingly important, and commerce plays a key role in this. We are well aware of this. In my country, Catalonia, we have a slogan that "trade is life' because it is a motive force which drives economic activity. Obviously, it is the most important outlet for manufacturing activity, which is also a very important basic element of our economies. Furthermore, as shown in this Green Paper and emphasized in Mr Garosci's report, commerce has very important social effects in the area of employment and the promotion of private enterprise, which normally starts at SME level. As Mrs Peijs said, it is a factor in the regeneration of both rural and urban areas.
I had ten points prepared to comment on, but since there is not enough time to mention them all, I shall summarize them basically in three. Firstly, commerce has positive effects within modern society and in the development of economies similar to our own European, developed models; secondly, we must help the commercial sector to adapt to a very intense and dynamic transformation (and action from the European Commission is essential on this point); and thirdly, European Union programmes, especially the application of the structural funds, must be adapted to the capabilities of the commercial sector.
Since I do not want to take advantage of the President's patience, I have condensed my ten prepared comments into those three basic points.
Mr President, Mr Commissioner, ladies and gentlemen, I find aspects of this report very important and I am very glad to be able to underline that. First of all, the report draws attention to the importance of commerce as a network of social relationships which should be incorporated into a global view of economic relationships which takes account of the productive, regional, environmental and social angles.
And in this perspective, I would like to stress the significance of the role of local commerce in economic and social cohesion, and state my agreement with the provision of point 18, especially as regards information for those concerned, however long or short their experience of the meanderings of access to Community funds which might benefit them and which are essential if the weakest links in an indispensable network are to resist the dynamic of the competitive steamroller.
So I also applaud the restatement of the cultural function of commerce, at point 45, which I believe should be even more closely linked to the role of local commerce in economic and social cohesion, because nothing has done more damage to cultural characteristics as the out-of -town shopping centres, all trying to be the biggest in the town, the region, the country, the peninsula, Europe, the world. And to be so big, so huge, so vast, they are all the same on various scales, and they squeeze out local commerce and oppress the citizens with their ostentatious arrogance and insidious financial facilities.
For the same reason, and because I think this report is so positive, I fear that it may fail to become an oasis of good sense in the encroaching desert of subjecting everything to financial laws and mechanisms, which is even present in the report itself when it puts forward the idea - which seems to me the wrong way round - that the commercial sector can, or even must, serve as an instrument in spreading awareness and use of the Euro, the single currency.
This wrong way round approach has been reinforced by the rapporteur and other Members in their speeches. The question is, what is this instrument for and who is it for? But later. On this calm night, let us accentuate the positive points, rare as they are and necessary as they are, until the contradictions become clear.
Mr President, Mr Commissioner, we are very pleased that the vast sector of trade is at last being tackled by the Commission in a Green Paper, although the figures mentioned are totally out of date as they date from the beginning of the 1990s. This Green Paper should be particularly important because of the predominant role that trade plays in the search for new pools of jobs, since it is the second largest employer in the Community.
But whilst the Commission asks businessmen to trade with the Euro, is there not a risk of a cost-benefit imbalance for small businesses, which constitute the majority in this sector. In fact, the Commission puts individual businessmen, SMEs and large companies all in the same basket, whilst it is clear that the financial repercussions and the difficulties of implementing the Euro with regard to clients, in terms of conversion, rounding up or down and information will not be felt in the same way by such different structures, even though they are all part of the trade sector.
We regret that the Commission did not tackle the question of protection of small businesses except within the framework of relations and co-operation with hypermarkets, while it seems to have skimmed over the main problem when it mentions the equilibrium to be found between the best price for the consumer and the non-disappearance of individual traders in relation to large integrated companies.
In this area we think that every country of the Union, and in particular France, has a role to play in terms of the defence of small traders and the promotion of labelled local produce in the face of the hypermarkets and their central buying, even if, once again, the defence of our identity clashes with supranational community regulations.
In terms of deregulation, it is interesting to note that the Commission starts from the point of a double acknowledgement, firstly that trade must be flexible, competitive and therefore not tied up in overly strict regulations, secondly that such regulation of commercial activity falls within the remit of the Member States. But it hastens to justify centralised European regulations through the obligation to respect community rules concerning competition, establishment rights and free movement of goods and services.
In view of the desired reduction in administrative charges, notably to the benefit of SMEs, the soft focus maintained by the Commission must be noted. It is certainly praiseworthy to speak of the role that trade can play in social cohesion, mainly the retail outlets found in overly built-up town centres or in the under-populated countryside, but the difficulty is in finding the balance between this social role and a necessary concentration as an instrument in the face of world competition.
It therefore appears that the Commission is content to note the difficulties in the trade sector in its Green Paper without proposing solutions. It is paradoxical to ask contributors to the said sector to find their own solutions whilst refusing them these solutions because of non-respect of community law relating to competition.
Mr President, colleagues, the commission has finally produced this long-awaited Green Paper on the retail trade. Retail companies have long been the second largest employer in the EU. There are four and a half million retail traders in the area, and they employ twenty-two million people. But how is it possible that, with unemployment the biggest nightmare in the union area, we are worsening the situation by taking away the better service of the corner shop and replacing it with pollution-making supermarkets. An irrational structure has been created on purpose It takes a hundred cars to pick up the equivalent of one car load, from outside the city. The result is unemployment, pollution, traffic jams and dying city centres. Besides, aren't the hypermarkets starting to remind you of those special boxes they use for rat experiments, with their one-way corridors and automatic doors?
The corner shop should also be a part of that famous principle of community spirit. My proposal is that we start humanising and reviving our cities, rather than kill them off. Corner shop services could diversify into postal services, computer networking facilities and meal services for the elderly and disabled.
The Union summit conference on employment to be held in November should decide, for example, on a three percent interest subsidy for the small and medium business sector, which gives employment. Shops are important employers and so they should come in for this kind of subsidy. Thus employment and the quality of life both improve simultaneously.
The report emphasizes aiding innovative marketing activity on the part of small and medium-sized retail businesses, and supporting regional development and local skills. We can all be united on this, as it is very important to give guarantees to the regional retailer at a time of accelerating competition. We must invest in aid to the retail trade through structural funding right away also because the sector employs more women than men, which is obviously right.
In Mr Garosci's excellent report and in the Commission's Green Paper faith is expressed in the role of electronic shopping as a way of reviving remote rural areas. Rural development by electronic means can only be a good thing. But electronic shopping at the moment favours existing supermarkets, not small village shops.
Mr Garosci's report also touches on how, when there is a common currency for Europe, it will be just that retail sector which will be affected in the most obvious way. In a shop you spend money. When discussing the single currency and its preparatory stage we should not forget, however, along with shop workers, bank staff who will be doing all the practical work leading up to the single currency, and this under the threat of future unemployment We would be taking it out of one pocket to put it in the next if we aided women's employment in retail and at the same time witness perfectly able women bank employees in their forties and fifties being relegated to the dole queues.
The Commission's Green Paper on commerce is an important document, too, because it tackles the inexorable onslaught of the supermarkets. It appeals against the problems of pollution among other things. For example, the concentration of supermarkets in Finland is driven by the tyranny of big business, where local shops cannot use regional sub-suppliers, but have to order from central firms just like everyone else. The Commission, however, encourages regional co-operation and condemns vertical development. I fully support the Commission's proposal since, if we do not reverse these frightening trends in shopping, the natural demand will not be met. The uniform supply trends we are seeing now do not grant the customers freedom of choice, and retail as it is cannot grow.
Mr President, the Commission's initiative on commerce is extremely well-judged, as is the position taken by the European Parliament based on the report by Mr Garosci, whom I also congratulate.
The sector's significance is demonstrated by impressive figures. It provides 13 % of Union GDP and employs 22 thousand people (2.3 thousand more in 1992 than in 1982) in 4.5 million businesses, 95 % of which have less than 10 employees, distributed throughout the territory from the great cities to the most remote villages.
So commerce has an irreplaceable role in the economy and in society. The idea that nothing new would develop is already outdated, even an intermediate stage, pushing up prices to consumers and reducing the incomes of those engaged in agricultural and industrial activities, has proved to be unnecessary. It is clear today that commerce adds immense value, monitoring the tastes of consumers, letting them know about products and providing them with complementary support on the one hand, while expanding the sales opportunities of those engaged in production on the other.
The Commission's report also eloquently emphasizes the social role of commerce, saying that it is the means by which people meet, communicate, make contact and integrate, and represents, for many, the only regular source of contact and conversation with other people and the outside world. The wealth of opportunities and support that commerce alone can provide is impossible to express in a few words.
Certain developments in the modern world, welcome no doubt, still give rise to apprehension - which is expressed - about the traditional role of commerce, notably as regards certain aspects of its social function. Modern distance selling systems, mail order services, or even large supermarkets, making small local shops lose their relevance,
It would be a pointless battle to try to prevent these developments, and they do offer great advantages to consumers. Besides, it seems clear to us that small scale commerce will continue to have a role, because proximity and personal service make it irreplaceable. Recognizing its importance - including political importance, in the best sense of the word - traders and authorities need to join forces to smooth away its limitations and realise its potential.
The traders can develop an even more personal approach to the interests of their customers or, for example, explore wider forms of association, allowing them to buy in on better terms. The authorities can reduce bureaucratic burdens - in my country, for instance - as well as providing facilities for fulfilling fiscal obligations, credit support, etcetera. It is especially important to improve the town planning framework as regards suitable location, and restructure support - for example under programmes like the Urban programme, extending urban resources to all, not just the biggest.
In the tourist areas commerce will still be a particular important factor for attracting people who appreciate its presence, for the benefit of all. The large traders also have great responsibilities to promote quality products linked to the crafts and other specialities of the region, and thus become valuable promoters of its culture, which will be spread to their countries of origin by tourists returning with their purchases.
The report also gives due importance to the unique capacity of commerce to promote border areas. This is a capacity which has special importance for Portugal, as the border areas - in the interior, with Spain, are the most backward areas and, symptomatically, only have more favourable indicators in the towns on the traditional main connections with Spain.
Under the circumstances, instead of continuing to concentrate on only a limited number of crossing points, it is important to multiply and improve the links between the countries as much as possible, and the benefits will far outstrip the cost of the investment. This is an advantage which will increase greatly when the Euro comes into circulation and eliminates the costs and limitations currently involved in changing money.
Mr President, when the European Union was founded it was probably inconceivable for anyone to think that we would come to such a debate. It is only today, as we see the economic effects of the developments in our society in terms of distribution and consumption, that we recognize how important small businesses have been, particularly in the commercial sector. We certainly need more study of this and of the effects of the growing concentration of large businesses.
As many speakers have said in this debate, small businesses in the commercial sector play a role which is greater than their role in economic terms. They play a role which is important socially and environmentally. They represent an opportunity for many people to go into business on their own and to develop entrepreneurial skills which would not otherwise be there.
I should like to quote as an example the town in which I live. It is a small town in the southwest of England, called Langport. It is 17 miles from the nearest large town and 12 miles from a town that can even vaguely be described as large. We have a number of shops. We are fortunate. We have three newsagents, five hairdressers and two butchers. And yet there are proposals to open a supermarket in our town. Some of the traders favour it. They say that their businesses are dying anyway. Others say that the introduction of a supermarket, not limited - as has been the trend in Britain until now - to selling food, but selling many kinds of things, would kill all other trade in the town. We will conduct an economic impact assessment and a transport impact assessment before this goes ahead. Yet this is an important example, because it is happening all over Britain and sooner or later it will happen all over the Union.
I welcome the Garosci report. It is a very important contribution to this debate. I hope that the Commission will follow the recommendations in this paper and bring forward a White Paper within two years, recognizing the importance of small business and recognizing that it needs our assistance.
Mr President, the Commission's Green Paper on commerce gives a good analysis of the situation in which European commerce finds itself at the moment. I have criticisms on two points.
Firstly, the Commission assumes right away that national legislation forms the greatest obstruction to cross-border trade. It is true that the internal market does not function perfectly. But uniform or harmonized legislation will not remove the cause. It would indicate more of a sense of reality if we respected the often deeply-rooted cultural traditions. I do not think that the diversity in market structures and the variety in the regions could be exchanged for a boring, one-dimensional mono-culture.
The second comment I would make is that the Commission wants things to go well in commerce. I do too. But is more trade better? It is striking that nicer shops are mentioned and are one of the instruments for increasing turnover. It seems that the motto of Descartes: "I think, therefore I am' has been transformed into "I spend, therefore I am.' When buying and selling lead the way as policy objectives, you encourage consumerism and materialism. The interests of the environment are then pushed into the background. Of course I support the Commission in its efforts to achieve more environmentally-friendly products and packaging. But environmental interests also demand that we encourage the consumer to recycle and repair goods.
Finally, I am of the opinion that for a balanced judgement about commerce additional statistical information must be available on the environmental pollution that this sector causes. I should be pleased to hear from the Commissioner whether he will be including these ideas in the future White Paper.
Mr President, this report and debate are very important, because trade is important to European economic and employment policy, not because of its size -and the impressive figures prove that. Commerce also a cultural and socio-political dimension in a local area. The small shop on the corner or in a village is part of European quality of life. It is often the centre of local life and also has great importance for tourism. Neighbourhood shops which are forced to disappear from town centres, just like village shops which have to close, create gaps that have the greatest possible socio-political consequences. The recreation of a better balance between small and large shops must be, therefore, an important purpose of Member States and also the Commission
The shopping experience must not be allowed to disappear from villages by the closing of the last shop. Everything possible must be done, therefore, to persuade Member States to use the structural funds and suitable common initiatives for the maintenance of retail outlets in rural and urban areas.
In order to understand the importance of trade for European development one must look upon it as a network., a sort of link between agriculture, commerce, industry and tourism.
Mr President, first of all I want to say that I think it is a very good thing that we are having this debate on the Green Paper - on which I congratulate the Commission and thank the Commissioner in particular - on such an important sector in terms of the contribution to the economy and employment in Europe before such a large audience of young people who are certainly concerned about their own futures and who, I think, can draw from the debate in progress some indication and some sign of hope of the commitment of the European institutions to the most prominent sectors of our economy.
Having said that, I believe it is clear that the Group of the European People's Party is fully in agreement with the report by Mr Garosci, whom we thank for his dedication in producing a report which we fully support.
I would like to support some of the concepts already discussed and add some others. I would like to stress the fact that commerce carries out a fundamentally important role, not only for the economy and employment, but also from the social point of view, in that it guarantees a plurality of functions in urban and rural centres, as many colleagues have said. Particularly valuable, moreover, is the activity and potential of small and medium-sized businesses, whose presence contrasts with the phenomenon of the emptying of the towns and allows a multiplicity of needs to be met.
Still, we must keep in mind that the single market, with increased mobility and competition, will bring particularly important challenges and problems, given that the distribution sector will be in the front line together with the banking system in the interface with consumers. So they must not only deal with the costs of adapting to the new reality, but fulfil a training role in order to overcome the problems connected with the use of the Euro rapidly.
I think European policy and national and local policies on the principle of subsidiarity should look more carefully at the potential of this sector and establish innovative lines of intervention. I have some suggestions to make.
First, these policies should distinctly improve the operational context of the sector from the bureaucratic, regulatory and fiscal viewpoints. Moreover, they should support it in facing the problems that will be raised by the impending introduction of the Euro, so that the sector operates alongside the institutions for the success of the single currency and, more generally, proves to be a valuable ally in the increased consumer protection responsibilities under the Treaty of Amsterdam. In the third place, I think a system of external economies should be activated to stimulate the birth and survival of commercial businesses, especially small ones, with particular reference, as has already been said, to the peripheries of large cities, small centres and rural situations. Finally, actions which stimulate forms of collective entrepreneurship are needed to improve the economic efficiency of businesses, respond to common problems, reduce costs and thus guarantee to consumers a range of services under the best possible conditions.
I shall make one last recommendation. We are obviously awaiting with interest, almost with anxiety, the white paper within the two years envisaged, but we believe, and certainly the Commissioner will have already thought about an initiative in this respect, that the issue we are debating this evening must be pressed strongly and have a central role in the conference on employment on 21 and 22 November, and the summit planned on the subject.
I am sorry but those in the public gallery have not yet been informed that they are not allowed to make any comments. They may applaud or not applaud an intervention, but without extraneous comments. I would be very grateful if it did not happen again.
Mr President, commerce is a sector with many SMEs that do not always get the attention they deserve and the sector is almost the largest employer and makes an important contribution to the economic and social well-being of many Europeans. The Green Paper, Mr Commissioner, has therefore not come too soon and especially not as there is now quite a lot of movement in this sector. There is increasing competition as a result of the operation of the internal market which has resulted in an enormous trend towards concentration. There are also considerable urban and rural shifts in the retail trade. It is moving out of the centre to the edge of town and away from rural areas. Furthermore, there is the imminent introduction of the euro and the advent of the information society.
Despite the internal market, we should not forget that a large part of the retail trade limits its activity to the local market and has to survive there by means of cooperation. As European employers we must regulate in a European way those areas that need European rules, but we must also leave room for the locally-orientated entrepreneurs who are active in the regions that differ from each other in their structural, cultural and demographic characteristics and therefore cannot all tolerate a centralized approach. We must ensure that there is free movement, free establishment, harmonized technical and fiscal rules and not forget rules on competition that do not ignore the specific nature of the SME but leave things such as the establishment of commercial areas, opening times and so on to the Member States themselves.
A second matter concerns urban and rural shifts. In rural areas there is an exodus from the local shop and the arrival of shopping centres on the edge of towns and ugly rows of shops along major roads which has led to the decline of town centres. The Commission rightly states that commerce can be an efficient means against the marginalization of certain groups of the population and that an integrated policy is necessary with regard to the towns. In Flanders, the authorities have made funds available for commercial centres in the town centres. The European Commission should encourage such initiatives by at the very least organizing exchanges of best practice and especially by not blindly deregulating in matters of town and country planning and the establishment of businesses.
Mr President, the fact that in its Green Paper the Commission gives a lot of space to the role of the retail trade on the introduction of the Euro is a good thing. The rapporteur and other colleagues have explained why. But adequate account must be taken of the concern of this sector, among other things, with regard to prices and determining the beginning and end dates of the transitional period. The Commission should also not forget the increased price transparency through the use of the euro, that will make the call for the harmonization of VAT rates even louder, Mrs Peijs referred to this in more detail.
Furthermore, there is the information society which will thoroughly shake up commerce and the relationship with both the consumer and the banks will change. Electronic trade, new translation techniques, colleagues has it occurred to you, will only be able to be successful if there is confidence in these new things and if they can be used in an affordable way and so there is still work to be done.
Finally, I should like to say a word about the Committee on Commerce and Distribution. This Committee must of course remain representative for the heterogeneous sector that it represents. Furthermore, consideration must be given to not only the entrepreneurs themselves but also their representative organizations to let them play a full part in the work, and especially for the SME world, Mr Commissioner, the need is a real one and I should like to hear your particular opinion on this matter.
Mr President, I am curious to know the reaction of other parties to the Green Paper. In any case, I hope that the Commission will take account of the Parliament's resolution. I nevertheless congratulate the rapporteur on drawing it up and I await concrete proposals from the Commission that attest to a mature policy for the commercial sector.
Mr President, it is a pleasure to rise to a full public gallery. I only regret that the benches of the House are not as full as the public gallery. If, at the end of my speech, the public gallery want to applaud or even give me a standing ovation, I shall be more than pleased.
Although I do not usually do so, may I say I would be very glad indeed if you received this ovation at the end of the meeting. As to your other remark that there are not many Members in the House, you know very well that colleagues have been working, just as you and I have been, since 8.00 a.m. today. I really cannot oblige them to remain in the Chamber until now.
Mr President, I understand. They are about to miss a great speech, but there we are.
The subject of the report this evening by our colleague, Mr Garosci, which is an excellent report, is a matter of profound importance because commerce, retail and wholesale distribution and retail services to the public in general are great creators of jobs, as has been pointed out by a number of other speakers in the debate so far.
I would like to concentrate attention on paragraphs 10 and 11 of Mr Garosci's report. Paragraph 10 states that the distributive trades, small and medium-sized enterprises, suffer disproportionately from over-regulation as a result both of European Community directives and of national regulations. I would like to expand a little bit on that point.
Large companies can afford to employ all the experts that modern legislation requires: health and safety officers, fire officers, welfare officers - all those posts which large companies create to give employment to highly paid executives.
Smaller firms, on the other hand, particularly small retail firms, cannot afford such specialists. The job is done by the boss and either the boss's wife or husband. We cannot go on adding burdens of this kind on the small enterprises which are the great creators of jobs.
In my country the situation is even worse. We get European Community directives, of which I can give one example, the famous 'six-pack' of health and safety directives which we passed in 1992. Those six directives specifically excluded the self-employed. Many small retailers are self-employed. But those six directives, when they became law in the United Kingdom, were extended to apply to the self-employed. Not only were they extended to apply to the self-employed, they had added into them penalties, imprisonment, fines and other condemnations which would have made life difficult for these people. All this was blamed on Brussels, on those wicked people in the European Commission, or in the European Parliament.
Again in my country - I am sorry to refer specifically to British experience - I regret to say that all too often Brussels, the European Commission, the European Community, being used as a scapegoat or, indeed, as a fig-leaf. I can quote an example of a public house in my constituency which served lunches. The publican - the manager of the public house - was told by his local environmental health officer that he could no longer serve underdone beef. In parenthesis I would add that this was long before the BSE crisis occurred. He was told that he could no longer serve underdone beef because Brussels had forbidden the serving of underdone beef. In another restaurant in London, of a rather higher status, I was told recently that crêpes suzettes could no longer be served because Brussels had decreed that flames were dangerous and therefore crêpes suzettes were no longer on the menu.
The Commissioner and you, Mr President, are laughing. I can assure you that people seeking crêpes suzettes or the people who used to earn their living making them in the United Kingdom are now out of a job and that Brussels is being blamed. One of the important things which I would hope that the Commission will take away from our debate this evening is the way in which national administrations - I have talked about the British experience but, from comparing notes with other colleagues I understand it is just as bad in other countries - use Brussels and the European Commission as an excuse. If we can encourage the Commissioner to highlight this and to protest when he sees national governments act in this way, he will certainly have our wholehearted support and mine in particular.
The Commissioner, who has been listening patiently, may now reply.
Mr President, I would like to thank you for showing special forbearance as regards time this evening and for allowing a substantial debate to be held with substantial contributions from all those who spoke. The world of commerce will be very grateful to you.
Ladies and gentlemen, it is indeed a great pleasure for me to be here with you today to inform you of the sequel to the promotion of those issues that are examined in the Green Paper on commerce. I have to tell you that the positive reactions from the public dialogue exceeded our expectations. And I will not hide from you the fact that I was especially pleased that Parliament decided on its own initiative to submit a report on the subject of the Green Paper. This shows that Parliament makes as much of this crucial sector of the economy as I do. At this point allow me to congratulate the rapporteur, Mr Garosci, for this wonderful report which he is presenting to us, and for the detailed analysis of the Green Paper that he makes in the report.
The basic aim of the Green Paper is to provoke a wider dialogue on the future of the sector in Europe. The contribution of Parliament to this dialogue was and is of special significance, not only in addressing and understanding the problems, but also in shaping the basic policies concerning trade at a European level. Your opinion is indeed especially important for us, not only because, in principle, it adopts the approach of the European Commission, but mainly because it sets out new ideas and new issues for the development of the sector.
During the consultation process we received more than 1, 000 written replies from national governments, from European bodies, from national professional bodies, from consultants or from individual companies. I would like to tell you that this enormous contribution with more than 1, 000 comments and recommendations is exactly what we were seeking. Our wish was to create a large debate, an open debate at a European level capable of revealing the importance of the sector in question.
I agree with the comment that was expressed that the Green Paper does not give an exhaustive description of the situation and of the prospects for commerce. Nor do we doubt the usefulness of a detailed analysis at an intrasector level. Our basic objective, however, was to give a brief presentation of the problems that preoccupy the whole of the commercial sector and, in this way, to play our part in facing the challenges that affect its future. It is also important to point out the lack of statistical data for commerce and the desire of professional bodies to improve these data seemed to be very strong. We must emphasize the fact that there has been noticeable progress since the publication of the Green Paper. In October 1996 the Council adopted a regulation for the organization of businesses, in which commerce is also included. Moreover, Eurostat and my services on the European Commission, together with the Economic and Social Committee, will be organising a seminar on statistics in the sector before the end of the current year.
Granted that commercial activity is linked to a series of more general economic matters, the issues that are contained in the answers are often of a horizontal nature, such as, for example, the need for the harmonization of taxation, VAT regulations and, of course, compliance with the most general rules of competition. These are matters to which we must give considerable care and attention throughout the coming months.
The trend towards commercial consolidation also causes particular anxiety because of the consequences that this has in the distortion of competition, and these consequences have, quite rightly, been described in the opinions that you have put forward. But very many speakers have spoken of the dangers facing many small shops and of their survival. More specifically, emphasis has been given to the need to study measures to encourage independent traders to come together, especially in the context of the creation of partnerships or associations. It must also be said that in many countries, in many Member States of the European Union, this idea of consolidation of businesses within associations or partnerships has proved to be particularly successful, more so indeed when this idea has been reinforced by state authorities, by national legislation and by the governments of the Member States.
The creation of more jobs is always one of the top, I would say the top priority of the Commission and of the European Parliament. The advice of commerce in this regard is of particular importance since there is great diversity in its structure and operation and it offers employment to many working people, from the unskilled labourer to the highly specialized worker.
In the opinions that you have put forward you have also quite rightly stressed the importance of organization. It is a crucially important issue for the future of commerce in this rapidly changing technological, social and legislative environment. The Commission fully sympathizes with the need for the simplification of administration and the improvement of the business environment. Our recent decision to create a special task force after the Amsterdam Council, a decision which the European Commission put into effect only yesterday with the presentation of the composition of the task force, has exactly this purpose in mind. Its findings will be borne in mind in the action programme for commerce. We estimate that this task force, which will aim at shaping a better and more favourable business environment, will be in a position to present a preliminary report at the special Council summit on employment in Amsterdam. In any event it will conclude its work and will present a complete report at the meeting of the European Council in Cardiff at the end of the British Presidency.
Electronic trade was also one of the basic challenges of the Green Paper. I believe that its development will be a real help to many retailers in internationalising their activities. It may also be a vital tool for shops in remote regions.
The introduction of a common currency, the Euro, seems to be the overriding concern of commercial companies and, I would say, with justification. The majority are against the obligatory legislative regulation concerning the double recording of prices. There is also a preference for a shorter period for the parallel circulation of the national and the common currency. But correct information needs to be given. There needs to be appropriate organization concerning the introduction of the Euro. We need to improve communication between consumers and commerce. On this point the Commission, working together with Parliament, has set up a round table on the Euro with the participation of all interested parties. And, furthermore, to ensure that the decisions concerning the Euro that affect commerce are taken with the greatest possible consensus among fair-minded people on the finding of joint solutions, I have set in motion meetings between commerce and consumers with the agreement of my colleagues, Mr De Silguy and Mrs Bonino.
Another important issue concerns the survival of small shops, in particular those shops in the sparsely populated island and mountain regions, and also in the centres of towns and cities, where small shops play a vital social, economic and cultural role, a fact that many of you have pointed out today during our debate. The solution to this problem can not be the protection of small shops from all forms of competition. However, we need to strengthen their capacity to face just these new challenges. And this means improved organization, better information, finding ways of correctly positioning small shops in the marketplace. The pilot programme that you all know about, Emborio 2000, will be oriented in just this direction. We will also be organizing a conference on commerce in rural areas during the first few months of 1998 and this conference will take place with the cooperation of the Committee on Regional Policy. I would also like to emphasize that our policies must contribute to the preservation and improvement of the quality of life in rural and urban areas and in the centres of towns and cities, bearing in mind the particular characteristics of the weaker members of society, especially, I would say, the elderly and people with special needs.
We are now at the stage at which we draw our conclusions and your report is indeed an important contribution in this process. I would therefore like to once again thank the parliamentary committees that have expressed their opinions in this regard for the contribution they have made and, of course, to thank once again the rapporteur, Mr Garosci.
The guidelines and objectives for our future actions will be set out soon in a communication of the European Commission and will be submitted to the Council, to Parliament and to the other relevant bodies. I hope that by the end of this year we will be in a position to present a specific programme of action with specific actions that are needed immediately by commerce. At the same time, however, we will seriously consider your suggestion about the drafting of a White Paper. And I hope that by the end of the term in office of this European Commission, that is within the next one and a half to two years, we will be in a position to present a White Paper on commerce with the basic legal guidelines that are needed to strengthen commerce, and to shape a better environment within which commerce may play its many-faceted role.
Of course I acknowledge that when the services of the European Commission hear this, they will feel that this constitutes a large work load which has fallen on their shoulders. And I can see that my director, Mr McKenzie, is already feeling the burden of responsibility for the work that he is about to undertake. However, I know that all of us who have responsibility for this huge undertaking - the creation of jobs - and for the creation of better conditions for the development of commerce and of economic activities within the European Union, that is to say, the Council, the European Parliament and the European Commission, will agree that, in order to be equal to this great challenge, in order to be able to face up to and to formulate a White Paper on commerce, we need the support of the Directorate General XXIII in this regard. We do indeed need more human resources and more specialist skill in this regard. And for this reason I would like to thank Parliament once again for the great support it is giving Directorate General XXIII. I hope, however, that we will go beyond just words and that we will continue to take concrete decisions on the strengthening of the administrative function of Directorate General XXIII and that this will translate into both human resources and financial resources.
Then our conclusions will lead to proposals for a long term programme of action within the framework of an integrated approach to the policy on commerce. And I would like to assure you that we will continue our efforts towards the provision of a framework within which commerce will be able to make progress and to participate in pushing forward development and in creating new jobs.
To end, I would simply like you to allow me to mention the last comment by Mr Cassidy. It is true that the European Commission and the institutional bodies of the European Union are often in the gun sights of governments. Indeed, they are often used as an alibi for policies that are carried out at a national level or for the weaknesses of policy within the Member States. I would like to say, however, that we have learnt to live under these conditions and I believe that we will continue to live, so long as we always know that the contribution of each of us is positive at whichever level it is made. We know that Brussels is to blame for everything and that national governments are responsible for the good things, that Brussels and the institutional bodies of the European Union are responsible for the bad things, but it is mainly the European Commission that is responsible. We will nevertheless continue our efforts with regard to the strengthening of European unity and we will continue to contribute to better and more productive work, to a more productive promotion of our policies both at European and at national level. This is, moreover, the role of the European Commission: to serve Member States and to serve the common interest of the citizens of Europe.
Mr Commissioner, I see that, like Mr Cassidy, when face to face with the large number of European citizens in the galleries, you were inspired, and you were quite exhaustive in your responses to the comments of Members.
Mr President, as we are not up against the clock tonight, I would just like to take a few seconds, although it is not usual, to thank the Members who have spoken in this debate, those from the crossparty group on commerce and distribution, those from the Committee on Economic and Monetary Affairs and Industrial Policy, Commissioner Papoutsis for his commitment which is no overnight affair, and not just for commerce but for the whole sector of small and medium-sized firms, and the entire DG XXIII, in particular the commerce and distribution unit.
And thanks to their work, we confidently await a fine White Paper on commerce by the end of 1998.
Thank you, Mr President for kindly letting me speak. I naturally agree with our colleague Mr Garosci's words of thanks and I think that the words of the Commissioner have really put some heart into the commercial sector. But I should still like a reply to a specific question that I raised, and that was with regard to the composition of the Committee for Commerce and Distribution. At the moment this committee is made up entirely of entrepreneurs. In his intervention, which left nothing unexplained, Mr Cassidy outlined what the difference is between small companies and large companies. Large companies are themselves experts or have experts in every field in house and if they do not then they can afford to call on the best experts outside. With small companies, the situation is not the same. If now in the Committee for Commerce and Distribution the entrepreneurs wish to be present themselves and speak for themselves, that means that the small and medium-sized enterprises can articulate their interests in a far less expert way than is the case for the large entrepreneurs. Therefore in that sector the demand is for representation via professionals and that means experts and so my request that account be taken of this and that consideration be given to reconstituting the Committee for Commerce and Distribution. I should like to know the Commissioner's view on that point. If he is not able to give it now, then I should also be pleased to receive a written reply, but I should nevertheless like to know what he thinks about it.
) Mr President, you have given me the opportunity to come back to the podium and give a clear answer to Mrs Thyssen, whom I would like to take this opportunity to thank for her special contribution in promoting the issues on commerce.
Addressing myself to you, Mrs Thyssen, I would like to tell you that the European Commission fully sympathizes with your views and indeed we are turning our attention even more to small businesses and to how they can take part in all the decision-making processes.
If you are referring to the composition of the Committee on Commerce and Distribution, I would like to tell you that in this case the participation of professional bodies is not envisaged. What the European Commission, however, is looking to elaborate is a framework within which the representatives of small businesses will be able to express their opinions through the many processes that we are evolving, either in the Member States or at a European level. In any event, however, you are completely right, it is very difficult, very small businesses do not have the experts, they do not have the possibility to turn to experts to gain access to what we call European involvement in the developments that are taking shape at a European level, nor even to the programmes that we ourselves are developing.
For this reason, therefore, we are endeavouring, by means of all the networks of information that we have either at a European level or at the level of the Member States, to diffuse the information that is required, and at the same time to ask for their views and opinions in a reciprocal relationship, which we have trying to develop over the last three years. I have to tell you that so far results have been especially positive and whenever we have had the opportunity to talk with representatives of small businesses, either from national bodies or from European bodies, they have defended their demands and their positions in a very successful way, and in many cases have made the representatives of larger business more sensitive to their difficulties.
As far as the Committee on Commerce and Distribution is concerned, however, I would like to remind you that this is made up of representatives of Chambers of Commerce that have been recommended in the European Commission by the national Chambers of Commerce, or of representatives of the trade associations of the Member States. And in this regard we must hold to certain principles, we must maintain certain frames of reference so that we may have credibility in the eyes of the Member States. If the European Commission took it upon itself to select representatives of professional bodies from one Member State or another, then the European Commission and its decision, any decision, would be open to very strong criticism, intense criticism, both from Parliament and from the Member States.
In any event, however, I would like to finish by saying to you and by assuring you that our resolution is steadfast to strengthen very small businesses in any way we can, either through long term programmes for small and medium sized companies, or through special initiatives and special programmes that we are developing in concert with the Member States.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 10.30 p.m.)